Exhibit 10.1

 

Execution Version

 

TRANSACTION AGREEMENT

 

 

THIS TRANSACTION AGREEMENT (this “Agreement”), dated as of June 18, 2017 (the
“Effective Date”), is entered into by and between EMPIRE PETROLEUM PARTNERS,
LLC, a Delaware limited liability company (“Empire”), and GETTY REALTY CORP., a
Maryland corporation (“Getty”).

RECITALS

 

A.Empire is a party to that certain Asset Purchase Agreement, dated as of June
3, 2017 (as the same has been or may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
with Circle K Stores Inc., a Texas corporation ("Circle K"), and CST Brands,
Inc., a Delaware corporation ("CST" and, together with Circle K, the “Underlying
Sellers”), pertaining to a proposed acquisition by Empire of certain real and
leased properties and improvements, equipment and other tangible and intangible
assets of the Underlying Sellers (the “Assets”), which Assets include the Getty
Purchased Assets, as defined below.  Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Purchase
Agreement.

 

B.Pursuant to the Purchase Agreement, Empire has deposited in escrow with the
Title Company an earnest money deposit (the “Empire Deposit”) in the amount of
[***]1.

 

C.Pursuant to Section 10.4 and Schedule 6.2(c) of the Purchase Agreement, Empire
has the right, at the closing of the transactions contemplated under the
Purchase Agreement (the “Transaction”), to cause any Assets to be transferred to
any parties in connection with a sale/leaseback transaction between Empire, as
seller/tenant, and a person or entity designated as the buyer/landlord.  This
Agreement is intended to memorialize the sale/leaseback arrangement in
connection with the Getty Purchased Assets (defined herein) between Empire and
Getty.    

 

D.Empire desires that Getty facilitate the Transaction by taking title to the
Getty Purchased Assets at the closing of the Transaction (the “Purchase
Agreement Closing”) and immediately leasing such Getty Purchased Assets to
Empire, and Getty wishes to do so, subject to and in accordance with the terms
and conditions of this Agreement.  Getty expressly acknowledges that any
“Assets” defined by the Purchase Agreement and not included within the Getty
Purchased Assets defined in this Agreement are not covered by this Agreement
(“Excluded Getty Assets”).

 

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:

 

1 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

1

--------------------------------------------------------------------------------

1.Purchase of the Getty Purchased Assets.  Subject to the terms and conditions
set forth herein, at the closing of this Agreement (“Getty Closing”), which
Getty Closing shall occur simultaneously with the Purchase Agreement Closing,
Empire shall designate Getty as the purchaser of, and Getty shall purchase and
acquire, the following assets (collectively, the “Getty Purchased Assets”)
(which Getty Purchased Assets are further and more particularly also described
in the Purchase Agreement):

(a)All parcels of land constituting the forty-nine (49) site properties
identified on Exhibit A hereto (“Land”), together with all improvements thereon
(“Improvements”), together with all fixtures (“Fixtures”) and all rights and
appurtenances pertaining thereto (collectively, the “Properties” and as to a
specific site the “Property”); and

(b)All above-ground equipment (“Above-Ground Equipment”) conveyed by the
Underlying Sellers to Getty and located at any of the Properties, defined as the
following: “light fixtures, HVAC equipment, walk-in coolers,  built-in
refrigerators and freezers, shelving that is permanently affixed, built-in deli
cases, built-in sandwich merchandisers, car wash equipment, ice machine,
automotive lifts, fire suppression equipment, or other fixtures permanently
affixed to the Properties, together with “Above-Ground Fuel Equipment,”  which
means any motor fuel dispensers and related consoles located at the Properties
and any components of the fuel storage and delivery system and related equipment
that are located above ground thereon, including without limitation,
above-ground components of the automatic tank gauging systems, Veeder-Root and
leak detection systems.” The term “Above-Ground Fuel Equipment” is included
within the definition of “Above-Ground Equipment.”

The term “Above-Ground Equipment” expressly does not include miscellaneous
equipment that is not permanently affixed, such as cash registers, safes, video
surveillance systems, food preparation equipment, gondolas, soda fountains,
coffee equipment, refrigerators and freezers that are not built in, printers,
scanners, shelving that is not permanently affixed, hot chocolate machines,
pizza ovens, pizza warmers, ATMs, personal computers/air towers, hot dog
steamers, microwaves, and deli cases and sandwich merchandisers that are not
built in as fixtures. The term “Above-Ground Equipment” likewise expressly does
not include the “USTs” and the “UST Systems.”  The term “USTs” means the
underground storage tanks (including related piping) on the Properties, together
with all underground storage tanks (including related piping) installed on the
Properties from time to time. The term “UST Systems” means the USTs, together
with all underground components of the fuel storage and delivery system,
including fittings, pumps, below-ground meters, and below-ground components of
automatic tank gauging systems and leak detection systems, and all other
ancillary below-ground equipment and systems to be owned by Empire; provided,
however, that for purposes of clarity the UST Systems do not include the
Above-Ground Fuel Equipment.

 

For avoidance of doubt, the Getty Purchased Assets shall not include any items
listed in the following sections of the Purchase Agreement:

 

Section 1.1(e ) In-Store Cash; Section 1.1(f) Inventory, Section 1.1(h)
Assignable Permits (except that Improvement warranties such as roof and HVAC
warranties are intended to be part of the Getty Purchased Assets), Section
1.1(i), Books and Records, Section 1.1(j) Goodwill and Other Assets, and Section
1.1(k)

2

--------------------------------------------------------------------------------

Environmental Liability Claims. The Getty Purchased Assets shall likewise not
include the billboard sign lease (“Billboard Lease”) with [***]2 dated November
19, 2013, pertaining to a billboard sign at the Site located at [***]3 (the
“Billboard Site”). At or prior to the Purchase Agreement Closing, Empire shall
attempt to obtain from [***]4 a termination of the existing Billboard Lease,
together with an accompanying new sublease for the billboard rental containing
substantially the same terms and conditions as the existing Billboard Lease,
between Empire, as sub-landlord, and [***]5, as subtenant (“Billboard
Sublease”), such that rent payments under the new Billboard Sublease to be made
from and after Closing of this Agreement from [***]6 shall be made directly to
Empire. Getty hereby consents to such contemplated Billboard Sublease provided
that Getty receives prior to execution thereof, full and complete copies of the
Billboard Sublease and termination document evidencing the Billboard Lease.
Getty shall reasonably cooperate with Empire with respect to the foregoing,
including the execution and delivery of a reasonable and customary recognition
agreement for the benefit of [***]7 in connection with such new Billboard
Sublease. If, however, Empire is unable to obtain from [***]8 a termination of
the current Billboard Lease and a new Billboard Sublease, then Getty’s
acquisition of the Billboard Site shall be subject to the Billboard Lease. In
such event, the Unitary Lease as described herein shall evidence that such
rental payments made by [***]9 and received by Getty under the Billboard Lease
shall be credited against the amount of Rents otherwise owed by Empire under the
Unitary Lease. In the event that the new Billboard Sublease cannot be obtained
by Empire and thus the Billboard Lease would otherwise remain in effect through
its term, then Getty shall agree with Empire that Getty will not unilaterally
terminate the Billboard Lease except for an

 

2 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

3 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

4 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

5 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

6 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

7 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

8 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

9 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------

uncured event of default by [***]10 thereunder, without the prior written
consent of Empire.

Notwithstanding the provisions of this Section 1, the Getty Purchased Assets
shall expressly not include any “Excluded Assets” as defined in the Purchase
Agreement.

Empire shall have the sole option, upon notice to Getty prior to the Getty
Closing, to remove from the list of forty-nine (49) Properties identified on
Exhibit A hereto, up to [***]11 sites having an aggregate Purchase Price
Allocation (as defined below) of not more than [***]12 (“Empire Removed Sites”);
[***]13.  If there are any Empire Removed Sites, then the Purchase Price as
defined in Section 2 herein shall be reduced based upon the Purchase Price
Allocation for the Empire Removed Sites (“Removed Site Purchase Price
Reduction”), and the Rent, as defined in the Unitary Lease, shall likewise be
reduced based upon the allocations described in the Unitary Lease for such
Empire Removed Sites.

2.Purchase Price; Earnest Money.  

(a)The purchase price payable by Getty to Empire for the Getty Purchased Assets
(the “Purchase Price”) shall be ONE HUNDRED TWENTY-THREE MILLION and NO/100
Dollars ($123,000,000.00). The total gross Purchase Price is allocated on a
per-property basis as set forth on Exhibit A attached hereto and incorporated
herein (the “Purchase Price Allocation”). Notwithstanding the preceding
sentence, in no event shall the total gross Purchase Price, after taking into
account any Properties that Getty desires to remove from Exhibit A pursuant to
Section 5(d) of this Agreement, be less than a floor of [***]14 (“Purchase Price
Floor”), prior to any prorations, and prior to any Removed Site Purchase Price
Reduction.

(b)The Purchase Price shall be paid in cash or other immediately available
funds, plus or minus prorations, credits and adjustments as provided in the
Purchase Agreement with respect to the Getty Purchased Assets, such amount to be
wired by Getty to the Title Company, as escrow closing agent, at least one (1)
Business Day prior to the Purchase Agreement Closing.  Upon the Purchase
Agreement Closing, which is to occur simultaneously with this Getty Closing,
such funds shall be sent by wire transfer by the Title Company to an account or
accounts designated by Empire.

 

10 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

11 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

12 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

13 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

14 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------

(c)Getty previously has delivered to the trust account of the Title Company an
initial escrow deposit in the amount of [***]15 (“Initial Getty Escrow
Deposit”), which Initial Getty Escrow Deposit was subject to a Deposit Escrow
Agreement, dated June 5, 2017, by and among Empire, Getty and the Title Company,
as escrow agent (the “Initial Deposit Agreement”).  Within two (2) Business Days
after the Effective Date, Getty shall deliver to the trust account of the Title
Company an additional escrow deposit in the amount of [***]16 (“Additional Getty
Escrow Deposit”) (which Additional Getty Escrow Deposit, together with the
aforementioned Initial Getty Escrow Deposit, including any earnings on both such
deposits, is referred to herein as the "Getty Deposit").  The Getty Deposit
shall be held in escrow and released in accordance with this Agreement and the
Initial Deposit Agreement, or a restated or substitute escrow agreement, by and
among Empire, Getty and the Title Company, which, pursuant to the terms thereof,
shall supersede the Initial Deposit Agreement in all respects.  At the Getty
Closing, the Title Company shall deliver the Getty Deposit to Empire or the
Underlying Sellers, as finally confirmed with Empire immediately prior to the
Getty Closing and the Purchase Agreement Closing, as a credit against the
Purchase Price payable by Getty at the Getty Closing.  If this Agreement is
terminated prior to the Getty Closing, Empire and Getty shall take all steps and
actions necessary to cause the Getty Deposit to be disbursed in accordance with
Section 13 hereof.

3.Unitary Lease.  At or prior to Purchase Agreement Closing, Empire and Getty
shall (i) deliver into escrow with the Title Company, as part of the closing
documents for the Transaction, executed counterparts of the triple net unitary
lease agreement, substantially in the form and substance as attached as Exhibit
C hereto (the “Unitary Lease”), pursuant to which Getty shall lease to Empire,
and Empire shall lease from Getty, the Getty Purchased Assets commencing as of
the Getty Closing Date (as defined herein), and (ii) execute and deliver to the
Title Company escrow instructions with respect to the Unitary Lease to be signed
by the parties hereto directing that the said executed counterparts of the
Unitary Lease be dated and released from escrow and delivered to the parties
hereto upon completion of the Getty Closing.  The parties shall cooperate with
each other in the addition of state-specific notice schedules and Property legal
descriptions by exhibits to be completed after the Effective Date of this
Agreement but prior to the Getty Closing. The parties shall further cooperate
with each other in connection with adjustments to the schedules and exhibits to
the Unitary Lease pertaining to the list of Properties, the adjustment to
allocation amount as well as any adjustments in the rent payments as a result of
removal of Properties from this Agreement and the Unitary Lease as set forth
herein, as well as all other schedules and exhibits to the Unitary Lease that
are not completed in full as of the Effective Date.

4.Closing.  

(a)The closing of the purchase and sale of the Getty Purchased Assets (the
“Getty Closing”) shall take place at the same place and at the same time as the
Purchase

 

15 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

16 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

5

--------------------------------------------------------------------------------

Agreement Closing, provided all of Empire’s and Getty’s conditions set forth in
this Agreement have either been satisfied or waived by Getty and/or Empire, as
applicable.  The date on which the Getty Closing occurs is referred to herein as
the “Closing Date.”  The Getty Closing shall be consummated in accordance with
the process set forth in the Purchase Agreement. At the Getty Closing on the
Closing Date, which is to occur simultaneously with the Purchase Agreement
Closing, Getty shall take title to the Getty Purchased Assets and shall execute
all documents with regard to the same that may be required by Empire as provided
in the Purchase Agreement and that do not impose any costs, liabilities, or
obligations on Getty or Empire that are not otherwise provided for with respect
to the Getty Purchased Assets under the terms of this Agreement or under the
Purchase Agreement, as applicable.

(b)The parties also acknowledge that, [***]17.  It is expressly understood and
agreed by Empire and Getty that the term of the Unitary Lease shall commence as
of the Closing Date with respect to all of the Getty Purchased Assets, and that
all of Empire’s obligations under the Unitary Lease with respect to all of the
Getty Purchased Assets shall commence as of the Closing Date, notwithstanding
that, as of the Closing Date, the Transfer Date as to some or all of the Getty
Purchased Assets may not have occurred.

(c)The parties expressly acknowledge that the parties to the Purchase Agreement
as of the Effective Date have not yet received a final decision and order to be
issued by the Federal Trade Commission (“FTC”) otherwise approving the
transaction contemplated by the Purchase Agreement (“FTC Contingency”), the FTC
Contingency being described in Sections 2.2, 6.2, 8.1(b) and 8.2(b) of the
Purchase Agreement. Thus, the ability of the parties to this Agreement to fully
consummate this Agreement is likewise subject to the FTC Contingency.

5.Access and Review.  

(a)From the Effective Date until the Closing Date, Empire shall furnish to Getty
the Surveys and Updated Surveys, Title Commitments, Title Documentation, Zoning
Reports and Environmental Reports (described herein) that Empires obtains as
part of its own due diligence in connection with the Purchase Agreement relating
solely to the Getty Purchased Assets. Empire shall request that Underlying
Sellers authorize access to the DataRoom due diligence cloud site that
Underlying Sellers have in connection with the Purchase Agreement, so long as
Getty agrees to keep all documentation confidential.

(b)Empire shall request the Title Company to issue to Getty a preliminary
commitment for title insurance for each Getty Purchased Asset that is a fee
simple property (collectively, the “Title Commitments”), together with complete
and legible (to the extent available) copies of all exceptions and encumbrances
noted thereon (collectively with the Title Commitments, the “Title
Documentation”) as promptly as practicable after the Effective Date.  In
addition, Empire has ordered new surveys with respect to the Properties
(collectively, the “Surveys”), with Bock & Clark, which Surveys shall: (A) be
certified to Getty, Empire, their respective successors and assigns, and the
Title Company, and, (B) be prepared in accordance with the most recent survey
standards adopted by ALTA/NSPS in 2016 (including “Table A”

 

17 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

6

--------------------------------------------------------------------------------

items reasonably requested by Getty). Empire has also ordered new zoning reports
from Bock & Clark (“Zoning Reports”). Empire has ordered new Phase I
Environmental Reports from AEI Consultants (“Environmental Reports”). As set
forth in the Purchase Agreement, Empire does not have the right to conduct
invasive environmental testing of the Properties without the prior written
consent of the Underlying Sellers.

(c)Not later than five (5) Business Days prior to the date that Empire must
provide its objections to the Underlying Sellers pertaining to the Getty
Purchased Assets (“Getty Due Diligence Objection Date”), Getty shall give Empire
written notice of (i) any exceptions set forth in the Title Commitments, (ii)
any facts shown on the Surveys (including the prior surveys received by Empire
from Underlying Sellers and also the new Surveys being ordered by Empire hereby,
both of which types of surveys shall be furnished to Getty by Empire), and (iii)
any environmental contamination issues identified in the Environmental Reports,
that, in any such case, and in Getty's good faith judgment, materially and
adversely affect the title, marketability, operation or use of any of the
Properties as a convenience store with retail fuel operations (collectively,
"Objections").  In no event shall an item of the type set forth in Section
3.3(b)(i), (iii) or (iv) of the Purchase Agreement be a basis for an Objection.
The parties shall cooperate to finalize no later than the Getty Due Diligence
Objection Date those exceptions to transfer of title that are not considered
Objections and shall provide a supplement to this Agreement of the approved
“Permitted Exceptions” that will be furnished by Empire to the Underlying
Sellers for inclusion in the deeds to be transferred at the Purchase Agreement
Closing (“Permitted Exceptions”).  Empire shall use commercially reasonable
efforts to require the Underlying Sellers to use commercially reasonable efforts
to cause any Objections to be released and corrected in a manner reasonably
satisfactory to Getty prior to the Closing Date, to the extent required under
the Purchase Agreement; provided that the failure of Underlying Sellers to
release or correct any such Objections made by Getty shall not be a condition to
the Getty Closing.

(d)In the event that any Objections with respect to any Property are not
released and corrected to the reasonable satisfaction of Getty prior to the
Closing Date, Getty may elect, by giving notice to Empire not later than the
date (the “Initial Cut-Off Date”) which is ten (10) days prior to the Closing
Date, to remove such Property, as well as all Above-Ground Equipment located at
such Property, from the Getty Purchased Assets.  In addition, in the event that,
during the period beginning on the Initial Cut-Off Date and ending as of the
Closing, Getty receives or discovers, with respect to any Property, any new
information of the type that Getty would be entitled to include as an Objection
if such information had been received or discovered by Getty prior to the
Initial Cut-Off Date, then Getty shall have the right to elect, by giving notice
(a “New Objection Notice”) to Empire within one (1) Business Day after such new
information is received or discovered by Getty, to remove such Property, as well
as all Above-Ground Equipment located at such Property, from the Getty Purchased
Assets, subject to the provisions of Section 5(e), below.  If a property is
removed from the Getty Purchased Assets pursuant to this Section 5(d), then (i)
the Purchase Price automatically shall be reduced by the Purchase Price
Allocation set forth with respect to such Property on Exhibit A hereto, (ii) the
parties shall deliver into escrow with the Title Company executed counterparts
of an amendment to the Unitary Lease, removing such Property from the Unitary
Lease and reducing the initial

7

--------------------------------------------------------------------------------

Fixed Annual Rent thereunder by an amount equal to [***]18, and (iii) the
parties shall execute and deliver to the Title Company irrevocable instructions
signed by the parties hereto directing that the said executed counterparts of
such amendment be dated and released from escrow and delivered to the parties
hereto upon completion of the Closing; provided that removal of such particular
Property and related Above-Ground Equipment located at such Property from the
Getty Purchased Assets shall not be a condition to Closing, and provided further
that the removal of any Property pursuant to this Section 5(d) shall not cause
the Purchase Price to be reduced below the Purchase Price
Floor.  Notwithstanding anything herein to the contrary, in the event that,
prior to Closing, Empire reaches agreement with Underlying Sellers as to a
reduction in the purchase price payable by Empire under the Purchase Agreement
with respect to any of the Getty Purchased Assets, which reduction in purchase
price under the Purchase Agreement is as a result of the Underlying Sellers’
inability to deliver clear title subject to the Permitted Exceptions, or if such
reduction directly relates to an objection by Empire of a matter relating to
Title Documentation, Surveys, Zoning Reports or Environmental Reports solely
applicable to the Getty Purchased Assets, it is agreed that the Purchase Price
payable by Getty hereunder for such Getty Purchased Asset will likewise be
reduced by the percentage formula that is used in the Transaction between
Underlying Sellers and Empire vis-à-vis the Purchase Agreement for such Getty
Purchased Asset; then further allocated in this Agreement by the Purchase Price
Allocation attributable to said Property (and if such Property has been removed
from the Getty Purchased Assets in accordance with this paragraph, Getty shall
have the right, by giving notice to Empire any time prior to the Closing Date,
to include such Property in the Getty Purchased Assets at such reduced Purchase
Price); provided that all such reductions shall be expressly subject to the
Purchase Price Floor. Notwithstanding anything contained in this Section 5(d) or
Section 2(a) to the contrary, in no event shall the Purchase Price be reduced
lower than the Purchase Price Floor before prorations and prior to any Removed
Site Purchase Price Reduction, and Getty shall have no right to remove a
Property if such removal would cause the Purchase Price to be less than the
Purchase Price Floor before prorations and prior to any Removed Site Purchase
Price Reduction.

(e)Notwithstanding the provisions of Section 5(d), above, if a New Objection
Notice is given by Getty to Empire as to any Property within twenty-four (24)
hours prior to the Closing Date or on the Closing Date, it is agreed that (i)
such Property, as well as the Above-Ground Equipment located at such Property,
shall be included in the Getty Purchased Assets, (ii) Empire shall be
unconditionally obligated to purchase such Property and Above-Ground Equipment
from Getty within ten (10) Business Days after the Closing Date for a purchase
price (the “New Objection Purchase Price”), payable by wire transfer of
immediately available funds, equal to the Purchase Price Allocation set forth
with respect to such Property on Exhibit A hereto, and (iii) the parties shall
execute an amendment to the Unitary Lease, which shall be effective as of the
purchase of the Property by Empire, removing such Property from the Unitary
Lease and reducing the initial Fixed Annual Rent thereunder by an amount equal
to [***]19; provided, however, that Empire shall not be required to purchase
such Property (and such Property shall not be removed from the Unitary Lease) if
the New Objection Purchase Price for

 

18 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

19 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

8

--------------------------------------------------------------------------------

such Property, when subtracted from the Purchase Price paid by Getty at the
Closing, would result in an amount that is less than the Purchase Price
Floor.  At the closing on any sale of a Property to Empire pursuant to this
Section 5(e), (i)title to such Property shall be conveyed to Empire, free and
clear of any liens, claims and encumbrances arising through or created by Getty,
but subject to any other matters affecting title as of the Closing Date
hereunder, and (ii) Empire shall pay for the reasonable and customary closing
costs incurred by the parties in connection with such closing, including, the
actual legal fees of Getty’s counsel, the escrow closing agent’s actual fees,
the recording fees, any transfer taxes, the cost of any ALTA surveys, and
Empire’s own title insurance premiums and commitments, together with Empire’s
own legal fees and expenses, all of such costs and fees being solely allocable
to the closing of the sale of a Property arising under this Section 5(e).      

6.Purchase Agreement; Certain Amendments and Waivers.  Empire agrees that,
without the prior written consent of Getty in each instance, which consent shall
not be unreasonably withheld, Empire shall not enter into any material amendment
of the Purchase Agreement or grant any waiver of any of the conditions,
covenants or other terms of the Purchase Agreement, if such amendment or waiver
could reasonably be expected to have a material adverse effect on Getty’s right
to take title to the Getty Purchased Assets in accordance with this Agreement or
otherwise materially affect Empire’s ability to perform its obligations
hereunder.  The parties acknowledge the terms of Section 6.2 of the Purchase
Agreement, which requires the parties thereto to amend the Purchase Agreement
upon request by the FTC to the extent necessary to obtain FTC and other
governmental approvals.  For avoidance of doubt, Getty shall have no approval or
consent rights regarding any amendments to the Purchase Agreement described in
the preceding sentence unless such amendment would have the effect of making any
material change to the composition of the Properties to be included in the Getty
Purchased Assets.

7.Copies of Notices, Waivers and Amendments.  In the event that Empire gives any
notice or waiver to the Underlying Sellers with regard to any actual or alleged
breach of, or the exercise of any right under, the Purchase Agreement, or enters
into any amendment of the Purchase Agreement, Empire simultaneously shall
provide a copy of such notice, waiver or amendment to Getty in the manner as
provided hereunder for the giving of notices.  In the event that Empire receives
any notice or waiver from the Underlying Sellers with regard to any actual or
alleged breach of, or the exercise of any right under, the Purchase Agreement,
Empire shall provide (in the manner as provided hereunder for the giving of
notices) a copy of such notice or waiver to Getty not later than one (1)
Business Day after such notice was received.

8.No Shop.  From and after the date of this Agreement and until the earlier of
the Closing Date or the termination of this Agreement in accordance with its
terms, neither Empire nor any of its affiliates, officers, managers, directors,
employees, agents or representatives (collectively, "Representatives"), shall,
directly or indirectly, (a) encourage, solicit, initiate, facilitate or continue
inquiries regarding an acquisition proposal for any of the Getty Purchased
Assets with any person other than Getty; (b) enter into discussions or
negotiations with, or provide any information to, any person concerning a
possible acquisition proposal for any of the Getty Purchased Assets; or (c)
enter into any agreements or other instruments (whether or not binding)
regarding such an acquisition proposal.  Empire shall immediately cease and
cause to be terminated, and shall cause its Representatives to immediately cease
and cause to be terminated,

9

--------------------------------------------------------------------------------

all existing discussions or negotiations with any person(s) conducted heretofore
with respect to, or that could lead to, an acquisition proposal.

9.Representations and Warranties Empire.  Empire represents and warrants to
Getty as follows:

(a)Empire is duly organized and in good standing under the laws of the State of
Delaware.

(b)Empire has the legal capacity to enter into, and perform its obligations
under, this Agreement and the Purchase Agreement, and any other documents
contemplated by this Agreement or the Purchase Agreement.

(c)The execution and delivery of this Agreement and the Purchase Agreement by
Empire and the consummation by Empire of the transactions contemplated,
respectively, by this Agreement and the Purchase Agreement (i) have been
authorized by all necessary action on the part of Empire, (ii) do not require
any governmental or other consent (except as provided in the Purchase Agreement
with respect to any of the Getty Purchased Assets, which consents include, but
are not limited to, consent by the FTC to the transactions contemplated in the
Purchase Agreement), and (iii) will not result in the breach of any agreement,
indenture or other instrument to which Empire is a party or is otherwise bound.

(d)This Agreement and the Purchase Agreement constitute the legal, valid and
binding obligations of Empire, enforceable against Empire in accordance with
their respective terms.

(e)Attached hereto as Exhibit D is a true and complete copy of the Purchase
Agreement, including all exhibits and schedules thereto, and any and all
amendments thereto.  Except as attached hereto as Exhibit D, and except for that
certain [***]20, copies of which have been provided to Getty, there are no side
letters or other agreements or understandings, written or oral, between Empire
and any of the Underlying Sellers. For purposes of the reaffirmation at the
Getty Closing by Empire of this Section 9(e) as described in Section 11(a), such
reaffirmation shall include any amendments and modifications that are otherwise
allowed by Section 6 herein.

10.Representations and Warranties of Getty.  Getty represents and warrants to
Empire as follows:

(a)Getty is duly organized and in good standing under the laws of the State of
Maryland.

(b)Getty has the legal capacity to enter into, and perform its obligations
under, this Agreement, and any other documents contemplated by this Agreement.

 

20 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

10

--------------------------------------------------------------------------------

(c)The execution and delivery of this Agreement by Getty and the performance by
Getty of its obligations under this Agreement (i) have been authorized by all
necessary action on the part of Getty, (ii) do not require any governmental or
other consent, and (iii) will not result in the breach of any agreement,
indenture or other instrument to which Getty is a party or is otherwise bound.

(d)Getty currently has sufficient financial capacity to fund in full the
obligations of Getty under this Agreement, including, without limitation,
payment of the Purchase Price.

(e)This Agreement constitutes the legal, valid and binding obligation of Getty,
enforceable against Getty in accordance with its terms.

11.Conditions to Closing.

(a)The obligation of Getty to close the transaction contemplated hereby shall be
subject to the satisfaction of the following conditions prior to, or
concurrently with, the Closing Date:

(i)This Agreement shall not have been terminated in accordance with its terms.

(ii)All of the obligations to be performed at the Purchase Agreement Closing by
the Underlying Sellers with respect to the delivery of title to the Getty
Purchased Assets shall have been fully performed by the Underlying Sellers in
favor of Getty.

(iii)Getty shall receive fee simple title to each of the Getty Purchased Assets,
by special or limited warranty deeds and bills of sale in the form required by
the law where each Property is located (in each case, to the extent required by
Section 2.4 of the Purchase Agreement), said title shall be otherwise insurable
as to the real Properties. Notwithstanding the preceding sentence, this Section
11(a)(iii) is expressly subject in all respects to the last sentence of Section
5(c) herein together the provisions of Section 5(d) herein.

(iv)A fully executed, dated and compiled counterpart of the Unitary Lease,
together with any amendments thereto executed pursuant to Section 5(d) hereof,
shall have been released from escrow by the Title Company and delivered to
Getty.

(v)Ownership of all underground storage tanks and related piping and lines
located at any of the Properties shall have been transferred to Empire in
accordance with the Purchase Agreement.

(vi)There shall not have occurred since the Effective Date, any material adverse
change in the financial condition of Empire from its financial condition as
represented in financial statements delivered to Getty by Empire on or before
the date hereof, which material adverse change would otherwise materially and
adversely affect the ability of Empire to consummate and perform its obligations
under the Transaction contemplated by the Purchase Agreement or under the
Unitary Lease.

11

--------------------------------------------------------------------------------

(vii)Empire shall have complied with the material requirements of this Agreement
and shall not be otherwise in default under the terms hereof to the extent that
such default would have a material adverse effect upon the transaction
contemplated by this Agreement.

(viii)Empire shall have reaffirmed its representations and warranties as set
forth in Section 9 herein by Empire’s officer’s certificate as of the Closing
Date.

(b)The obligation of Empire to close the transaction contemplated hereby shall
be subject to the satisfaction of the following conditions prior to, or
concurrently with, the Closing Date:

(i)This Agreement shall not have been terminated in accordance with its terms.

(ii)All of the conditions to Empire’s obligation to close under the Purchase
Agreement shall have been satisfied or, with the prior written consent of Getty
pursuant to Section 6 herein, waived by Empire, and the Purchase Agreement
Closing shall have occurred, except that all of the obligations to be performed
at the Purchase Agreement Closing by the Underlying Sellers with respect to the
delivery of title to the Getty Purchased Assets shall have been fully performed
by the Underlying Sellers in favor of Getty.

(iii)A fully executed, dated and compiled counterpart of the Unitary Lease,
together with any amendments thereto executed pursuant to Section 4(d) hereof,
shall have been released from escrow by the Title Company and delivered to
Empire.

(iv)Getty shall have complied with the material requirements of this Agreement
and shall not be otherwise in default under the terms hereof to the extent that
such default would have a material adverse effect upon the transaction
contemplated by this Agreement.

(v)Getty shall have reaffirmed its representations and warranties as set forth
in Section 10 herein by Getty’s officer’s certificate as of the Closing Date.

(iv)Ownership of all underground storage tanks and related piping and lines
located at any of the Properties shall have been transferred to Empire in
accordance with the Purchase Agreement.

12.Termination.  

(a)This Agreement automatically shall terminate upon any termination of the
Purchase Agreement prior to the Closing Date.  

(b)Getty shall have the right, upon notice to Empire, to terminate this
Agreement upon any of the following events:

(i)Empire shall have breached in any material respect any of its covenants
contained in Section 6 hereof (Purchase Agreement; Certain Amendments and

12

--------------------------------------------------------------------------------

Waivers), or in Section 8 hereof (No Shop), or the covenant of Empire in the
opening paragraph of Section 1 herein to designate Getty as the purchaser of the
Getty Purchased Assets, which material breach(es) contained in this Section
12(b)(i) otherwise materially adversely affects the proposed transaction between
Empire and Getty contemplated by this Agreement, and Empire does not cure such
material breach(es) within five (5) Business Days after notice and opportunity
to cure.

(ii)Intentionally Deleted.

(iii)Any of the conditions to the obligation of Getty to close as set forth in
Section 11(a) hereof shall not have been satisfied or waived by Getty in writing
on or before December 31, 2017 (the “Outside Closing Date”).  

(c)Empire shall have the right, upon notice to Getty, to terminate this
Agreement in the event that: (i) Getty fails to tender payment of the Purchase
Price in accordance with this Agreement and all conditions to Getty’s obligation
to do so as set forth herein have been satisfied; and/or (ii) if Getty breaches
in any material respect any of its representations and warranties contained in
Section 10 herein after five (5) Business Days’ notice and opportunity to cure
(such notice and cure shall not apply to the preceding obligation set forth in
this subsection 12(c)(i)).

13.Disposition of Getty Deposit Upon Termination; Rights Upon Termination.  In
the event of the termination of this Agreement in accordance with Section 12,
above, the Getty Deposit shall be paid or refunded in accordance with the
following and the rights and obligations of the parties shall be as set forth
below:

(a)If this Agreement is terminated pursuant to Section 12(a) hereof because the
Purchase Agreement has terminated for any reason other than as a result of
Getty’s material default under this Agreement, then:

(i)if such termination of the Purchase Agreement is not a result of Empire’s
material default thereunder, Getty shall be entitled to receive a full refund of
the Getty Deposit, and the parties hereto shall have no further obligations to
each other;

(ii)if such termination of the Purchase Agreement is a result of Empire’s
material default thereunder, then (A) Getty shall be entitled to receive a full
refund of the Getty Deposit, and (B) [***]21.  

(b)If this Agreement is terminated by Getty pursuant to Section 12(b)(i) or
Section 12(b)(ii) hereof, then:

(i)if Empire does not thereafter complete the closing of the Transaction under
the Purchase Agreement, then (A) Getty shall be entitled to receive a full
refund of the Getty Deposit, and (B) [***]22; or

 

21 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

22 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

13

--------------------------------------------------------------------------------

(ii)if Empire does thereafter complete the closing of the Transaction under the
Purchase Agreement, then (A) Getty shall be entitled to receive a full refund of
the Getty Deposit, and (B) [***]23.

Except in the case of fraud, the payment to Getty of the amount as described in
subparagraphs 13(a) and (b), above, shall constitute full liquidated damages and
full compensation for any injuries to Getty, and not a penalty, and shall be the
sole and exclusive remedy at law or in equity for Empire’s breach of its
obligations hereunder. In no event shall Getty be entitled to seek specific
performance of Empire’s obligations based on any breach or default by Empire of
its obligations under this Agreement.

(c)If this Agreement is terminated pursuant to Section 12(b)(iii) hereof, and if
Getty is not in material default hereunder, Getty shall be entitled to receive a
full refund of the Getty Deposit, and the parties hereto shall have no further
obligations to each other.

(d)If this Agreement is terminated by Empire pursuant to Section 12(c), then:

(i)if Empire does not thereafter complete the closing of the Transaction under
the Purchase Agreement, then Getty shall be obligated to pay to Empire: [***]24;
or

(ii)if Empire does thereafter complete the closing of the Transaction under the
Purchase Agreement, then (A) the entire Getty Deposit shall be paid and released
to Empire, and [***]25.

Except in the case of fraud, the application or retention of the Getty Deposit
by Empire and, if applicable, the payment to Empire of the amounts as described
in this Section 13(d), shall constitute full liquidated damages and full
compensation for any injuries to Empire, and not a penalty, and shall be the
sole and exclusive remedy at law or equity for Getty’s breach of its obligations
hereunder. In no event shall Empire be entitled to seek specific performance of
this Agreement based on any breach or default by Getty of its obligations under
this Agreement.

(e)For the purposes of this Section 13, all references to the Purchase Agreement
shall be deemed to include any other agreement that may hereafter be entered
into between Empire, or any of its affiliates, and any of the Underlying
Sellers, or any of their

 

23 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

24 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

25 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

14

--------------------------------------------------------------------------------

respective affiliates, for the purchase and sale of all or a substantial portion
of the Properties included in the Getty Purchased Assets.  

(f)Upon compliance by the parties with their respective obligations set forth in
this Section 13, neither Empire nor Getty shall have any further obligation or
liability to the other with respect to this Agreement or the Transaction, the
parties acknowledging that, except in the case of fraud, the rights of the
parties set forth in this Section 13 and in Section 14 hereof are the sole and
exclusive remedies of the parties.  The provisions of this Section 13 shall
survive any termination of this Agreement.

14.Transaction Expenses.  

(a)Except as expressly set forth in this Agreement, Empire and Getty each shall
pay its own legal fees incurred in connection with this Agreement and the
transactions contemplated hereby.  

(b)Upon and at the Closing Date, except as provided in Section 14(a), above:

(i)Empire shall be responsible for payment of the following actual costs in
connection with the Transaction: [***]26; and

(ii)Getty shall be responsible for payment of [***]27.

 

(c)If the Getty Closing does not occur and this Agreement is terminated for any
reason, each party shall be responsible for all of its own costs and expenses
incurred in connection with this Agreement and the matters contemplated
hereunder, subject to their respective rights and obligations under Section 13
hereof.

(d)The provisions of this Section 14 shall survive the termination of this
Agreement.

15.Successors and Assigns.  Getty may, without Empire’s consent, assign its
rights under this Agreement, in whole or in part, to one or more general or
limited partnerships, corporations, limited liability companies, or other
entities that are affiliates of Getty, provided, however, that no such
assignment shall relieve or release Getty from any of its covenants, obligations
or liabilities under this Agreement, whether accruing before, on or after such
assignment.  Empire may not assign this Agreement or any of its rights or
obligations hereunder (voluntarily, involuntarily or by operation of law)
without the prior written consent of Getty.  Subject to the provisions of this
Section 15, the terms, conditions and covenants of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

26 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

27 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

15

--------------------------------------------------------------------------------

16.Time of the Essence.  Time is of the essence of all undertakings and
agreements of the respective parties hereto, and all undertakings and agreements
will be promptly performed by the respective parties within the time and in the
manner herein provided. If the applicable dates and deadlines in the Purchase
Agreement are extended, then any such corresponding dates and deadlines set
forth in this Agreement shall likewise be extended for the same number of
corresponding days; provided that in no event shall the Outside Closing Date be
extended other than by the written consent of both Empire and Getty.

17.Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous agreements, understandings, representations and
statements, oral or written, between the parties (including, without limitation,
the Letter of Intent, as aforesaid) are merged into this Agreement.  Neither
this Agreement nor any provisions hereof may be waived, modified, amended,
discharged or terminated except by an instrument in writing signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument.

18.Non‑Business Days; Business Days.  If any date herein set forth for the
performance of any obligations either by Empire or by Getty or for the delivery
of any instrument or notice as herein provided should be on a Saturday, Sunday
or legal holiday, the compliance with such obligations or delivery shall be
deemed acceptable on the next business day following such Saturday, Sunday, or
legal holiday, and the term “Business Day” shall mean any day other than a
Saturday, Sunday or legal holiday.  As used herein, the term “legal holiday”
means any state or federal holiday for which financial institutions or post
offices are generally closed in the State of Delaware.

19.Brokers’ Commissions.  Empire and Getty each represents and warrants to the
other that it has not dealt with any broker or salesman with respect to this
Agreement or the purchase by Getty of the Getty Purchased Assets, other than
Marcus & Millichap, which is representing Empire, for which Empire shall pay
such commissions under a separate commission agreement.  Empire shall indemnify,
defend and hold harmless Getty from and against any claims for commissions,
fees, charges or other compensation made by any party claiming to have
represented Empire in connection with this Agreement or the transactions
contemplated hereby. Getty shall indemnify, defend and hold harmless Empire from
and against any claims for commissions, fees, charges or other compensation made
by any party claiming to have represented Getty in connection with this
Agreement or the transactions contemplated hereby.  Notwithstanding any
provision of this Agreement to the contrary, the obligations of the parties
under this Section 19 shall survive the Getty Closing and any termination of
this Agreement.

20.Section Headings.  The section headings used herein are descriptive only and
shall have no legal force or effect whatsoever.

21.Notices.  Any notice, demand or request which may be permitted, required or
desired to be given in connection herewith shall be given in writing and
directed to Empire and Getty as follows:

If to Empire:Empire Petroleum Partners, LLC

16

--------------------------------------------------------------------------------

8350 N. Central, M2185

Dallas, Texas 75206

Attention: Legal Department

Telephone: (240) 672-0170

 

If to Getty:Getty Leasing, Inc.

Two Jericho Plaza

Wing C, Suite 110

Jericho, New York 11753

Attn: Mark Olear

Telephone: [***]28

 

with copy to:Getty Leasing, Inc.

Two Jericho Plaza

Wing C, Suite 110

Jericho, New York 11753

Attn: Joshua Dicker, Esq.

Telephone: [***]29

 

Notices shall be either (i) personally delivered to the offices set forth above,
in which case they shall be deemed delivered on the date of delivery to said
offices, (ii) sent by certified mail return receipt requested, in which case
they shall be deemed delivered on the date set forth in the return receipt, or
(iii) sent by air courier (Federal Express or like service), in which case they
shall be deemed received on the date of delivery set forth in the courier’s
receipt. The attorneys for Empire and Getty, on behalf of their respective
clients, shall have the right to send notices under this Agreement, to extend
time periods under this Agreement, and to adjourn or reschedule the Closing
Date.

 

22.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware but excluding any
principles of conflicts of law or other rule of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
Delaware.

23.Jurisdiction and Venue.  Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind whatsoever, whether in law or equity, or whether in contract or tort or
otherwise, against any other party hereto in any way relating to this Agreement
or the transactions contemplated hereby, in any forum other than the courts of
the State of Delaware sitting in New Castle County and of the United States
District Court of the State of Delaware, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that any such action, litigation
or proceeding may be brought in any such Delaware State court or, to the fullest
extent permitted by applicable law, in such federal court.

 

28 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

29 

  

17

--------------------------------------------------------------------------------

Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereto irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court referred in this
Section 23. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

24. Litigation.  In the event of litigation between the parties with respect to
this Agreement, the transaction contemplated hereby, the performance of their
obligations (in whole or in part) hereunder or the effect of a termination
hereunder, the losing party shall pay all costs and expenses incurred by the
prevailing party in connection with such litigation, including reasonable
attorneys’ fees actually incurred and not as a mere percentage of the amount
claimed.  Notwithstanding any provision of this Agreement to the contrary, the
obligations of the parties under this Section 24 will survive the Getty Closing
or any termination of this Agreement.

25.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Counterparts may be executed in either
original or electronically transmitted form (e.g., faxed or emailed portable
document format (PDF) form), and the parties hereby adopt as original any
signatures received via electronically transmitted form. Each party has caused
this Agreement to be executed by its duly authorized representative(s).

26.Prorations and Adjustments.  All Closing Date prorations and adjustments for
property and other ad valorem taxes and assessments levied or assessed against
the Getty Purchased Assets, as well as for rents and other items of expense,
shall be made between Empire and the Underlying Sellers pursuant to the Purchase
Agreement and shall not be prorated or adjusted between Getty and Empire.

27.Further Assurances.  At any time and from time to time for up to ninety (90)
days after the Getty Closing (or such longer date(s) that may be required for
post-closing items under the Purchase Agreement or by the FTC), Empire or Getty
shall, without further consideration (but without any requirement to incur
out-of-pocket expenses), execute and deliver to the other party such other
documents and instruments, and shall take such other action, as such other party
may reasonably request to carry out the transactions contemplated by this
Agreement.

28.Announcements.  Empire and Getty each agrees for itself that it shall not
issue any public announcement, statement or release regarding this Agreement or
the transactions contemplated hereunder that identifies the other party by name
without the prior written consent of such other party; provided, however, this
Section 28 shall not preclude a party from making any disclosure as to the
transactions contemplated hereby which the disclosing party reasonably believes
is required by applicable law or relevant stock exchange regulations. For any
public disclosure that is otherwise required to be made by Getty prior to the
Closing Date, including, but not limited to, the filing of a Current Report on
Form 8-K, which attaches as an exhibit this Agreement, in a form and content
reasonably acceptable to Empire, disclosing the material terms of the
transaction contemplated hereby, the parties acknowledge that Empire shall be
required to

18

--------------------------------------------------------------------------------

notify in advance the Underlying Sellers of any such proposed public disclosure
by Getty pursuant to Section 6.8 of the Purchase Agreement; that it is expressly
agreed that Getty and Empire will cooperate with each other in connection with
any such proposed announcements that Getty intends to make prior to the Purchase
Agreement Closing and that such announcements shall not be made unless and until
Empire obtains written consent from the Underlying Sellers of such Getty public
announcement.

29.[***]30.  

 

[Signature page follows]

 

 

 

 

 

30 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

EMPIRE:

 


Empire Petroleum Partners, LLC

a Delaware limited liability company

 

By:/s/ Hank Heithaus

Name:Hank Heithaus

Title:CEO

Date executed: June 22, 2017

 

GETTY:

 

Getty Realty Corp.,

a Maryland corporation

 

By:/s/ Christopher J. Constant

Name:Christopher J. Constant

Title:President & CEO

Date executed: June 22, 2017

 

 

 

 

Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Properties

 

 

Site #

Address

City

State

RENT ALLOCATION

Value Allocation

1670

[***]31

Sierra Vista

AZ

[***]32

[***]33

1678

[***]34

San Tan Valley

AZ

[***]35

[***]36

1674

[***]37

Buckeye

AZ

[***]38

[***]39

4136

[***]40

Colorado Sprgs

CO

[***]41

[***]42

 

31 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

32 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

33 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

34 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

35 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

36 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

37 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

38 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

39 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

40 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

41 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

42 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

1219

[***]43

Albuquerque

NM

[***]44

[***]45

1658

[***]46

Tucson

AZ

[***]47

[***]48

1160

[***]49

Colorado Sprgs

CO

[***]50

[***]51

1672

[***]52

Gilbert

AZ

[***]53

[***]54

1258

[***]55

El Paso

TX

[***]56

[***]57

 

43 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

44 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

45 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

46 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

47 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

48 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

49 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

50 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

51 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

52 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

53 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

54 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

55 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

56 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

57 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

1659

[***]58

Mesa

AZ

[***]59

[***]60

1677

[***]61

Gilbert

AZ

[***]62

[***]63

43

[***]64

Mathis

TX

[***]65

[***]66

1679

[***]67

Queen Creek

AZ

[***]68

[***]69

5082

[***]70

Callahan

FL

[***]71

[***]72

 

58 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

59 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

60 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

61 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

62 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

63 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

64 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

65 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

66 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

67 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

68 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

69 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

70 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

71 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

72 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

1117

[***]73

Aurora

CO

[***]74

[***]75

1105

[***]76

Englewood

CO

[***]77

[***]78

1828

[***]79

Corpus Christi

TX

[***]80

[***]81

1133

[***]82

Broomfield

CO

[***]83

[***]84

1354

[***]85

El Paso

TX

[***]86

[***]87

 

73 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

74 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

75 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

76 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

77 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

78 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

79 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

80 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

81 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

82 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

83 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

84 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

85 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

86 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

87 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

1242

[***]88

Albuquerque

NM

[***]89

[***]90

1216

[***]91

Albuquerque

NM

[***]92

[***]93

1602

[***]94

Mesa

AZ

[***]95

[***]96

380

[***]97

Bossier City

LA

[***]98

[***]99

1611

[***]100

Phoenix

AZ

[***]101

[***]102

 

88 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

89 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

90 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

91 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

92 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

93 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

94 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

95 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

96 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

97 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

98 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

99 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

100 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

101 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

102 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

428

[***]103

Corpus Christi

TX

[***]104

[***]105

4146

[***]106

Denver

CO

[***]107

[***]108

5081

[***]109

Fernandina Beach

FL

[***]110

[***]111

1617

[***]112

Tucson

AZ

[***]113

[***]114

5190

[***]115

Yulee

FL

[***]116

[***]117

 

103 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

104 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

105 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

106 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

107 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

108 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

109 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

110 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

111 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

112 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

113 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

114 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

115 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

116 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

117 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

1701

[***]118

Chandler

AZ

[***]119

[***]120

1248

[***]121

Las Cruces

NM

[***]122

[***]123

1277

[***]124

El Paso

TX

[***]125

[***]126

1240

[***]127

Albuquerque

NM

[***]128

[***]129

1148

[***]130

Broomfield

CO

[***]131

[***]132

 

118 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

119 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

120 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

121 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

122 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

123 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

124 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

125 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

126 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

127 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

128 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

129 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

130 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

131 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

132 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

5140

[***]133

Perry

GA

[***]134

[***]135

1445

[***]136

Austin

TX

[***]137

[***]138

1638

[***]139

Glendale

AZ

[***]140

[***]141

1355

[***]142

El Paso

TX

[***]143

[***]144

1645

[***]145

Gilbert

AZ

[***]146

[***]147

 

133 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

134 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

135 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

136 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

137 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

138 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

139 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

140 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

141 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

142 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

143 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

144 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

145 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

146 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

147 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

238

[***]148

Del Valle

TX

[***]149

[***]150

1503

[***]151

Corpus Christi

TX

[***]152

[***]153

1606

[***]154

Mesa

AZ

[***]155

[***]156

1704

[***]157

Gilbert

AZ

[***]158

[***]159

1627

[***]160

Tucson

AZ

[***]161

[***]162

 

148 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

149 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

150 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

151 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

152 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

153 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

154 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

155 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

156 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

157 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

158 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

159 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

160 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

161 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

162 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

865

[***]163

El Paso

TX

[***]164

[***]165

1625

[***]166

Glendale

AZ

[***]167

[***]168

1636

[***]169

Tucson

AZ

[***]170

[***]171

1640

[***]172

Tucson

AZ

[***]173

[***]174

1276

[***]175

El Paso

TX

[***]176

[***]177

 

 

 

 

 

163 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

164 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

165 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

166 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

167 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

168 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

169 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

170 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

171 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

172 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

173 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

174 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

175 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

176 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

177 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B

List of Potential Empire Removed Sites

 

 

[***]178

 

178 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Form of Unitary Lease

 

(attached)

 

 

Exhibit C

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

UNITARY NET LEASE AGREEMENT

 

 

between

 

 

[Getty Entity]

 

 

and

 

 

Empire Petroleum Partners, LLC

 

 

 

 

 

 

 

 

[___________], 2017

 

Exhibit C

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

1.

DEMISE4

 

2.

TERM4

 

3.

FIXED ANNUAL RENT5

 

4.

ADDITIONAL RENT7

 

5.

NET LEASE; TRUE LEASE7

 

6.

RENEWAL OPTIONS8

 

7.

IMPOSITIONS9

 

8.

UTILITIES11

 

9.

USE; BRANDING11

 

10.

LESSEE’S PERSONAL PROPERTY12

 

11.

“AS IS”; COMPLIANCE WITH LAWS15

 

12.

ENVIRONMENTAL.17

 

13.

SECURITY DEPOSIT23

 

14.

INSURANCE24

 

15.

MAINTENANCE; CASUALTY; RESTORATION27

 

16.

CONDEMNATION30

 

17.

LESSOR RIGHT OF ENTRY31

 

18.

SUBORDINATION32

 

19.

[RESERVED]Error! Bookmark not defined.

 

20.

ASSIGNMENT; SUBLETTING; LESSEE FINANCING32

 

21.

NO LIENS34

 

22.

ALTERATIONS35

 

23.

DEFAULT35

 

24.

EVENT OF DEFAULT; DAMAGES; REMEDIES37

 

25.

LATE CHARGES39

 

26.

SURRENDER; HOLDOVER39

 

27.

WAIVERS.40

 

28.

INDEMNIFICATION41

 

29.

LIMITATION OF LIABILITY; LESSOR’S RIGHT OF ASSIGNMENT.42

 

30.

BROKER43

 

31.

NOTICES; PAYMENTS44

 

Exhibit C

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

32.

NO WAIVER44

 

33.

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS; REPORTS45

 

34.

BINDING EFFECT46

 

35.

NO MODIFICATION46

 

36.

GOVERNING LAW; JUISDICTION AND VENUE46

 

37.

PARTIAL INVALIDITY47

 

38.

ENTIRE AGREEMENT47

 

39.

LESSOR/LESSEE47

 

40.

AUTHORITY47

 

41.

NO RECORDING47

 

42.

OFAC CERTIFICATION47

 

43.

CONTINUOUS OPERATION COVENANT48

 

44.

CONFIDENTIALITY48

 

45.

TAX TREATMENT; REPORTING49

 

46.

COOPERATION49

 

47.

SURVIVAL49

 

48.

ADDITION OF SITES TO THE PREMISES49

 

49.

[***]17949

 

50.

[***]18049

 

 

 

 

 

 

 

179 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

180 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

 

Schedule APremises

Schedule BFixed Annual Rent

Schedule CEquipment

Schedule DUnderground Storage Tanks

Schedule EExisting Tenancies

Schedule FPre-Existing Contamination

Schedule GState Specific Lease Terms and Notices

Schedule HLegal Descriptions for each Site

 

Exhibit AForm of Letter of Credit

 

 

Exhibit C

--------------------------------------------------------------------------------

 

UNITARY NET LEASE AGREEMENT

THIS UNITARY NET LEASE AGREEMENT (this “Lease”) made as of this [___] day of
[___________], 2017 (the “Commencement Date”), by and between [ Getty Entity ],
a [_____________________] (the “Lessor”), having its principal office at Two
Jericho Plaza, Suite 110, Wing C, Jericho, New York 11753 and Empire Petroleum
Partners, LLC, a Delaware limited liability company (the “Lessee”), with its
principal office at 8350 North Central Expressway, Suite M2185, Dallas, TX
75206.

STATEMENT OF INTENT

This Lease constitutes a single, unitary, indivisible, non-severable lease and
sublease, as applicable, of the Premises (as hereinafter defined). This Lease
does not constitute separate leases contained in one document each governed by
similar terms. The use of the expression “unitary lease” to describe this Lease
is not merely for convenient reference. It is the conscious choice of a
substantive appellation to express the intent of the parties in regard to an
integral part of this transaction.  To accomplish the creation of an indivisible
lease, the parties intend that from an economic point of view the Sites (as
hereinafter defined) leased pursuant to this Lease constitute one economic unit
and that the Fixed Annual Rent (as hereinafter defined) and all other provisions
of this Lease have been negotiated and agreed to based on a demise of all the
Sites covered by this Lease as a single, composite, inseparable transaction.
Except as expressly provided in this Lease for specific isolated purposes (and
in such cases only to the extent expressly so stated), all provisions of this
Lease, including definitions, commencement and expiration dates, rental
provisions, use provisions, renewal provisions, breach, default, enforcement and
termination provisions and assignment and subletting provisions, shall apply
equally and uniformly to the Premises as one unit and are not severable. An
Event of Default with respect to any of the terms or conditions of this Lease
occurring with respect to any Site shall be an Event of Default under this Lease
with respect to the entire Premises. Except as expressly provided in this Lease
for specific isolated purposes (and in such cases only to the extent expressly
so stated), the provisions of this Lease shall at all times be construed,
interpreted and applied such that the intention of Lessor and Lessee to create a
unitary lease shall be preserved and maintained. For the purposes of any
assumption, rejection or assignment of this Lease under 11 U.S.C. Section 365 or
any amendment or successor section thereof, this is one indivisible and
non-severable lease dealing with and covering one legal and economic unit which
must be assumed, rejected or assigned as a whole with respect to all (and only
all) the Premises and Equipment covered hereby. This Lease is intended to be a
true lease and not a secured financing for Lessee.

RECITAL

Lessor hereby leases to Lessee and Lessee hereby hires from Lessor the Premises
and the Equipment, for a Term (as hereinafter defined) and upon the conditions
more particularly described below.

NOW, THEREFORE, in consideration of the foregoing statements, and the within
covenants, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their distributees, administrators,

Exhibit C

--------------------------------------------------------------------------------

 

legal representatives, successors and permitted assigns, hereby covenant and
agree as follows:

In addition to the capitalized words and phrases defined elsewhere in this Lease
when first used, the following capitalized terms shall have the meanings
ascribed to them below:

 

A.

“Above Ground Fuel Equipment” means any motor fuel dispensers and related
consoles located at the Sites and any components of the fuel storage and
delivery system and related equipment that are located above ground thereon,
including without limitation, above ground components of the automatic tank
gauging systems and leak detection systems.

 

B.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks located in Wilmington Delaware are required or authorized by
applicable law to remain closed.

 

C.

“Default Rate” means an annual rate of interest equal to the greater of (i)
[***]181 per annum over the Wall Street Journal (or any successor publication)
prime rate, or (ii) [***]182 per annum; provided, however, that in no event
shall the Default Rate exceed the highest lawful rate of interest that may be
charged on past due amounts due under applicable law.

 

D.

“Equipment” means that certain equipment listed on Schedule “C” (as such
Schedule may be amended or modified from time to time), and also includes, to
the extent not otherwise listed on Schedule “C”, any Above Ground Fuel
Equipment, and any and all replacements, modifications, and upgrades to any of
the foregoing items.  Notwithstanding anything to the contrary provided herein,
the Equipment demised hereunder does not include (x) USTs (as hereinafter
defined) or UST Systems (as hereinafter defined) or (y) Lessee’s Personal
Property.

 

E.

“Fixed Annual Rent” has the meaning set forth on Schedule “B” (as such Schedule
may be amended or modified from time to time).

 

F.

“FMRV” means the then fair market rental value of the Site(s), for the Permitted
Use (as if the Site(s) are unencumbered and free and clear of (i) the existence
of this Lease, (ii) any default by Lessee hereunder, and (iii) any Contamination
that Lessee is responsible for under Section 12 below).

 

G.

“Operator(s)” means Lessee and its subtenants, licensees, dealers,
concessionaires, commissioned agents or contractors operating at any time in the
Premises, including those subject to Existing Tenancies (as defined in Section
11(c) below).

 

181 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

182 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

 

H.

“Premises” means the building(s), improvements and real property located at the
addresses described on Schedule “A” (each a “Site” and collectively, the
“Sites”), as Schedule A may be amended from time to time.  Notwithstanding
anything to the contrary provided herein, the Premises demised hereunder does
not include USTs or UST Systems.

 

I.

“Permitted Use” means the operation of a retail automotive fueling station that
provides for the sale of motor fuel, petroleum, diesel, alternative fuels,
ethanol and other fuel and fuel-related products, and may include the provision
of automobile repair services (including, by way of example, brake and muffler
repairs, tire repairs, tune-ups and oil changes, but specifically excluding
auto-body work), which may also include a car wash facility and/or a convenience
store (including the sale of any goods or products, currently or in the future,
which are typically sold at a convenience store, including but not limited to
the sale of prepared foods, dry goods, newspapers, magazines, sundry items,
alcohol, tobacco and similar items, and also including a quick service
restaurant for occupancy by co-brands such as McDonald’s, Taco Bell, Wendy’s,
Burger King, Dunkin Donuts, Subway, and other similar businesses, etc.) and
which may also include the provision of other retail uses that are customary to
the automotive fueling station or convenience store industry, together with the
right to sublease all or portions of the Sites in accordance with the terms of
this Lease to dealers, commission agents or other subtenants who operate the
Sites for the above-referenced permitted use; provided, however, that the term
“Permitted Use” shall not include, with respect to any Site (i) any use which is
prohibited by the certificate of occupancy pertaining to such Site and/or zoning
rules and regulations applicable to such Site, (ii) any use which is prohibited
by any restrictions set forth in any instrument governing such Site, including,
without limitation deed restriction, restrictive covenant, easement or
declaration in effect as of the Commencement Date and any Approved Easement (as
hereinafter defined), (iii) any sale of automobiles, motorcycles, or other motor
vehicles or any sale of parts for such motor vehicles except for sales of auto
parts in conjunction with permitted automotive repair services, and/or (iv) any
auto-body work.

 

J.

“Renewal Option” has the meaning set forth in Section 6 of this Lease.

 

K.

“USTs” means the underground storage tanks (including related piping) on the
Premises owned by Lessee and more particularly described on Schedule “D” annexed
hereto and by this reference made a part hereof, together with all underground
storage tanks (including related piping) installed on the Premises during the
Term of this Lease.

 

L.

“UST Systems” means the USTs, together with all underground components of the
fuel storage and delivery system, including fittings, pumps, below ground
meters, and below ground components of automatic tank gauging systems and leak
detection systems, and all other ancillary below ground equipment and systems
owned by Lessee; provided, however, that for purposes of clarity: (i) the UST
Systems do not include the Above Ground Fuel Equipment, and (ii) the Above
Ground Fuel Equipment constitutes part of the Equipment.

Exhibit C

--------------------------------------------------------------------------------

 

 

M.

Rules of Construction:All references in this Lease to Exhibits, Schedules,
Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions of or to this Lease unless expressly provided otherwise.  Titles
appearing at the beginning of any Articles, Sections, subsections and other
subdivisions of this Lease are for convenience only, do not constitute any part
of this Lease, and shall be disregarded in construing the meaning hereof.  The
words “this Lease,” “herein,” “hereby,” “hereunder” and “hereof,” and words of
similar import, refer to this Lease as a whole and not to any particular
Article, Section, subsection or other subdivision unless expressly so
limited.  The word “including” (in its various forms) means including without
limitation.  All references to “$” or “dollars” are references to United States
dollars. The term “attorneys’ fees” or words of similar import used herein mean
those actual and reasonable attorneys’ fees incurred on an hourly basis and not
as a mere percentage of the amount claimed. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires.  Except as expressly provided otherwise in this Lease,
references to any Law or agreement means such Law or agreement as it may be
amended from time to time.  References to any date mean such date in Dallas,
Texas and for purposes of calculating the time period in which any notice or
action is to be given or undertaken hereunder, such period shall be deemed to
begin at 12:01 a.m. on the applicable date in Dallas, Texas.  The word “extent”
in the phrase “to the extent” mean the degree or proportion to which a subject
or other thing extends, and such phrase shall not mean simply “if”.

DEMISE

.  Lessor is taking title to the Premises and the Equipment as of the date of
this Lease in accordance with the terms and conditions of that certain purchase
and sale agreement entered into by Lessee and the respective sellers of each
Site comprising the Premises, as evidenced by deeds, bills of sale and
assignments (collectively with the purchase and sale agreement, the “Conveyance
Documents”), and, immediately after taking title, Lessee is leasing from Lessor
the Premises and the Equipment in accordance with the terms of this Lease.
Lessor hereby demises and lets to Lessee and Lessee hereby leases from Lessor on
a triple-net basis, the Premises and the Equipment, pursuant to the terms,
conditions and limitations set forth herein. This Lease is intended to be a
unitary triple-net Lease, covering the certain distinct Sites listed on Schedule
“A” (as the same may be amended from time to time), all of which comprise the
Premises.  Neither Lessee nor Lessor shall be permitted to take, maintain or
initiate any action which would or could, in any manner, cause this Lease to be
viewed as demising less than all of the Sites.  Lessor represents and warrants
to Lessee that it is duly qualified to do business in, and is in good standing
in, each jurisdiction in which a Site is located.

TERM

.  The initial term (the “Initial Term”) of this Lease shall commence on the
Commencement Date and ending on the last day of the calendar month in which the
fifteenth (15th) anniversary of the Commencement Date occurs (the “Expiration
Date”).  The Initial Term may be extended pursuant to Section 6 of this
Lease.  The “Term” means the period of time including the Initial Term and the
Renewal Term(s) (as defined in Section 6 of this Lease) which Lessee properly
exercises in accordance with Section 6.

Exhibit C

--------------------------------------------------------------------------------

 

FIXED ANNUAL RENT

.   Lessee shall pay the Fixed Annual Rent for the Premises.  Monthly
installments of Fixed Annual Rent shall be due and payable in advance on the
first Business Day of each month during the Term without notice or demand and
without any abatement, setoff or deduction whatsoever.  Such payments by Lessee
to Lessor shall be effected by electronic funds transfers (debit entries)
initiated by Lessor to Lessee’s bank account, and Lessee hereby authorizes
Lessor to effect such payments in such manner as such amounts become due.  At
Lessor’s request from time to time, Lessee shall provide all necessary
authorities and permissions to allow Lessor to initiate electronic funds
transfers for payment of Fixed Annual Rent with the intention that funds
transfer to Lessor on the first Business Day of each month.  Lessee shall not be
in default of its obligation to pay Fixed Annual Rent if payment is being made
by electronic funds transfers intended to be initiated by Lessor pursuant to the
provisions hereof and Lessor fails to initiate such electronic funds
transfer.  Lessor shall endeavor to provide a courtesy notice to Lessee of the
amount to be drafted by Lessor approximately five (5) days prior to the
transfer.

At any time and from time to time, upon no less than ten (10) Business Days
prior written notice from Lessor to Lessee, Lessor may elect instead to have
Lessee itself initiate and pay all amounts payable under this Lease by
electronic funds transfer or wire transfer of immediately available funds to the
following account for Lessor:

CREDIT: Getty Properties Corp.
ABA#: [***]183

ACCOUNT Number: [***]184

 

(a)On each anniversary of the Commencement Date during the Initial Term of this
Lease, the Fixed Annual Rent as then in effect shall be increased by an amount
equal to [***]185.  Commencing on the first day of the first Renewal Term, the
Fixed Annual Rent as then in effect shall be increased by an amount equal to
[***]186. On each other anniversary of the Commencement Date during any Renewal
Term of this Lease, the Fixed Annual Rent as then in effect shall be [***]187.

(b)If this Lease commences or terminates on a day which is not the first or the
last day of the month, as the case may be, then Fixed Annual Rent for the month
in which this Lease

 

183 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

184 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

185 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

186 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

187 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

commences or terminates shall be prorated. Anything herein to the contrary
notwithstanding, but subject to Section 24 of this Lease, the Premises herein
demised are demised for the whole Term, with the entire amount of Fixed Annual
Rent reserved herein due and payable, in advance, simultaneously with the
execution hereof, the payment of Fixed Annual Rent in installments is for
convenience of Lessee only, and upon default in payment of Fixed Annual Rent
installments (or other default of Lessee resulting in the repossession of the
Premises by Lessor) then, subject to Section 24 of this Lease, the entire Fixed
Annual Rent hereby reserved for the entire Term shall be accelerated and thus
immediately due and payable, without further notice or demand.

(c)The FMRV of the Premises shall be determined for purposes of Section 3(b)
above as follows:

(i)Not later than thirty (30) days after Lessee notifies Lessor that Lessee has
elected to exercise a Renewal Option, Lessor and Lessee shall each provide the
other with the name of an independent real estate appraiser (“Lessor’s
Consultant” and “Lessee’s Consultant”, as the case may be), to act as such
party’s representative in order to determine the FMRV of the Premises.  Each
such consultant shall meet the qualifications required under subsection (iii)
below. Not later than thirty (30) days after the designation of Lessor’s
Consultant and Lessee’s Consultant, each such consultant shall determine the
FMRV of the Premises and shall circulate such determinations to the other
party.  If the FMRV determinations of the two consultants differ by [***]188,
then the average of such determinations shall be the FMRV of the
Premises.  However, if the FMRV determinations of the two consultants for the
Premises differ by more than [***]189, then Lessee’s Consultant and Lessor’s
Consultant shall meet (in person or by telephone) to mutually agree upon the
determination of the FMRV of the Premises within ten (10) days after such
consultants circulate their determinations of the FMRV.

(ii)If Lessor’s Consultant and Lessee’s Consultant shall be unable to reach such
determination for such Site within the time periods set forth in Section 3(d)(i)
above, both of the Consultants shall each designate their final FMRV
determinations for the Premises, if they have changed from the initial
determination, and shall jointly select a third independent real estate
appraiser (“Third Consultant”).  In the event that Lessor’s Consultant and
Lessee’s Consultant shall be unable to jointly agree on the designation of Third
Consultant within five (5) days after they are requested to do so by either
party, then the parties agree to allow the American Arbitration Association or
any successor organization to designate Third Consultant in accordance with the
rules, regulations and/or procedures of the American Arbitration Association or
any successor organization then in effect.

(iii)Third Consultant shall conduct such hearings and investigations as Third
Consultant may deem appropriate and shall, within thirty (30) days after the
date of designation of Third Consultant, determine whether the FMRV of the
Lessor’s Consultant or the FMRV of the Lessee’s Consultant shall be the FMRV for
purposes of this Lease.  Once determined, the

 

188 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

189 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

FMRV determination shall be conclusive and binding upon Lessor and
Lessee.  Lessee shall pay all fees and expenses of Lessee’s Consultant in
connection with any arbitration under this subsection, and Lessor shall pay all
fees and expenses of Lessor’s Consultant.  The fees and expenses of the Third
Consultant shall be shared equally between the Lessee and the Lessor.  Lessee’s
Consultant, Lessor’s Consultant and the Third Consultant shall each be an
independent real estate appraiser with at least fifteen years’ of continuous
experience in leasing and valuation of properties which are similar in character
to the Premises, and hold an MAI membership designation from the Appraisal
Institute, and shall not have any personal or business relationship with either
Lessor or Lessee which might be, or have the appearance of, a conflict of
interest.  Lessor’s Consultant, Lessee’s Consultant, and Third Consultant shall
not have the power to add to, modify or change any of the provisions of this
Lease.

(d)So long as Lessee pays the Fixed Annual Rent and other rent provided in this
Lease, and performs all of the terms, covenants and conditions on its part
contained herein, Lessee shall have, subject to the terms and conditions set
forth herein, the right to the peaceful and quiet enjoyment and occupancy of the
Properties; provided, however, in no event shall Lessee be entitled to bring any
action against Lessor to enforce its rights hereunder if an Event of Default
shall have occurred and be continuing.

ADDITIONAL RENT

.  

(a)Lessee shall also pay and discharge, as additional rent, [***]190.

(b)Lessee shall pay and discharge any additional rent referred to in Section
4(a) when the same shall become due; provided that amounts which are billed to
Lessor or any third party, but not to Lessee, shall be paid within ten (10) days
after notice is given of Lessor’s written demand for payment thereof.  Lessor
agrees that in the event a bill is provided to Lessor for amounts Lessee is
obligated to pay hereunder, Lessor shall promptly remit such bill to Lessee and
Lessee shall pay such amounts as and when due, provided that if Lessee fails to
pay such amount within fifteen (15) days of the date due, Lessor may, at its
option, pay such amount and Lessee shall reimburse Lessor for such amount as
additional rent hereunder within ten (10) days after notice is given of Lessor’s
written demand therefor.

NET LEASE; TRUE LEASE

.    This Lease is intended to be and shall be deemed and construed to be an
absolutely “net lease” and Lessee shall pay to Lessor, absolutely net throughout
the Term, the Fixed Annual Rent, free of any charges, assessments, impositions
or deductions of any kind and without abatement, deduction or set-off whatsoever
and under no circumstances or conditions, whether now existing or hereafter
arising, or whether beyond the present contemplation of the parties, shall
Lessor be expected or required to make any payment of any kind whatsoever or be
under any other obligation or liability hereunder, except as otherwise expressly
set forth in this Lease.  Lessee shall pay all costs, expenses and charges of
every kind and nature relating to the Premises and the Equipment arising during
or pertaining to

 

190 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

periods within the Term [***]191, including, without limitation, real property
taxes, personal property taxes, use taxes and any sales taxes, which may arise
or become due or payable during the Term, whether such amounts are ordinary or
extraordinary and irrespective as to whether such amounts could have been
reasonably anticipated by the parties.  Except as otherwise provided in this
Lease, the obligations of Lessee hereunder shall not be affected by reason of
any damage to or destruction of the Premises or any part thereof, any taking of
the Premises or any part thereof or interest therein by condemnation or
otherwise, any prohibition, limitation, restriction or prevention of Lessee’s
use, occupancy or enjoyment of the Premises or any part thereof, or any
interference with such use, occupancy or enjoyment by any person or for any
reason, any interruption or failure of utilities servicing the Premises, any
matter affecting title to the Premises, any eviction by paramount title or
otherwise, impossibility of performance by Lessor, Lessee or both, any action of
any governmental authority, Lessee’s acquisition of ownership of all or part of
the Premises (unless this Lease shall be terminated by a writing signed by all
parties, including any mortgagee, having an interest in the Premises), or any
other cause whether similar or dissimilar to the foregoing and whether or not
Lessee shall have notice or knowledge thereof and whether or not such cause
shall now be foreseeable, except with respect to such of the foregoing arising
out of any default hereunder by Lessor or, in any such case, any entity
controlled by, controlling or under common control with Lessor, or any employee
or contractor of Lessor or any such affiliated entity.  The parties intend that
the obligations of Lessee under this Lease shall be separate and independent
covenants and agreements and shall continue unaffected unless such obligations
have been modified or terminated pursuant to an express provision of this Lease.

(a)Lessor and Lessee intend this Lease to be a true lease and not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement, or other financing or trust arrangement, and the
economic realities of this Lease are those of true lease, and the business
relationship created by this Lease and any related documents is solely that of a
long-term commercial lease between Lessor and Lessee and has been entered into
by both parties in reliance upon the economic and legal bargains contained
herein.

RENEWAL OPTIONS

.     Provided that this Lease is not previously cancelled or terminated (and
the Term shall not have otherwise expired) and that no Event of Default exists
on the date of exercise of the Renewal Option (defined below) and on the date
that the Renewal Term (defined below) commences, Lessee shall have the right and
option to extend the Initial Term of this Lease for four (4) consecutive renewal
terms of five (5) years each (each, a “Renewal Term”).  Lessee may exercise an
option for a Renewal Term (each, a “Renewal Option”) by providing irrevocable
written notice to Lessor of Lessee’s election to exercise such Renewal Option in
accordance with the provisions of this Section 6.  Such written notice must be
given, if at all, not later than twelve (12) months prior to the expiration date
of the Initial Term or Renewal Term, as the case may be.

 

191 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

(a)The Fixed Annual Rent to be paid by Lessee during each of the Renewal Terms
shall be as described in Section 3 of this Lease, subject to escalations
described in Section 3 of this Lease.

(b)Subject to the terms of this Lease, Lessee shall not be entitled to renew
this Lease for less than all Sites then comprising the Premises.  Time shall be
of the essence as to the giving of notices under this Section 6.

(c)If Lessee elects not to renew this Lease by providing written notice to
Lessor or by failing to provide notice to Lessor of Lessee’s election to
exercise its option to renew this Lease pursuant to this Section 6, then Lessor
will have the right during the remainder of the Term then in effect and, in any
event, Lessor will have the right, during the last twelve (12) months of the
final Renewal Term, to (i) advertise the availability of the Premises for sale
or re-letting and to erect upon the Premises signs indicating such availability
provided such signs do not interfere with Lessee’s operations at the Premises,
and (ii) upon no less than 48 hours prior written notice, to show any Site to
prospective purchasers or tenants or their agents during normal business hours.

IMPOSITIONS

.   Subject to subsection (b) below and to the extent such items relate to or
are incurred during the Term, Lessee will pay and discharge when due: all taxes
(including real and personal property, franchise, sales, use, gross receipts and
rent or lease taxes); all charges for any easement agreement in effect as of the
Commencement Date and with respect to any Approved Easement; all assessments and
levies; all fines, penalties and other costs in connection with noncompliance
with any applicable law; all permit, inspection and license fees; all rents and
charges for water, sewer, utility and communication services; all other public
charges, imposed upon or assessed against (i) Lessee, (ii) Lessee’s interest in
the Premises, (iii) the Premises, (iv) Lessor as a result of or arising in
respect of the acquisition, ownership, occupancy, leasing, use, possession or
sale of the Premises, any activity conducted on the Premises, or the Rent
payable hereunder, or (v) any lender to Lessee by reason of any note, mortgage,
assignment or other document evidencing or securing a loan with respect to
Lessee’s interest in the Premises or the Equipment (collectively,
“Impositions”); provided that nothing herein shall obligate Lessee to pay (A)
income, franchise, excess profits or other taxes of Lessor (or any lender) or
other charges or assessments imposed upon Lessor (or any lender to Lessor) which
are determined on the basis of Lessor’s (or such lender’s) revenues, net income,
net worth or organizational status (such as fees, charges or penalties imposed
upon national banks by the FDIC, Office of Thrift Supervision, Comptroller of
the Currency or similar regulatory agencies) (unless such taxes are in lieu of
or a substitute for any other tax, assessment or other charge upon or with
respect to the Premises which, if it were in effect, would be payable by Lessee
under the provisions hereof or by the terms of such tax, assessment or other
charge), (B) any estate, inheritance, succession, gift or similar tax imposed on
Lessor, (C) any capital gains tax imposed on Lessor in connection with the sale
of the Premises to any person, or (D) any interest or other mortgage expense of
Lessor.  Upon expiration of the Term (or any earlier termination of this Lease),
Lessee shall pay Lessor for unpaid taxes which are due or payable through such
date of expiration or early termination of the Term.  Lessor shall make a
reasonable estimate of such unpaid taxes based on the prior year’s tax bills,
and shall perform a reconciliation promptly after the actual information becomes
available.  In the event that any ad valorem or other future real property tax
(“Future Tax”) is decreed or characterized by law as an income tax and Lessee is

Exhibit C

--------------------------------------------------------------------------------

 

thereby prohibited by any applicable law from paying such Future Tax pursuant to
this Section 7(a), Lessor and Lessee agree that Fixed Annual Rent shall be
adjusted by the amount necessary to provide Lessor the same net yield as Lessor
would have received but for the implementation or characterization of such
Future Tax.  Prior to or on the date the Future Tax takes effect, Lessor shall
provide Lessee with notice of the revised Fixed Annual Rent under this
Lease.  Lessor shall have the right to require Lessee to pay, together with
scheduled installments of Fixed Annual Rent, the amount of the gross receipts or
rent tax, if any, payable with respect to the amount of such installment of
Fixed Annual Rent.  If any Imposition may be paid in installments without
interest or penalty, Lessee will have the option to pay such Imposition in
installments, provided such option to pay any Imposition in installments shall
not hinder or prevent Lessor from exercising any of its rights set forth in this
Lease.  Lessee shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions, and Lessor shall reasonably
cooperate with Lessee regarding such preparation at Lessee’s sole cost and
expense.  Lessee shall deliver to Lessor copies of all settlements and notices
pertaining to the Impositions which may be issued by any governmental authority
and received by Lessee and Lessee shall endeavor to make each such delivery in a
reasonable amount of time after Lessee’s receipt thereof.

(a)Lessee shall pay to Lessor or Lessor’s lender, as the case may be, such
amounts, monthly, 1/12th of the anticipated Applicable Charges for the then
current calendar year.  As used herein, “Applicable Charges” mean real estate
taxes and assessments on or with respect to the Premises or payments in lieu
thereof.  Lessor will apply any payment to the payment of the Applicable
Charges.  If at any time the payments theretofore paid by Lessee shall be
insufficient for the payment of the Applicable Charges, Lessee, within ten (10)
Business Days after Lessor’s written demand therefor, shall pay the amount of
the deficiency to Lessor or Lessor’s Lender, as the case may be.  If Lessor
fails to make any payment for which payments are sufficiently held by Lessor,
and such failure results in a penalty or imposition payable by Lessor or Lessee
with respect to the Premises, Lessor shall be responsible for paying such
penalty or imposition.  If such collected amounts are in excess of the
Applicable Charges due, then (i) such excess shall be applied to the Applicable
Charges for the next calendar year, or (ii) if in the final calendar year of the
Term, such excess shall be refunded to Lessee within ten (10) Business Days of
the expiration of the Term.

(b)Lessee agrees to notify Lessor immediately of any changes to the amounts,
schedules, instructions for payment of any Impositions and authorizes Lessor to
obtain the bills for Impositions directly from the appropriate authority or
entity; provided, however, that in no event shall Lessor’s obtaining the bills
interfere with Lessee’s receipt of the bills directly from the appropriate
authority or entity.

(c)All such payments when due shall be deemed to be additional rent due
hereunder.  

(d)Lessee, at Lessee’s sole cost and expense, shall have the right, at any time,
to (x) seek a reduction in the assessed valuation of the Premises, (y) contest
any Impositions that are to be paid by Lessee, or (z) contest any laws or
regulations applicable to the Premises; provided, however, that in cases of (x)
or (y) in this subsection (e), Lessee shall (i) give Lessor written notice of
any such intention to contest at least fifteen (15) days before any delinquency
could occur; (ii) indemnify and hold Lessor harmless from all liability on
account of such contest; (iii)

Exhibit C

--------------------------------------------------------------------------------

 

take such action as is necessary to remove the effect of any lien which attached
to the Premises due to such contest, or in lieu thereof, at Lessor’s reasonable
election, furnish Lessor with adequate security for the amount of the taxes due
plus interest and penalties; and (iv) in the event of a final determination
adverse to Lessee prior to enforcement, foreclosure or sale, pay the amount
involved together with all penalties, fines, interest costs, and expenses which
may have accrued.  Lessee may use any means allowed by applicable law to protest
taxes or other Impositions as long as Lessee remains current as to all other
monetary obligations under this Lease.  If Lessee seeks a reduction or contests
any taxes or other Impositions, the failure on Lessee’s part to pay the taxes or
Impositions shall not constitute a default as long as Lessee complies with the
provisions of this Section.

(e)Lessor shall not be required to join in any proceeding or contest brought by
Lessee unless the provisions of the law require that the proceeding or contest
be brought by or in the name of Lessor or the owner of the Premises (i.e.,
Lessor is a necessary party to the proceeding).  In that case, Lessor shall join
in the proceeding or contest or permit it to be brought in Lessor’s name as long
as Lessor is not required to bear any risk, liability or cost and is, in its
reasonable judgment, adequately indemnified against the same.

UTILITIES

.   Lessee shall pay directly to the appropriate service provider, all charges
for any utilities or services used and/or consumed at the Premises, including,
without limitation, gas, electricity, telephone, cable and water during the
Term.

(a)Lessor shall not be required to furnish light, electricity, heat or any other
utilities or services to the Premises.  Unless the direct result of Lessor’s
gross negligence or willful misconduct in the exercise of Lessor’s self-help
remedies pursuant to Section 24(b) or in the exercise of any other rights of
Lessor under this Lease to access the Premises, Lessor shall not be liable to
Lessee or any other person or persons, firms, associations, corporations or
entities for any failure of the water supply, electricity, gas or any other
utility or service in and about the Premises or for injury or damages to persons
or property caused by any such failure or caused by the elements or by any other
person in and about the Premises, or which might result from leakage or flow of
any system, gas, electricity, water, rain, ice or snow from any part of the
Premises or portion thereof or from the streets adjacent thereto, nor shall
Lessor be liable for any latent defects in or on the Premises, buildings and
appurtenances thereto, including the sidewalks on or adjacent to the Premises.

USE; BRANDING

.   Lessee shall use and occupy each of the Sites comprising the Premises only
for the Permitted Use, in compliance with all zoning regulations, the building
code and all applicable laws, rules and regulations and as set forth in this
Lease.  Lessee must obtain, at its own expense, all government licenses and
permits required for the lawful use, occupancy and operation of the Premises,
and each portion thereof, including, without limitation, the conduct of Lessee’s
business on the Premises, and Lessee will, at all times, comply with the terms
of such licenses and permits, including, without limitation, any permits
required to sell alcoholic beverages at the Premises.  Lessee shall keep, and
shall cause any occupant at the Premises to keep, all such licenses and permits
in full force and effect for the Permitted Use of the Premises and shall not
permit any activity to occur on the Premises in violation thereof or in
violation of the certificates of occupancy or certificates of use or the
equivalent thereof, for the Permitted Use of the Premises, or for any change in
use to which Lessor has consented.  Upon

Exhibit C

--------------------------------------------------------------------------------

 

receipt of written request from Lessor, Lessee shall provide Lessor with copies
of all government licenses and permits in Lessee’s possession in effect for the
particular Site or Sites provided in no event shall Lessee be required to
provide such information to Lessor more than one time in any calendar year
during the Term.

(a)Lessee shall not use or occupy or permit the Premises to be used or occupied,
nor do or permit anything to be done in or on the Premises, in a manner which
would (i) violate any Governmental Regulations (as defined below), (ii) make
void or voidable or cause any insurer to cancel any insurance required by this
Lease, or (iii) cause structural injury to any of the improvements.

(b)Lessee shall have no right whatsoever (by virtue of this Lease) to use the
“Getty” trade name or trademark in connection with its goods or its business or
otherwise.  Subject to the foregoing sentence, Lessee shall have the sole right
to select the branding of the motor fuel and convenience stores relating to the
Premises.

(c)In no event may Lessee, any subtenant, any assignee or any other party
construct, install or use any water wells on the Premises for drinking, food
processing, irrigation or other purposes, except (x) for any Site where any such
well currently exists provided that, at all times during the Term, any such well
complies with all Applicable Laws related to the health and safety of potable
well water and has a commercially reasonable filtration system as required by
Applicable Law, and (y) that the installation or use of water wells for
irrigation purposes will be permitted so long as appropriate and conspicuous
signage is maintained on or at the well indicating it is not for potable use.

LESSEE’S PERSONAL PROPERTY

.   Lessee shall have the right to decorate the Premises and affix signs
customarily used in its business upon the windows, doors, interior and exterior
walls of the Premises, and such free-standing signs as are customarily used in
the Permitted Use and in the manner and locations permitted by applicable law
and any Approved Easement.  Upon the expiration or earlier termination of this
Lease, subject to Section 19 of this Lease, Lessee shall remove such signs;
provided, however, that in no event may Lessee remove free-standing signage
(such as pole-mounted or monument signs) or any signage affixed to any exterior
wall of the Premises (or on any canopy) without Lessor’s prior written consent,
which shall not be unreasonably withheld, delayed or conditioned, it being
understood and agreed that it shall not be unreasonable for Lessor to withhold
such consent if the action proposed by Lessee, in Lessor’s reasonable judgment,
would jeopardize, impede or prohibit the re-installation of  such signage.  If
any such signage bears a particular refiner’s or suppliers trademarks and such
refiner or supplier requires that such signage be returned, then Lessor’s
consent to such removal shall not be required; provided, however, that Lessee
shall take such steps as may be necessary to protect (or “grandfather”) the
continued use of such signage (e.g., installing a temporary blank sign panel) so
that signage rights are not lost.  Lessee promptly shall make such repairs and
restoration of the Premises as are reasonably necessary to repair any damage to
the Premises from the removal of any signage pursuant to this Section 10(a), and
restore any disturbed portion of the Premises as nearly as practicable to its
original condition, including resurfacing any blacktop and paved areas that may
have been damaged or disturbed, subject to normal wear and tear.  All work
performed by Lessee in or about the Premises under this Section 10(a) or

Exhibit C

--------------------------------------------------------------------------------

 

otherwise pursuant to the provisions of this Lease shall be conducted in a good
and workmanlike fashion and comply at all times with all applicable laws.

(a)During the Term, Lessee may, at Lessee’s expense, place or install such
furniture, trade fixtures, movable (i.e., non-fixtured) equipment, machinery,
furnishings, face plates of signage and other articles of movable personal
property such as cash registers, safes, video surveillance systems, food
preparation equipment, gondolas, soda fountains, coffee equipment, refrigerators
and freezers that are not built in, printers, scanners, shelving that is not
permanently affixed, hot chocolate machines, pizza ovens, pizza warmers, ATMs,
personal computers/air towers, hot dog steamers, microwaves, and deli cases and
sandwich merchandisers that are not built in as fixtures, including, without
limitation, but otherwise expressly subject to all of the other terms and
conditions of this Lease pertaining to same, UST Systems (collectively,
“Lessee’s Personal Property”) on the Premises as may be needed for the conduct
of Lessee’s business in accordance with all applicable laws and regulations.  It
is expressly understood that the term “Lessee’s Personal Property” as used
herein shall not include the Equipment, and shall in no event extend to
leasehold improvements, fixtures or similar “vanilla box” items such as light
fixtures, HVAC equipment, refrigerators, walk-in coolers, freezers, automotive
lifts, or other fixtures and equipment permanently affixed to the Premises,
which Equipment and other improvements and assets are (i) Lessor’s property,
(ii) leased to Lessee for use in connection with the Premises, and (iii) to be
maintained in good order and repair and returned to Lessor at the expiration or
earlier termination of this Lease in good order and condition, subject to
reasonable wear and tear.  Lessee shall cause all Equipment and UST Systems to
be free and clear of any lien, encumbrance or other security interest at all
times during the Term of this Lease.  Subject to Lessee’s assignment rights
under this Lease, Lessee shall not transfer, assign, encumber, or attempt to, or
purport to, allow any transfer, assignment, lien, encumbrance or security
interest to be granted or filed with respect to all or any portion of the
Equipment or other assets owned by Lessor, or the UST Systems.  The foregoing
restriction expressly includes, without limitation, any transfer by Lessee of
all or any portion of the UST Systems located at any of the Sites to any one or
more permitted sublessees, even if any such transfer is intended by Lessee to be
temporary in nature and is subject to a requirement that the UST System(s)
is/are re-transferred back to Lessee prior to the expiration or earlier
termination of the applicable sublease.  Lessee hereby acknowledges, covenants
and agrees that throughout the Term, title to the UST Systems shall remain in
the name of Lessee and all such UST Systems shall remain registered to Lessee as
owner under applicable state laws.  Any transfer, assignment, encumbrance, lien
or security interest granted or filed with respect to all or any portion of the
Equipment or other assets owned by Lessor, or the UST Systems, in violation of
the foregoing shall be void ab initio.

(b)At the expiration or earlier termination of this Lease, and provided that no
Event of Default has occurred and is continuing, Lessee’s Personal Property may
be removed from the Premises, at the option of Lessee.  In the alternative, at
the expiration or earlier termination of this Lease, Lessor may require Lessee
to remove Lessee’s Personal Property from the Premises.  Any such removal of
Lessee’s Personal Property, including, without limitation, UST Systems, shall be
conducted in accordance with all Governmental Regulations and Environmental Laws
(as defined in Section 12); provided, however, that any removal of UST Systems
by Lessee shall be subject to the provisions of Section 12 below.  Lessee
immediately shall make such repairs and restoration of the Premises as may be
reasonably necessary to repair any damage to the

Exhibit C

--------------------------------------------------------------------------------

 

Premises from the removal of Lessee’s Personal Property and restore any
disturbed portion of the Premises as nearly as practicable to its original
condition, including resurfacing any blacktop and paved areas that may have been
damaged or disturbed subject to normal wear and tear.  All work performed by
Lessee in or about the Premises under this Section 10(c) or otherwise pursuant
to the provisions of this Lease shall be conducted in a good and workmanlike
fashion and comply at all times with all applicable laws. Any of Lessee’s
Personal Property not so removed within a reasonable time following the
expiration or termination of this Lease (not to exceed thirty (30) days) shall
be deemed abandoned, and Lessor may cause such property to be removed from the
Premises and disposed of at Lessee’s expense.  In addition, notwithstanding any
removal of Lessee’s Personal Property, Lessee shall remain responsible hereunder
to Remediate (as defined in Section 12) all Contamination (as defined in Section
12) at the affected Site or Sites and surrender each Site in compliance with all
Environmental Laws as required by Section 12; provided, however, that nothing
herein shall be deemed to require Lessee to Remediate any Contamination for
which Lessor is responsible under Section 12.  The provisions hereof shall
survive the expiration or sooner termination of this Lease.  The terms and
provisions of this Section 10(c) shall also be applicable to the surrender or
removal of any of the Sites which are severed from this Lease pursuant to
[Sections 15, 16 or 43] herein.  For the purposes of this Section 10, any such
severance shall be deemed to be a termination of this Lease with respect to the
Sites so severed.

(c)Notwithstanding anything to the contrary set forth in this Lease and the
provisions of Sections 10(c) above and 12 below, Lessor shall have the right, in
its sole discretion, exercisable by written notice to Lessee to such effect
delivered not less than three (3) months prior to the expiration of this Lease
(or as soon as is practical in the event of an earlier termination of this
Lease, any deemed termination of this Lease with respect to any Site(s) pursuant
to [Sections 15, 16, or 43] herein or following the Termination Date, if Lessee
has not exercised Lessee’s Restoration Right), to require Lessee to leave in
place at any of the Sites, and to convey to Lessor (or its assignee or designee)
for [***]192, all of the UST Systems (or the replacements therefor) at the
Premises.  With respect to all UST Systems purchased by Lessor (or its assignee
or designee), (i) the UST Systems shall be delivered to Lessor (or its assignee
or designee) in proper working order and condition and in full compliance with
all Governmental Regulations and Environmental Laws and such condition shall be
evidenced by tank and line tightness and functionality tests performed by
reputable and qualified contractors, at Lessee’s expense, no earlier than sixty
(60) days prior to the conveyance of such items to Lessor (or its assignee or
designee), (ii) the UST Systems shall be delivered to Lessor (or its assignee or
designee) free and clear of any lien, charge, encumbrance or other financing
device, (iii) Lessee shall provide Lessor (or its assignee or designee) with a
bill of sale with respect to the UST Systems conveying the same in the condition
required by the terms of this subsection.  If Lessor (or its assignee or
designee) elects to purchase any UST Systems at the expiration or earlier
termination of this Lease, or following the Termination Date (if Lessee has not
exercised Lessee’s Restoration Right), and such items are subject to any lien,
charge, encumbrance or other financing device, then Lessee shall provide Lessor
(or its assignee or designee) with such funds as shall be necessary to pay such
lien, charge, encumbrance or other financing device or obtain a

 

192 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

release and discharge thereof.  In addition, if Lessor (or its assignee or
designee) elects to purchase any UST Systems at the expiration or sooner
termination of this Lease, or following the Termination Date (if Lessee has not
exercised Lessee’s Restoration Right),  Lessee shall remain responsible
hereunder to Remediate (as defined in Section 12) all Contamination (as such
term is defined in Section 12) at the affected Site or Sites and surrender each
Site in compliance with all Environmental Laws as required by Section 12.  The
provisions hereof shall survive the expiration or sooner termination of this
Lease.

(d)It is the intent of the parties that this Lease shall serve as a security
agreement granting to Lessor, and Lessee hereby grants to Lessor, a first
priority security interest, in accordance with the terms of the Uniform
Commercial Code as adopted in the States where the Premises are located, as the
case may be as determined by the affected Site (as applicable, the “UCC”), in
the UST Systems and all additions, modifications, products and proceeds thereof
(the “Collateral”).  Such first priority security interest will secure the
obligations of Lessee under this Lease.  As to all Collateral, Lessor has,
without limitation, all of the rights and remedies of a secured party under the
UCC.  The recordation of a memorandum of this Lease under Section 41 also
constitutes a fixture filing in accordance with the provisions of the
UCC.  Lessor is irrevocably authorized to file such UCC financing statements,
continuation statements, informational statements and other similar documents as
it determines, in its sole opinion, are appropriate to protect and perfect its
rights.

(e)At the expiration or earlier termination of this Lease, Lessor may require
Lessee to assign to Lessor or its designee, to the fullest extent permitted by
law, all of Lessee’s right, title and interest in and to any one or more
permits, contracts, licenses or agreements of any type relating to any Site or
any Equipment, to the extent that the same are assignable.  The provisions of
this Section shall survive the expiration or sooner termination of this Lease.

(f)Lessee has acquired the UST Systems with respect to each Site as of the
Commencement Date from Circle K Stores Inc. and CST Brands, Inc., or their
respective affiliates. It is acknowledged and agreed that all such UST Systems
shall be considered part of Lessee’s Personal Property hereunder, subject to the
terms hereof.

“AS IS”; COMPLIANCE WITH LAWS

.   Each party acknowledges that, prior to the Commencement Date, the Premises
have been used as retail gasoline stations and/or convenience stores by
third-parties unaffiliated with either Lessee or Lessor and the Premises have
not been previously owned by Lessor or Lessee.  Lessor does not make any
representation or warranty regarding the condition or occupancy thereof or the
fitness of the Premises for the use permitted under this Lease or other uses
contemplated by Lessee (including the existing uses described in the immediately
preceding sentence).  Lessee acknowledges that it has inspected the Premises and
accepts the same in their present condition, and subject to all matters of
record and all occupancies, licensees or tenancies as of the date hereof (and
together with any subsequent replacements therefor), “AS IS”, with no
representations or warranties whatsoever and on the terms and conditions set
forth in this Lease.  Lessee acknowledges and agrees that: (i) Lessor is not
retaining or assuming any responsibility with respect to the Premises or its
operation, or the condition or repair of the Premises, or as to any fact,
circumstance, thing or condition which may affect or relate to the Premises,
except as may be specifically set forth in this Lease; and (ii) Lessor has no
obligation to alter, restore, improve, repair or develop the Premises, and
further

Exhibit C

--------------------------------------------------------------------------------

 

has no obligation to remove therefrom any items of personal property or other
trade fixtures or equipment which may be upon the Premises.

(a)Lessee shall comply promptly, at Lessee’s expense, with all present and
future laws, codes and ordinances and other notices, requirements, orders, rules
and regulations (whatever the nature thereof) of all federal, state and local
governmental authorities and recommendations of the board of fire underwriters
or any insurance organizations, associations or companies in the respect to the
Premises (collectively, “Governmental Regulations”).  Furthermore, Lessee agrees
that it will defend, indemnify and hold harmless Lessor for all actual costs,
including, but not limited to, environmental consulting, engineering and legal
fees, damages, penalties or fines Lessor actually incurs by reason of Lessee’s
failure to comply with Governmental Regulations at the Premises.  The provisions
hereof shall survive the expiration or termination of this Lease.

(b)Lessee acknowledges that as of the Commencement Date, certain Sites may be
subject to existing tenancies or other occupancies under agreements or
arrangements by and between a third-party(ies) unaffiliated with Lessor, on the
one hand, and dealers, operators and/or other third parties, on the other hand,
all as more particularly described in Schedule “E” attached hereto and by this
reference made a part hereof (the “Existing Tenancies”).  Lessee accepts the
Premises subject to the Existing Tenancies.  Lessee hereby acknowledges and
agrees that Lessor is not assuming and shall have no obligation or liability
whatsoever with respect to the Existing Tenancies. Lessee shall timely and
faithfully discharge and perform all of the applicable responsibilities and
obligations with respect to such Existing Tenancies during the Term.

(c)Lessee acknowledges that the Premises are demised and let subject to (i) any
mortgage secured by Lessor’s interest in the Premises or in the Equipment in
effect from time to time if the holder thereof has entered into a
Non-Disturbance Agreement (as defined in Section 18) with Lessee, (ii) the state
of title of the Premises as of the Commencement Date, (iii) any state of facts
which an accurate survey or physical inspection of the Premises might show, (iv)
any Approved Easement, and (v) all Governmental Regulations, including any
existing violations of any thereof.

(d)Without limiting Lessee’s obligations under Section 9 above, Lessee, at its
sole cost and expense, will at all times promptly and faithfully abide by,
discharge and perform all of the covenants, conditions, restrictions and
agreements contained in any easement agreement, declaration, deed covenant or
restriction, permit or license related directly to the Premises or the Equipment
in effect as of the Commencement Date and any Approved Easement, in each case to
the extent that the same require Lessor to act or perform thereunder.  Lessee
may request Lessor’s consent, which may be withheld by Lessor in its reasonable
discretion, to (i) the granting of easements, licenses, rights-of-way and other
rights reasonably necessary for operation of the Premises as herein provided;
(ii) the execution of petitions to have the Premises annexed to any municipal
corporation or utility district, provided, however, that if such petitions,
documents and/or instruments are required by applicable law or fundamentally
necessary for continued operation of the Premises as herein provided, then
Lessor’s consent shall not be required, but Lessee shall provide Lessor with
prior written notice of such matter; (iii) the execution of amendments to any
covenants and restrictions affecting the Premises; provided,

Exhibit C

--------------------------------------------------------------------------------

 

however, that in each and every case Lessee shall (y) pay the costs and expenses
incurred by Lessor in connection therewith, and (z) deliver to Lessor a
certificate stating that such grant, release, dedication, transfer, amendment or
government action, or other action or agreement will not interfere with Lessor’s
ownership of the Premises or the Equipment  or cause Lessor to incur any
additional liability with respect to the Premises or the Equipment.

(e)If any improvement, now or hereafter constructed, shall (i) encroach upon any
setback or boundary line or street or right-of-way adjoining the Premises, (ii)
exist in violation of applicable zoning restrictions, including, without
limitation, height or set-back restrictions, or the provisions of any
restrictive covenant affecting the Premises, (iii) hinder or obstruct any
easement agreement to which the Premises is subject or (iv) impair the rights of
others in, to or under any of the foregoing, Lessee shall, promptly after
receiving notice or otherwise acquiring knowledge of any of the foregoing items
(i) – (iv) inclusive, either (A) obtain from all necessary parties waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation, hindrance, obstruction or impairment, whether the same
shall affect Lessor, Lessee or both, or (B) take such action as shall be
necessary to remove all such encroachments, hindrances or obstructions and to
end all such violations or impairments, including, if necessary, making
alterations.  Notwithstanding the foregoing, Lessor shall not be required to
settle, compromise or resolve any item in (i) – (iv) of the previous sentence
that exists on the Commencement Date until Lessee receives a written notice or
demand from a third party related to any such item.  Lessee shall not settle,
compromise or resolve any such claim by any third party exceeding [***]193
without Lessor’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.  

12.ENVIRONMENTAL.

(a)Definitions.  As used in this Section 12 and elsewhere in this Lease, the
following definitions shall apply:

“Closure” means, with respect to any Contamination, the receipt of written
notice from the appropriate Government Agency or a Licensed Site Professional,
as applicable, that state-specific regulatory closure has been granted or
otherwise achieved, or that no further Remediation of such Contamination is
required.  Closure may rely on any reasonable Institutional Controls required by
the applicable governmental authority provided such Institutional Controls do
not impair the Permitted Use of the applicable Site.  

“Contamination” means contamination by recoverable free liquid hydrocarbons,
dissolved hydrocarbon components, absorbed or vapor phase hydrocarbons, or other
Hazardous Substances, within the soil matrix, surface water, groundwater and
ambient air and/or indoor air, on under or migrating  to or from any of the
Sites in violation of Environmental Laws, or on, under or migrating to or from
other real properties by migration or disposal from any of the Sites in
violation of Environmental Laws, that requires Remediation, or (2) the presence
of abandoned, unregistered or out-of-service underground storage tanks, related
piping and equipment or other buried containers or vessels at or relating to the
Sites that are required to be Remediated.

 

193 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all applicable laws, regulations, rules,
policies, procedures or other guidance relating to: (1) the protection,
investigation or restoration of the environment, health, safety, or natural
resources, (2) the handling, use, presence, treatment, storage, disposal,
release or threatened release of any Hazardous Substance or (3) noise, odor,
wetlands, pollution, contamination or any injury or threat of injury to persons
or property or notifications to Government Agencies or the public in connection
with any Hazardous Substance.

“Excavation” means any excavation of the soils or of the foundation of any
improvements at any Site.

“Government Agency(ies)” means any federal, state, county or local agency,
department, bureau or other entity or instrumentality with regulatory or
enforcement authority over the Sites pursuant to Environmental Laws, including
the power to regulate the installation, operation and/or removal of UST Systems
and/or the reporting, assessment, investigation and other Remediation of
Contamination.

“Hazardous Substance” means any substance, material, chemical, waste, product,
by-product, co-product, derivative, compound, mixture, solid, liquid, mineral or
gas, in each case whether naturally occurring or man-made, that is hazardous,
acutely hazardous, toxic or words of similar import or regulatory effect under
Environmental Laws or that is listed, classified, or regulated pursuant to any
Environmental Law, including any petroleum product or by-product,
asbestos-containing material, lead-containing paint or plumbing, polychlorinated
biphenyls, electromagnetic fields, microwave transmission, radioactive materials
or radon.

“Institutional Controls” means any deed notices, deed restrictions, engineering
controls, ordinances, or other institutional or engineering restrictions,
covenants or controls employed in order to conduct Remediation and/or achieve
Closure.

“Licensed Site Professional” means an individual or entity licensed or otherwise
granted authority by a Government Agency in accordance with applicable
Environmental Laws to oversee and approve Remediation and/or to issue
Environmental Permits or notices of Closure.

“Recognized Environmental Condition” means the presence, or likely presence, of
any Hazardous Substances or petroleum products in, on, or at a Site: (1) due to
a release to the environment; (2) under conditions indicative of a release to
the environment; or (3) under conditions that pose a material threat of a future
release to the environment.  De minimis conditions are not Recognized
Environmental Conditions.

“Remediation,” “Remediate,” and/or “Remediated” means collectively any
environmental assessment, investigation, response, monitoring and, as necessary,
cleaning up, removing, treating, covering, and/or other action in response to
Contamination or the threat of Contamination that is required by the appropriate
Government Agency under applicable Environmental Laws to achieve Closure.

(b)Without, by reason of this Lease, creating rights in favor of any third
party, Lessee shall be responsible for Remediation of all Contamination and for
any liability in

Exhibit C

--------------------------------------------------------------------------------

 

connection with all such Contamination. Lessee shall perform, at Lessee’s
expense, testing, certification, inspection, reporting, and any other
requirement of any Governmental Agency having jurisdiction of any components of
the UST Systems and the Above Ground Fuel Equipment and otherwise as required by
Environmental Laws, and Lessee shall provide the results of any and all of the
foregoing to Lessor after its production or receipt thereof and Lessee shall
endeavor to provide in a reasonable amount of time after its production or
Lessee’s receipt thereof.

(c)If at the Commencement Date the Premises are subject to existing
Contamination that is the being Remediated, including, without limitation, any
pre-existing Contamination and open spill cases set forth on Schedule “F”
hereto, Lessee shall diligently pursue any third party with responsibility for
the continuation of such Remediation.  

(d)Unless caused by the gross negligence or willful misconduct of the Lessor or
Lessor’s employees, agents or contractors in the exercise of Lessor’s self-help
remedies pursuant to Section 24(b) or in the exercise of any other rights of
Lessor under this Lease to access the Premises, Lessor shall have no liability
or responsibility for any Contamination discovered before, on or after the
Commencement Date and irrespective of whether caused by Lessee, its agents,
employees, successors or assigns, before, on or after the Commencement Date.  If
at any time during the Term of this Lease, Lessee discovers Contamination or
experiences a release of Contamination or of any Hazardous Substance, or there
is an increase in levels of Contamination at the Premises above those reported
to Lessor prior to the Commencement Date, Lessee shall notify Lessor and all
applicable Governmental Agencies of such event and Lessee shall be responsible
for compliance with all Governmental Regulations and Environmental Laws
regarding the same and for all costs and expenses associated with such
Contamination and/or release, including, without limitation any Contamination
discovered, or set forth in a tank closure report, when the UST Systems or the
Above Ground Fuel Equipment are removed, repaired or replaced at any Site
comprising the Premises.  If Lessee shall fail, refuse or neglect to report
and/or Remediate Contamination (or release, as the case may be) as and when
required by Governmental Agencies (but in no event later than twenty (20) days
after written notice from Lessor; provided, however, that if Lessee undertakes
to cure during such twenty (20) day period, such period shall be automatically
extended so long as Lessee has reported such matter and has notified Lessor in
writing that it has reported such matter and Lessee is diligently prosecuting a
cure to completion), Lessor may report and/or Remediate that Contamination at
Lessee’s cost and expense.  Lessee agrees to reimburse and promptly pay to
Lessor all costs paid or incurred by Lessor associated with such Release,
Contamination and Remediation, together with interest thereon at the Default
Rate.  If Lessee fails to reimburse Lessor within thirty (30) days of demand
therefor, such unpaid amount shall become additional rent due
hereunder.  Nothing herein shall obligate Lessor to Remediate or take any action
with respect to any Contamination at the Premises.

(e)Lessee shall be responsible for and shall defend, indemnify and hold harmless
Lessor from any action, claim, notice or penalty resulting from any breach of
its obligations under this Section 12 and from any Contamination discovered,
released or otherwise at or emanating from the Premises prior to the expiration
or early termination of the Term and from all costs (including, without
limitation, attorneys’ fees, costs and disbursements), claims, damages and
liability, environmental and otherwise at the Premises whether known or unknown
as of the

Exhibit C

--------------------------------------------------------------------------------

 

Commencement Date and whether or not caused by Lessee, its agents, employees,
successors, assigns, or third parties, including from any matter arising as a
result of Lessee’s failure to comply with all Environmental Laws during the Term
of this Lease. The obligations of Lessee under this Section 12(e) shall survive
the expiration or earlier termination of this Lease and shall survive for the
applicable statute of limitations.

(f)Lessee shall deliver to Lessor copies of all material correspondence to and
from Governmental Agencies regarding environmental activities at the Premises,
including, without limitation, correspondence regarding notices of violations,
releases (including new releases), Remediation and Closure.  Lessee shall
deliver to Lessor, and require its environmental contractor(s) to deliver to
Lessor, copies of all spill and release notifications and reports given to
Governmental Agencies regarding the Premises.  Additionally, Lessee agrees to
furnish to Lessor upon request therefor, copies of all Remediation workplans,
monitoring reports, tank and line testing results, Stage II Vapor Recovery test
results, fire suppression test results, cathodic protection test results, UST
registrations and related documents, and reimbursement claims filed with any
state tank fund programs.  Furthermore, if requested by Lessor, whether or not
Lessor suspects a release of Contamination, Lessor also shall have the right to
obtain, and Lessee shall provide to Lessor, copies of all petroleum inventory
reconciliation records in Lessee’s possession or control.  In addition, Lessee
shall provide to Lessor upon request with Lessee’s estimate of cost to obtain
Closure for any Remediation of Contamination.

(g)NOTWITHSTANDING THAT THE UST SYSTEMS, INCLUDING, SPECIFICALLY, THE USTs, HAVE
BEEN AND CONTINUE TO BE LOCATED AT THE PREMISES, LESSEE HEREBY ACKNOWLEDGES THAT
LESSOR IS NOT THE OWNER OF THE UST SYSTEMS, INCLUDING, IN PARTICULAR, THE USTs,
WHICH ARE ALL OWNED BY LESSEE AND, ACCORDINGLY, LESSOR DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF FITNESS OR OF MERCHANTABILITY WITH
RESPECT TO ALL UST SYSTEMS AND ANY COMPONENTS THEREOF, INCLUDING, IN PARTICULAR,
USTs.  Lessee agrees to defend, indemnify and hold Lessor harmless from and
against all actions, claims, liabilities, costs and expenses associated with or
arising out of the use, possession or ownership of the UST Systems and the Above
Ground Fuel Equipment, including, in particular, the USTs, and for the removal
of the UST Systems, including, in particular, the USTs, at any time during the
Term or upon the expiration or earlier termination of this Lease.  

(h)Following the Termination Date (if Lessee has not exercised Lessee’s
Restoration Right), or at the expiration or earlier termination of this Lease,
Lessee, at the option of Lessor, exercisable in its sole discretion, shall
remove the UST Systems and all replacements thereof, unless Lessor shall have
elected to have Lessee leave in place at any of the Sites, and to convey to
Lessor (or its assignee or designee) in accordance with Section 10(d) above, all
of the UST Systems (or the replacements therefor) at the Premises.  Upon any
removal of the UST System, Lessee shall also Remediate any and all Contamination
from the Premises at which such UST System is conducted.  Any removal,
replacement, modification, maintenance, or repair by Lessee of any UST System or
any Above Ground Fuel Equipment at the Premises shall be conducted in accordance
with all applicable Governmental Regulations and Environmental Laws.  Subject to
the gross negligence or willful acts of Lessor or any of Lessor’s agents,
employees or contractors in the exercise of Lessor’s self-help remedies pursuant
to Section 24(b) or in the exercise of any

Exhibit C

--------------------------------------------------------------------------------

 

other rights of Lessor under this Lease to access the Premises, Lessee shall
defend, indemnify and hold harmless Lessor from and against any and all claims,
losses, demands, actions, injuries or damages brought or incurred by any party,
including Lessor, arising from any removal, replacement, modification,
maintenance, or repair of any UST System or any Above Ground Fuel Equipment or
any component thereof at the Premises, any Remediation of Contamination
associated therewith, and any non-compliance with applicable Governmental
Regulations and Environmental Laws relating to same. [***]194.

(i)Unless Lessor shall otherwise direct in writing, Lessee shall perform a Phase
I Environmental Site Assessment on each Site at the expiration or earlier
termination of this Lease, and if such Phase I Environmental Site Assessment
includes either (x) a determination that such Site is contains a Recognized
Environmental Condition, or (y) a recommendation for additional investigation at
any Site to determine if such Site contains a Recognized Environmental
Condition, then Lessee shall perform a Phase II Environmental Site Assessment
(including UST and line tests) on each Site at the expiration or earlier
termination of this Lease.  The cost and expense of any Phase I Environmental
Site Assessment and any Phase II Environmental Site Assessment performed under
this section 12(i) will be split equally between the Lessor and Lessee. Each
such Phase II Environmental Site Assessment shall be performed by a licensed,
fully insured professional engineer, reasonably acceptable to Lessor and
pursuant to a scope reasonably determined by Lessee.  Lessee must provide Lessor
with a detailed written scope of work and evidence of necessary permits at least
ten (10) Business Days in advance of any work, so that Lessor may have the
opportunity to have a representative on-site or available.  Lessee or Lessee’s
contractor shall deliver to Lessor a Certificate of Insurance with commercial
general liability policy limits of not less than [***]195 naming Lessor as an
additional insured (and any additional affiliates as so requested by Lessor),
prior to the commencement of any such testing.  Lessee shall deliver to Lessor a
copy of the Phase II Environmental Site Assessment results within thirty (30)
days after the completion of such testing or within five (5) days of receipt of
the same whichever is earlier.  If the results of the Phase II Environmental
Site Assessment show levels of Contamination that are required to be Remediated,
then Lessee shall undertake to Remediate the same in accordance with this Lease.

(j)Anything herein to the contrary notwithstanding, Lessee agrees to restore the
Premises to its former condition upon completion of any environmental testing
and/or inspections, to cause no interference with the business being conducted
on the Premises, if any, and Lessee further agrees to defend, indemnify and hold
harmless Lessor from and against any and all claims, losses, demands, actions,
injuries  or damages brought or incurred by any party, including Lessor, as a
result of Lessee’s testing and/or inspections pursuant to this Lease.  Lessee
shall keep the results of any such testing and inspections strictly confidential
and shall not submit a copy of any such report or assessment to any Governmental
Agency unless required by applicable Environmental Law; and if so required,
Lessee shall simultaneously provide to Lessor a copy of any information
submitted to such agency.  Under no circumstances shall Lessor have

 

194 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

195 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

any claim against Lessee for any actual or perceived diminution in value of any
Site which contains Contamination.

(k)Reserved.

(l)Notwithstanding any other provision of this Lease, but subject to the next
sentence of this Section 12(l), if Contamination occurs or is found to exist as
to any Site and the Term would otherwise terminate or expire, then, (i) if the
subject Contamination does not materially interfere with the normal use and
occupancy of the Site for the Permitted Use, Lessor and Lessee shall enter into
a customary access agreement that, until Closure, (A) grants Lessee access to
the Site to conduct Remediation (at no additional cost to Lessee), (B) does not
allow access that unreasonably interferes with the use of the applicable Site,
(C) provides for appropriate insurance by environmental contractors accessing
the Site, and (D) provides that Lessee indemnify Lessor and any successor
operator for any costs and expenses related to such access, or (ii) if the
subject Contamination does materially interfere with the normal use and
occupancy of the Site for the Permitted Use, at Lessee’s election (I) (A) the
Term as it pertains to the subject Site shall be extended beyond the date of
termination or expiration and this Lease shall remain in full force and effect
as to such Site beyond such date until the earlier to occur of (1) the
completion of all Remediation, or (2) the date specified in a written notice
from Lessor to Lessee terminating this Lease as to such Site and (B) the Fixed
Annual Rent for the then extended Term of this Lease as relates to such Site
shall be [***]196, and such Fixed Annual Rent shall increase on each anniversary
of the then extended Term of this Lease by an amount equal to [***]197, or (II)
if Remediation of the subject Contamination is reasonably expected to take more
than [***]198, Lessee may acquire such Site at the FMV, as defined in Section
50(c) below and as determined in accordance with such Section.  If Lessee elects
to acquire such Site pursuant to and in accordance with the previous sentence,
Lessor may in its sole discretion, decline to sell such Site to Lessee and
instead enter into a customary access agreement with Lessee, until Closure, in
accordance with the access agreement requirements set forth above in this
Section 12(l), and, if Lessor elects to exercise such option, Lessee shall not
be permitted to acquire such Site and shall not be required to pay Fixed Annual
Rent during the term of the access agreement.

(m)Without limiting Section 11 above, Lessee, at its sole cost and expense, will
at all times promptly and faithfully discharge and perform all of the covenants
set forth in the Conveyance Documents applicable to the Premises relating to (i)
required work with respect to the UST Systems and Above Ground Fuel Equipment
promptly upon request of Lessor in contemplation of any sale or transfer of the
Premises pursuant to which such required work becomes required by said
covenants, if and to the extent such required work shall not have

 

196 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

197 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

198 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

already been completed, and (ii) any other matter set forth in the Conveyance
Documents in accordance with the terms of the Conveyance Documents.

(n)Notwithstanding anything to the contrary provided herein, Lessee agrees that,
except as required under Section 12(h) above, or otherwise with Lessor’s
reasonable consent, it shall not perform any voluntary investigation that is not
required by a Government Agency in accordance with Environmental Laws,
including, but not limited to, intrusive investigations or the taking or testing
of soil, groundwater or surface water samples from any Site.

(o)The obligations of Lessee under this Section 12 shall survive the expiration
or earlier termination of this Lease and shall survive for the applicable
statute of limitations.

SECURITY DEPOSIT

.    In lieu of a cash security deposit, Lessee shall provide Lessor upon the
execution and delivery of this Lease a security deposit in the form of an
unconditional and irrevocable letter of credit in the form of Exhibit “A”,
issued by a bank selected by Lessee and issued on behalf of Lessee in favor of
Lessor in an amount equal to three (3) months of the Fixed Annual Rent then in
effect (such letter of credit and any extension or replacement thereof being
herein referred to as the “Letter of Credit”) as security for the faithful
performance and observance by Lessee of the terms, provisions and conditions of
this Lease.  Lessor has accepted [***]199 as the initial issuer of the Letter of
Credit. Any reasonable costs of Lessor incurred in order to draw on the Letter
of Credit shall be deemed additional rent hereunder.  [***]200.  Any and all
fees or costs charged by the issuer in connection with the Letter of Credit
shall be paid by Lessee.  Lessor shall have the right to draw upon the Letter of
Credit in any of the following circumstances:  (i) following the Termination
Date (if Lessee has not exercised Lessee’s Restoration Right), (ii) if an Event
of Default has occurred and Lessee is a debtor under any bankruptcy or
insolvency proceeding and Lessor is prohibited by applicable bankruptcy or
insolvency law from sending notice to Lessee of such event, regardless of
whether such notice is required, (iii) [***]201 or (iv) if Lessee fails to
provide Lessor with any renewal or replacement Letter of Credit complying with
the terms of this Lease at least thirty (30) days prior to expiration of the
then-current Letter of Credit, where the issuer of such Letter of Credit has
advised Lessor of its intention not to renew the Letter of Credit if the Letter
of Credit is an “evergreen” letter of credit (to the extent an evergreen Letter
of Credit was obtainable), or where the Letter of Credit by its terms will
expire within thirty (30) days if the Letter of Credit is not an “evergreen”
letter of credit.  Lessor may draw on the Letter of Credit for any sum which
Lessor may expend or may be required to expend by reason of Lessee’s default in
respect of any of the terms, covenants and conditions of this Lease, including
but not limited to, any damages or deficiency in the re-letting of the Premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Lessor.  If the Letter of Credit is drawn upon

 

199 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

200 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

201 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

due solely to the circumstances described in the foregoing clauses (iii) or
(vi), the amount drawn shall be held by Lessor as a security deposit to be
otherwise retained, expended or disbursed by Lessor for any amounts or sums due
under this Lease to which the proceeds of the Letter of Credit could have been
applied pursuant to this Lease and any amounts not so applied shall be returned
to Lessee when Lessor is obligated to return the same to Lessee under this
Lease.  If Lessor elects to draw all or any amount of the Letter of Credit as
permitted herein, Lessee expressly waives any right it might otherwise have to
prevent Lessor from drawing on the Letter of Credit and agrees that an action
for damages and not injunctive or other equitable relief shall be Lessee’s sole
remedy in the event Lessee disputes Lessor’s claim to any such amounts.  

“Tangible Net Worth” means, as of any date of determination, as supported by
reasonable documentation, the difference between [***]202.

INSURANCE

.   Lessee shall pay the premiums for and deliver to Lessor the following
policies of insurance, with insurance carriers that have an A.M. Best’s
Financial Strength Rating and financial size category of [***]203 or better or a
rating [***]204 or better by under Standard & Poor’s Financial Services LLC, and
be authorized to do business in the state in which the Sites are located, or
otherwise that are acceptable to Lessor.  Lessee shall name Lessor as an
additional insured on all policies of insurance that Lessee is required to
procure under this Lease.  With respect to all liability policies (including
pollution) required under this Lease, Lessee shall also name Lessor’s affiliates
and Lessor’s and such affiliates’ officers and directors as additional insureds.

(a)Prior to the Commencement Date, Lessee shall deliver to Lessor evidence of
the existence and amounts of the insurance with additional insured endorsements,
named insured endorsements and mortgagee/loss payable clauses as required
herein.  Upon request of Lessor, Lessee shall deliver to Lessor a copy of
Lessee’s liability policy(ies) and property policy(ies). No policy shall be
cancelable or subject to reduction of coverage or other modification except
after 30 days’ prior written notice to Lessor.  Neither the issuance of any
insurance policy required hereunder, nor the minimum limits specified herein
with respect to any insurance coverage, shall be deemed to limit or restrict in
any way the liability of Lessee arising under or out of this Lease.

(b)Lessee shall obtain and maintain in full force and effect throughout the Term
of this Lease the following insurance, all of which shall be primary and
non-contributory to any insurance maintained by Lessor and/or its designees:

(i)Lessee, at Lessee’s expense, shall obtain and keep in full force during the
Term of this Lease a policy of commercial general liability (including
contractual liability and property damage) insurance with respect to the
Premises, with coverage of at least, on an

 

202 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

203 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

204 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

occurrence basis, a minimum combined single limit of [***]205 primary per
occurrence and [***]206 annual aggregate for bodily or personal injury
(including death), and [***]207 in respect of property damage, written on an
occurrence basis insuring Lessee against any liability arising out of ownership,
use, occupancy, or maintenance of the Premises and all of its appurtenant
areas.  However, the limits of the insurance shall not limit the liability of
Lessee.  In addition, Lessee, at Lessee’s expense, shall obtain and keep in full
force during the Term of this Lease an umbrella or excess liability policy,
under which there shall be dedicated solely to the commercial general liability
insurance covering the Premises (and no other properties of Lessee), a coverage
amount of not less than [***]208 on an annual basis and written on an occurrence
form.  In no event shall any deductible payable in connection with such policy
with respect to any individual Site exceed [***]209. Terrorism coverage must be
included on all liability coverages. Notwithstanding the foregoing, with respect
to any Site comprising the Premises, Lessee’s obligation to procure and maintain
primary commercial general liability and property damage insurance set forth
above shall be suspended for so long as Lessee causes its subtenant at such Site
to provide site-level commercial general liability and property damage insurance
on a primary basis, with coverages of at least, on an occurrence basis, a
minimum combined single and annual aggregate limit of [***]210 for bodily or
personal injury (including death), and [***]211 in respect of property damage
and shall provide to Lessor with certificates of insurance evidencing said
primary coverages, which name Lessor as an additional insured on policies of
property insurance and name Lessor and Lessor’s affiliates and Lessor’s and such
affiliates’ officers and directors as additional insureds on policies of
commercial general liability insurance.  

(ii)Lessee, at Lessee’s expense, shall obtain and keep in force during the Term
of this Lease a “Special Form” (as such term is used in the insurance industry)
policy of property insurance covering loss or damage to the Premises.  This
insurance shall be in an amount [***]212 replacement cost of the buildings(s)
(less slab, foundation, supports and other

 

205 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

206 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

207 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

208 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

209 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

210 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

211 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

212 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

customarily excluded improvements).  The policy shall contain only standard
printed exclusions and must include Equipment Breakdown (boiler and machinery)
coverage or, if such coverage is separate, a joint loss agreement must be
obtained in form and substance acceptable to Lessor; include an agreed value
endorsement, and an ordinance or law coverage endorsement covering increased
costs resulting from changes in laws or codes, and demolition and removal of the
damaged structure.  In addition, the policy shall include a “Loss Payable
Provisions” endorsement (ISO Form CP 12 18 06 95 or equivalent) naming Lessor as
“Loss Payee” thereunder. In no event shall any deductible payable in connection
with such policy with respect to any individual Site exceed [***]213.  Terrorism
coverage must be included.  Although Lessee’s property insurance shall name
Lessor as the loss payee, as long as no Event of Default has occurred and is
continuing, Lessor shall allow the proceeds to be available to Lessee to pay the
cost of restoring damage to the Premises resulting from such casualty and, upon
completion of such repairs and/or restoration and the payment for same, and
provided that no Event of Default has occurred and is continuing, Lessee shall
be entitled to the balance of such proceeds.

(iii)If any Site comprising the Premises is located in Flood Zone “A” or “V” as
defined by the Federal Emergency Management Agency (FEMA), Lessee, at Lessee’s
expense, shall obtain and keep in force during the Term of this Lease a policy
of insurance covering loss or damage due to flood with respect to the
Premises.  The insurance shall provide for payment of loss to Lessor, as loss
payee; provided, however, that, as long as no Event of Default has occurred and
is continuing, Lessor shall allow the proceeds to be available to Lessee to pay
the cost of restoring damage to the Premises by resulting from such casualty
and, upon completion of such repairs and/or restoration and the payment for
same, and provided that no Event of Default has occurred and is continuing,
Lessee shall be entitled to the balance of such proceeds.

(iv)Lessee shall also use reasonable good faith efforts to obtain and keep in
force during the Term of this Lease, a policy of rent interruption insurance
with a period of indemnity not less than twelve (12) months from time of loss
and an extended period of indemnity of three hundred sixty-five (365)
days.  This insurance shall cover all taxes and insurance costs for the same
period in addition to twelve (12) month’s Fixed Annual Rent amount.

(v)If Lessee (or any sublessee or other occupant of a Site comprising the
Premises) offers alcoholic beverages for sale from the Premises, Lessee or such
other occupant of the Site, shall obtain, or shall cause such third (3rd) party
to, carry and maintain liability insurance which shall include coverage for all
liabilities arising out of the dispensing or selling of alcoholic beverages
imposed under any laws, including, without limitation, a “dram shop” or
alcoholic beverage control act.  Lessee shall cause any third party to name
Lessor and/or its designee as an additional insured under said policy and said
policy shall be primary and non-contributory to any insurance maintained by
Lessor and/or its designee.

 

213 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

(vi)If and to the extent required by applicable law, Lessee shall also obtain
and keep in force during the Term of this Lease a worker’s compensation policy,
insuring against and satisfying Lessee’s obligations and liabilities under the
worker’s compensation laws of the state in which the Premises are located and
shall also include a minimum of [***]214 for employer’s liability coverages.

(vii)Reserved

(viii)Lessee shall procure and maintain during the Term pollution legal
liability insurance for the Remediation of unknown or newly discovered
Contamination, and for property damage (including, without limitation, natural
resource damages) and compensation for personal injuries, costs of defense and
legal liability to third parties related to such unknown or new Contamination.
Each of the insurance policies required by this Section shall be in an amount of
at least [***]215 per occurrence per Site and [***]216 in aggregate coverage,
and may include a deductible or self-insured retention, which shall not exceed
[***]217 per incident, and which shall be the sole responsibility of
Lessee.  Notwithstanding the foregoing, Lessee, in its sole discretion, may (x)
elect to participate in any state restoration fund (any such decision to be on a
state by state basis) or (y) procure and maintain separate UST insurance, and in
either such event, the insurance required under this subsection (viii) will be
secondary and not primary. Lessee shall provide a copy(ies) of the pollution
legal liability insurance policy(ies) to Lessor, including the endorsement
naming Lessor as an additional named insured, confirming such coverage.  Such
policies shall provide that it may not be cancelled or amended in any material
respect without thirty (30) days’ prior written notice to Lessor.

(c)If requested by Lessor, the policies of insurance required to be maintained
hereunder shall bear a standard first mortgage endorsement in favor of any
holder or holders of a first mortgage lien or security interest in the property
with loss payable to such holder or holders as their interest may appear.

(d)Lessee hereby waives, and shall have its insurance policies issued in such
form as to waive, any and all rights of subrogation whether by contract, law,
equity, or statute that might otherwise exist, and shall provide written
evidence thereof to Lessor upon written request.

MAINTENANCE; CASUALTY; RESTORATION

.    Lessee, at its expense, shall make all repairs, restorations of damage from
fire or other casualty and replacements (including, in either case, structural),
and provide all maintenance, required to keep the Premises and all

 

214 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

215 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

216 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

217 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

buildings, equipment (including, but not limited to, the Equipment), personal
property and improvements located at the Premises in a good and safe operating
condition that is in compliance with any and all laws and regulations subject to
normal wear and tear, including maintenance, repairs, painting and replacements
made necessary by reason of ordinary wear and tear, damage by the elements and
obsolescence, and shall keep adjacent sidewalks, curbs and driveways in good and
safe condition and reasonably free from snow, ice and obstructions, keep the
yard area reasonably free of trash, junk and debris, keep grass, plantings,
shrubs etc. trimmed and neat, and replace damaged glass and light bulbs and
fixtures. Repairs and replacements shall be done in a good and workmanlike
manner with materials, equipment or parts equal in quality and class, and having
a useful life equal to or better than the materials, equipment or parts existing
at the time that the maintenance, damage or injury occurred.  Lessee shall
commit no intentional act of waste to the Premises or improvements.

(a)In the event of damage to the Premises from fire or other casualty, Lessee
shall give Lessor prompt written notice thereof and shall commence and complete,
at Lessee’s cost and expense, the restoration of such damage so as to render the
Premises in the same or better condition as it was immediately prior to such
fire or other casualty.  Lessee is not entitled to any rent abatement during or
resulting from any partial or total destruction of the Premises from any
casualty, and in no event is Lessee entitled to terminate this Lease as a result
thereof.

(b)Following the occurrence and during the continuation of an Event of Default:
Lessor and Lessor’s lender, in their discretion and upon notice to Lessee, may
adjust, collect and compromise all claims under any of the insurance policies
required by Section 14 (except commercial general liability insurance claims
payable to a person other than Lessee, Lessor or Lessor’s lender) and execute
and deliver on behalf of Lessee all necessary proofs of loss, receipts, vouchers
and releases required by the insurers. Lessee agrees to assign, upon the request
of Lessor or Lessor’s lender, as Lessor or Lessor’s lender may so direct, all
such proofs of loss, receipts, vouchers and releases. If Lessor or Lessor’s
lender so requests, Lessee shall adjust, collect and compromise any and all such
claims, and Lessor and Lessor’s lender shall have the right to join with Lessee
therein. Any adjustment, settlement or compromise of any such claim shall be
subject to the prior written approval of Lessor and Lessor’s lender, and Lessor
and Lessor’s lender shall have the right to prosecute or contest, or to require
Lessee to prosecute or contest, any such claim, adjustment, settlement or
compromise. Following the occurrence and during the continuation of an Event of
Default, each insurer is hereby authorized and directed to make payment under
said policies, including return of unearned premiums, directly to Lessor or, at
Lessor’s direction, to Lessor’s lender instead of to Lessor, and Lessee hereby
appoints Lessor and, if applicable, Lessor’s lender, as Lessee’s
attorneys-in-fact to endorse any draft therefor. The rights of Lessor under this
Section 15(c) shall be extended to Lessor’s lender if and to the extent that any
mortgage so provides.

(c)If Lessee shall fail to comply with its obligations under this Section, then
Lessor or its agent may enter upon the Premises in order to take such remedial
action as is necessary and may charge the cost of repair to Lessee as additional
rent due with Lessee’s next monthly installment of Fixed Annual Rent.  Lessee’s
failure to pay such charges within ten (10) days of notice being given of
Lessor’s written demand shall be treated as a failure to pay Rent when due and
subject to the same remedies.

Exhibit C

--------------------------------------------------------------------------------

 

(d)Reserved.

(e)In the event any alteration or restoration of a Site are in excess of
[***]218, Lessor (or Lessor’s lender if required by any mortgage) shall hold the
net award in a fund (the “Restoration Fund”) which shall be used for the
alteration and/or restoration of the Site in question and disburse amounts from
the Restoration Fund only in accordance with the following conditions:

(i)Lessee shall commence the restoration as soon as reasonably practical and
diligently pursue completion of such restoration to completion;

(ii)prior to commencement of restoration, (A) the plans and a budget for the
restoration shall have been approved by Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed, (B) Lessor and Lessor’s lender
shall be provided by Lessee with “owner contractor’s protective liability
insurance” (if available), builder’s risk completed value insurance and
acceptable performance and payment bonds which insure satisfactory completion of
and payment for the restoration which name Lessor and Lessor’s lender as
additional dual obligees, and (C) appropriate waivers of mechanics’ and
materialmen’s liens shall have been filed;

(iii)at the time of any disbursement, (A) no Event of Default shall exist (B)
all materials installed and work and labor performed (except to the extent being
paid out of the requested disbursement) in connection with the restoration shall
have been paid in full, and (C) no mechanics’ or materialmen’s liens or stop
orders or notices of pendency shall have been filed or threatened in writing
against the Premises and remain undischarged or shall be fully bonded to the
reasonable satisfaction of Lessor;

(iv)disbursements shall be made no more frequently than once a month and be in
an amount not exceeding the cost of the work completed;

(v)each request for disbursement shall be accompanied by (A) a certificate of
Lessee, signed by an officer of Lessee, describing the work for which payment is
requested, stating the cost incurred in connection therewith, stating that
Lessee has not previously received payment for such work and, upon completion of
the work, also stating that the work has been fully completed and complies with
the applicable requirements of this Lease and with all Governmental Regulations,
and (B) waivers of liens or partial waivers of liens, as the case may be, for
the work completed through the last disbursement;

(vi)Reserved;

(vii)if the Restoration Fund is held by Lessor, a separate account shall not be
required to be established, and accordingly the Restoration Fund may be
commingled with Lessor’s other funds and shall not bear interest; and

 

218 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

(viii)prior to commencement of restoration and at any time during restoration,
if the estimated cost of completing the restoration work free and clear of all
liens exceeds the amount in the Restoration Fund available for such restoration,
the amount of such excess shall be paid by Lessee.

(f)Notwithstanding anything herein to the contrary, if (i) within the last two
(2) years of the Term then in effect there is damage or destruction to a Site
that will cost to repair in excess of the greater of (x) [***]219, or (y)
[***]220, or (ii) at any time during the Term there is damage or destruction to
a Site and restoration of such Site to its previous use is prohibited by
applicable governing authorities (including zoning boards or Lessee’s inability
to obtain proper permits and approvals), Lessor or Lessee may, at its respective
option and in its respective sole discretion, elect to terminate this Lease with
respect to such Site and in such event Lessee shall assign and deliver to Lessor
any insurance payments received by Lessee with respect to such damage or
destruction together with payment by Lessee of any deductible with respect to
such insurance proceeds; provided, however, that if Lessor shall have given a
notice of termination in accordance with clause (i) of this subsection (h) and
Lessee shall thereafter be permitted under this Lease to effect a Renewal
Option, and the Renewal Term is effected pursuant thereto, or Lessee notifies
Lessor of Lessee’s desire to make such repairs, then Lessor’s termination notice
shall not have any effect.  In the event this Lease is terminated with respect
to a Site as a result of this subsection (g), then the Rent due to Lessor under
this Lease shall be adjusted by the amount set forth with respect to each Site
on Schedule “A” attached hereto and by this reference made a part hereof (with
respect to each Site, the “Adjustment Amount”), which Adjustment Amount shall be
increased by the cumulative percentage increase in the Fixed Annual Rent
pursuant to Section 3(b) since the Commencement Date.

CONDEMNATION

.   Lessee shall give Lessor written notice of Lessee’s receipt of a
condemnation notice.  Lessor shall give Lessee written notice of Lessor’s
receipt of a condemnation notice.  If the whole or any substantial part of any
Site (to the extent such partial taking would have a material adverse effect on
the access to the Site, the parking available at the Site or otherwise have a
material adverse effect on the business then being conducted on the Site as
reasonably determined by Lessee and Lessor) shall be acquired or condemned by
eminent domain or for any public or quasi-public use or purpose, then, and in
that event, (x) the Term of this Lease shall cease and terminate with respect to
such Site from the date of title vesting, (y) Fixed Annual Rent shall be reduced
by the Adjustment Amount for such Site set forth on Schedule “A” annexed hereto,
which Adjustment Amount shall be increased by the cumulative percentage increase
in the Fixed Annual Rent pursuant to Section 3(b) since the Commencement Date,
and (z) Lessee shall have no claim against Lessor for the value of any unexpired
Term of this Lease with respect to such Site.  Lessor and Lessor’s lender are
authorized to collect, settle and compromise, in their sole and absolute
discretion (and, if no Event of Default exists, upon notice to Lessee) and shall
consult with Lessee, but this shall not be construed so as to require Lessor to
obtain Lessee’s approval, which shall not be required in any case, the amount of
any

 

219 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

220 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

net award. No agreement with any condemnor in settlement or under threat of any
condemnation shall be made by Lessee without the written consent of Lessor, not
to be unreasonably withheld, conditioned or delayed. No part of any award shall
belong to Lessee, except that Lessee may make a separate claim with the
condemning authority for, or shall be entitled to that portion of the award
expressly attributed to (i) Lessee’s then book value of leasehold improvements
made to the Site by Lessee, (ii) Lessee’s Personal Property or the cost of
removal thereof, (iii) the interruption of Lessee’s business and Lessee’s
relocation/moving costs and, additionally, (iv) Lessee may make a separate claim
with the condemning authority for Lessee’s enterprise or business value.
Notwithstanding the foregoing, if the condemnation award is a single award for
the entire value of the Site, inclusive of the fee and leasehold interests of
the parties, but without any allocations as between the two estates, then the
portion of the award that Lessee is entitled to shall be limited to: (1)
Lessee’s then book value of Lessee’s leasehold improvements made to the Site by
Lessee, (2) Lessee’s then book value of Lessee’s Personal Property or the cost
of removal thereof, (3) any relocation/moving costs of Lessee and additionally,
(4) Lessee may make a separate claim with the condemning authority for Lessee’s
enterprise or business value.  In the event there is any Contamination for which
Lessee is responsible under Section 12 at any Site which is subject to a
condemnation proceeding, notwithstanding such condemnation proceeding, Lessee
shall continue to be responsible to Remediate any and all such Contamination in
accordance with the terms of this Lease.

(a)If, however, the condemnation does not materially adversely affect Lessee’s
ability to conduct its business at a particular Site comprising the Premises, as
reasonably determined by Lessee and Lessor, then the condemnation shall be
deemed to be of less than a substantial part of such Site.  If less than a
substantial part of any of the Sites comprising the Premises shall be acquired
or condemned by eminent domain or for a public or quasi-public use or purpose,
then the Term of this Lease and the Fixed Annual Rent payable by Lessee
hereunder shall remain the same and unaffected by such condemnation, Lessor
shall be entitled to the entire award in connection therewith, and Lessee shall,
at its cost and expense, repair such damage and restore the Site in question to
a useful condition; provided, however, that, as long as no Event of Default
exists, Lessor shall make the award available to Lessee to pay the cost of any
repair or restoration of the Site affected by such proceeding required by reason
of such condemnation.

LESSOR RIGHT OF ENTRY

.   Lessor shall not be required to render any services to Lessee or to make any
repairs or replacements to the Premises except those specifically described in
this Lease.

(a)Subject to the provisions of Section 12, upon no less than 48 hours’ prior
written notice (other than during the existence of an emergency for which no
notice shall be required), Lessor, for itself and its agents, reserves the right
to enter any Site during normal business hours for the purposes of examining and
inspecting and ensuring Lessee’s compliance with all applicable laws and the
terms and conditions of this Lease at said Site and any property of Lessor
thereon and to make any necessary repairs thereto.  Lessor shall not be liable
in any manner to Lessee by reason of such entry or the performance of repair
work in the Premises and the obligations of Lessee hereunder shall not be
thereby affected.

Exhibit C

--------------------------------------------------------------------------------

 

(b)During the last twelve (12) months of the Term, Lessee agrees to permit
Lessor or Lessor’s agents to show the Premises on no less than 48 hours’ prior
written notice during normal business hours to persons wishing to purchase or
lease the same.

SUBORDINATION

.   This Lease is subject and subordinate to all mortgages or other security
instruments which may now or hereafter affect this Lease or any Site, and to all
renewals, modifications, consolidations, replacements, extensions, substitutions
or assignments thereof.  Lessee, however, will not be required to subordinate
Lessee’s rights hereunder to any mortgage, security agreement, lease, deed of
trust or similar instrument unless and until the holder thereof executes and
delivers to Lessee a written non-disturbance agreement (herein, the
“Non-Disturbance Agreement”) providing in substance that, so long as Lessee
faithfully discharges Lessee’s obligations under this Lease, (i) Lessee’s right
of possession to the Premises and other rights under this Lease will not be
affected by any default by Lessor under any instrument creating or secured by
such instrument, and (ii) in the event of foreclosure or any other enforcement
of such Mortgage, the rights of Lessee hereunder will expressly survive and this
Lease will continue in full force and effect.  The Non-Disturbance Agreement may
contain such additional provisions as are customarily requested by secured
lenders with liens encumbering real property security similar to the Premises,
including, without limitation, Lessee’s agreement to attorn to such mortgagee or
a purchaser at foreclosure sale (“Successor Lessor”), provided that such
additional provisions do not modify this Lease.

(a)At the request of a Successor Lessor, Lessee shall execute an amendment to
this Lease confirming the Successor Lessor as Lessor hereunder for the balance
of the Term of this Lease, together with all options to extend the Term of this
Lease as provided herein.

[RESERVED]

.  

ASSIGNMENT; SUBLETTING; LESSEE FINANCING

.   Except as otherwise expressly permitted herein, Lessee shall not assign,
pledge, mortgage or otherwise transfer its interest in this Lease, the Premises,
the Equipment or the UST Systems, or any part thereof, without first obtaining
Lessor’s prior written consent, which consent Lessor may withhold in its sole
and absolute discretion.  Lessee may sublet the Premises without any notice to
or consent from Lessor, provided, that the term of any sublease shall not extend
past the day which immediately precedes the expiration date of the then current
Term of this Lease.  In the event of any permitted assignment, subletting or
leasehold mortgaging, Lessee shall continue to remain jointly and severally
liable to Lessor, along with its transferee, for the performance of all of
Lessee’s obligations, including the payment of Rent, for the remainder of the
Term of this Lease (including, by definition, any Renewal Terms), except as
otherwise set forth in this Section 20.  The sale or any other transfer of all
or substantially all of the assets of Lessee to any other person or entity, or a
direct or indirect conveyance or transfer of Lessee’s stock or other ownership
interests (if a corporation or other entity) to any other person or entity,
shall be deemed an attempted assignment of this Lease requiring Lessor’s prior
written consent.  Any purported assignment of this Lease which is in violation
of this Section 20 shall be null and void ab initio.  Upon request, Lessee shall
provide to Lessor copies of any subleases or assignments hereinafter entered
into by Lessee provided in no event shall Lessee be required to respond to such
requests more than once per any calendar year.  

Exhibit C

--------------------------------------------------------------------------------

 

(a)In the event of Lessee’s surrender of this Lease or the termination of this
Lease, Lessor may, at its option, either terminate any or all subtenancies or
succeed to the interest of Lessee as sublessor thereunder.  No merger shall
result from Lessee’s sublease of the Premises under this Section, Lessee’s
surrender of this Lease, or the termination of this Lease.

(b)If this Lease is assigned, or if the Premises or any part of the Premises is
sublet or occupied by anyone other than Lessee, Lessor may, after an Event of
Default has occurred and for so long as it is continuing, collect rent from the
assignee, under-tenant or occupant, and apply the net amount collected to the
Rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Lessee from the
further performance by Lessee of covenants on the part of Lessee herein
contained.

(c)Each and every sublease, occupancy agreement and/or license entered into from
and after the Commencement Date must provide that (i) the same is subject and
subordinate to all of the terms and conditions of this Lease, (ii) in the event
of cancellation or termination of this Lease for any reason whatsoever or of the
surrender of this Lease, whether voluntary, involuntary or by operation of law,
prior to the expiration date of such agreement, including extensions and
renewals granted thereunder, the sublease, occupancy agreement and/or license
shall terminate absolutely in all respects and all rights to use and/or occupy
all or any portion of the Premises by such subtenant, occupant or licensee shall
terminate immediately and absolutely and such subtenant, occupant or licensee
shall immediately vacate and surrender the Premises to Lessor in accordance with
the terms and conditions of this Lease as if such cancellation or termination
date were the Expiration Date hereunder, (iii) the same shall not extend past
the day which immediately precedes the expiration date of the then current Term
of this Lease, and (iv) the sublessee, occupant or licensee shall quit and
surrender peaceably and quietly, to Lessor, its agent or attorney, possession of
the demised premises, vacant (free of all occupants), broom clean and in good
condition, except for ordinary wear and tear and free of violations, and shall
surrender all keys for the demised premises to Lessor.

(d)Notwithstanding anything to the contrary set forth in this Lease, including,
without limitation, this Section 20, Lessor acknowledges that Lessee intends
from time to time to enter into subleases or licenses with one or more Operators
to operate certain of the businesses at one or more Sites (each, an “Operator
Lease” and collectively, the “Operator Leases”).  Nothing in this Lease shall be
construed to limit Lessee’s right to enter into such Operator Leases, and
Lessor’s consent shall not be required for Lessee to enter into or terminate any
Operator Leases; so long as any new Operator Lease entered into, or any existing
Operator Lease renewed, extended or materially modified, from and after the
Commencement Date shall comply with subsection (d) above.  Further, Lessor shall
have no obligation or liability under the Operator Leases under any
circumstances whatsoever, nor shall Lessor have any obligation to honor any
Operator Lease.  In no event shall Lessee be excused from performing its
obligations under this Lease notwithstanding the existence of an Operator
Lease.  Lessee shall defend, indemnify and hold Lessor its affiliates, officers,
directors, members, partners, shareholders, employees and agents harmless from
and against any and all losses actually incurred by Lessor, liabilities, claims,
demands, suits, actions, judgments, fines or payments, environmental or
otherwise, for, or in connection with, any claim by any party under the Operator
Leases for any matter arising under, or in connection with, the Operator Leases,
including any claim based in

Exhibit C

--------------------------------------------------------------------------------

 

contract, tort, statutory right, or equitable principles, or any accident,
injury or damage whatsoever caused to any person or property arising, directly
or indirectly, out of the business conducted at the Premises.  Lessee shall
provide to Lessor copies of any Operator Leases hereinafter entered into by
Lessee upon Lessor’s request, provided that Lessor shall not make any such
request more than one time per any calendar year.

(e)[***]221.

(f)[***]222.

(g)Notwithstanding anything to the contrary set forth in this Lease, Lessor
shall be required to grant its consent to the granting by Lessee to its lenders
of a leasehold mortgage on Lessee’ interest in the Lease, if such lenders enter
into a commercially reasonable agreement with Lessor setting forth such
leasehold encumbrance and the exercise by the lenders of the rights pertaining
thereto, which agreement shall, without limitation, require the lender to assume
and discharge all liabilities and obligations of Lessee (other than those which
can be performed only by Lessee [e.g. delivery of Lessee financial information])
as a condition to the exercise of foreclosure remedies.

(h)[***]223.

(i) [***]224.

NO LIENS

.  Lessee shall not perform or fail to perform, as applicable, any act, or make
any contract, which results in the creation of, or may create or be a foundation
for, any lien (including mechanics or materialman’s liens) or other encumbrance
upon any interest of Lessor in the Premises or the Equipment.  If any such lien
is filed, then Lessee, as soon as reasonably possible but not later than fifteen
(15) days after the earlier of Lessee’s receipt of notice of filing or Lessee
otherwise obtaining actual knowledge of such filing, shall cause any such lien
or encumbrance to be discharged of record.  NOTICE IS HEREBY GIVEN THAT LESSOR
SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO LESSEE OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE PREMISES
THROUGH OR UNDER LESSEE, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH
LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN
AND TO THE PREMISES.  LESSOR

 

221 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

222 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

223 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

224 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

MAY AT ANY TIME POST ANY NOTICES ON THE PREMISES REGARDING SUCH NON-LIABILITY OF
LESSOR.

ALTERATIONS

.  Lessee shall make no additions, changes, alterations or improvements to any
Site comprising a part of the Premises that are structural, involve any
Excavations at any Site or have a cost in excess of [***]225, without first
obtaining Lessor’s prior written consent, which consent may not be unreasonably
withheld, conditioned or delayed if such additions, changes, alterations or
improvements do not adversely affect the use or utility of the Premises.  Any
non-structural additions, changes, alterations or improvements to a single Site
that have a cost of less than [***]226 and do not involve Excavations, do not
require Lessor’s prior written consent. Any alterations or additions to any
buildings or permanent improvements authorized by Lessor shall be made in a
good, workmanlike manner, in compliance with all applicable laws, rules and
regulations, and in compliance with all insurance policies required to be
maintained by Lessee under this Lease, and, unless Lessor otherwise elects at
its option, shall upon installation become the property of Lessor and Lessee
shall have no right or interest therein except to continue to use and occupy the
same during the remainder of the Term of this Lease.  If Lessee shall make
additions, changes, alterations or improvements to the Premises in excess of
[***]227 without Lessor’s prior written consent or otherwise in violation of the
provisions hereof, then at the request of Lessor, Lessee shall at its own cost
and expense remove from the Premises all additions, changes, alterations or
improvements not reasonably acceptable to Lessor, and Lessee shall repair all
damage caused by such installation and removal, other than minor and de minimus
items.  Any actual, reasonable costs incurred by Lessor in removing or disposing
of fixtures or repairing damage shall be additional rent hereunder. As used
herein, the term “Excavations” does not include (x) removal of concrete or
asphalt for paving or repaving of parking areas, (y) installation of signs or
lighting fixtures or (z) repair or maintenance work to buried water, sewer or
other utility lines.

DEFAULT

.  Lessor and Lessee agree that each of the provisions of this Lease is a
material and substantial condition of the agreement between the parties relating
to the lease of the Premises.  The occurrence of any one or more of the
following (after expiration of any applicable cure period) shall, at the sole
option of Lessor, constitute an “Event of Default” under this Lease:

(i)a failure by Lessee to pay, regardless of the reason for such failure: (x)
any rent payable under Section 4 or any other monetary obligation under this
Lease (other than Impositions that (A) are being contested in good faith and by
appropriate and lawful proceedings

 

225 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

226 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

227 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

and (B) reserves, if any, with respect thereto as are required by GAAP shall
have been taken), [***]228, or (y) any Fixed Annual Rent [***]229;

(ii)a failure by Lessee duly to perform and observe, or a violation or breach
of, any other non-monetary provision of this Lease not otherwise specifically
mentioned in this Section 23, which continues beyond the date that is thirty
(30) days from the date on which Lessor gives written notice of such failure,
breach or violation (or such shorter period of time as is expressly set forth in
this Lease for the curing of such event or if required by applicable law) or, if
such failure, breach or violation cannot be cured within such thirty (30) day
period, the cure period shall be extended for the period reasonably required to
cure such failure, breach or violation, provided such cure period, including any
extension, shall not in the aggregate exceed [***]230 days, and that Lessee
shall have commenced to cure the failure, breach or violation within [***]231
of  the giving of written notice by Lessor (or sooner if required by applicable
law) and shall actively and diligently and in good faith proceed with and
continue the curing of the failure, breach or violation;

(iii)subject to the notice and cure rights set forth in subsection (ii) above,
any representation or warranty made by Lessee in any certificate, demand or
request made pursuant hereto proves to have been incorrect when made in any
material respect when made;

(iv)a failure by Lessee to maintain the insurance required under Section 14
[***]232;

(v)Lessee shall consummate a transaction or series of transactions in violation
of Section 20;

(vi)subject to the notice and cure rights set forth in subsection (ii) above,
Lessee shall fail to comply with the requirements of Section 43;

(vii)subject to the notice and cure rights set forth in subsection (ii) above,
Lessee shall fail to deliver the estoppel described in Section 33 within the
time period specified therein and such failure continues for more than five (5)
Business Days after written notice thereof;

 

228 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

229 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

230 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

231 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

232 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

(viii)Lessee shall (A) voluntarily be adjudicated as bankrupt or insolvent, (B)
seek or consent to the appointment of a receiver or trustee for itself or for
all or any part of the Premises and such appointment is not rescinded within
twenty (20) days of such appointment, (C) file a petition seeking relief under
the bankruptcy or other similar laws of the United States, any state or any
jurisdiction, or (D) make a general assignment for the benefit of creditors;

(ix)a court shall enter an order, judgment or decree appointing, without the
consent of Lessee, a receiver or trustee for it or for all or any part of the
Premises or approving a petition filed against Lessee which seeks relief under
the bankruptcy or other similar laws of the United States, any state or any
jurisdiction, and such order, judgment or decree shall remain undischarged or
unstayed sixty (60) days after it is entered;

(x)Lessee shall be liquidated or dissolved or shall voluntarily begin
proceedings towards its liquidation or dissolution; or

(xi)the estate or interest of Lessee in all or any part of the Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within sixty (60) days after it is made.

EVENT OF DEFAULT; DAMAGES; REMEDIES

.    From and after the occurrence of an Event of Default, Lessor may give
notice to Lessee of Lessor’s intention to either (x) terminate this Lease and
the estate hereby granted and all rights of Lessee hereunder, or (y) terminate
Lessee’s right of possession, on the date specified in such notice, [***]233
(the “Termination Date”).  [***]234.  The requirement to provide such security
deposit in the applicable amount (as described in the preceding sentence) shall
apply each time Lessor delivers to Lessee a notice of Lessor’s intention to
terminate this Lease following an Event of Default.

If Lessee fails to cure all outstanding Events of Default and restore this Lease
as provided above and Lessor elects to terminate this Lease, upon the
Termination Date, this Lease, the estate hereby granted and all rights of Lessee
hereunder shall expire and terminate upon the Termination Date.  Upon such
termination, Lessee shall immediately surrender and deliver possession of the
Premises and the Equipment to Lessor in the condition required by the terms of
this Lease as if such date was the Expiration Date.  If Lessee does not so
surrender and deliver possession of the Premises and the Equipment, Lessor may
re-enter and repossess the Premises and the Equipment not surrendered by any
available legal process.  Upon or at any time after taking possession of the
Premises, Lessor may, by legal process, remove any persons or property
therefrom.  Lessor will be under no liability for or by reason of any such
entry, repossession or removal.

If Lessee fails to cure all outstanding Events of Default and restore this Lease
as provided

 

233 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

234 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

above and Lessor elects to terminate Lessee’s right of possession, upon the
Termination Date, Lessee’s right to possess the Premises and the Equipment shall
be terminated and Lessor may repossess and re-enter the Premises by any
available legal process without thereby releasing Lessee from any liability
hereunder and, except as required by applicable law, without demand or notice of
any kind to Lessee and without terminating this Lease.  After repossession of
the Premises pursuant hereto, Lessor will have the right to relet the Premises
to such tenant or tenants, for such term or terms, for such rent, on such
conditions and for such uses as Lessor in its sole discretion may determine, and
collect and receive any rents payable by reason of such re-letting, and Lessee
shall be and remain liable to Lessor for any rental shortfall between the Rent
payable hereunder by Lessee and the rent received by Lessor as a result of any
re-letting. Lessor may make such alterations in connection with such re-letting
as it may deem advisable in its sole discretion.  Notwithstanding any such
termination of Lessee’s right of possession of the Premises and the Equipment,
Lessor may at any time thereafter elect to terminate this Lease and in such
event Lessor will have the rights and remedies specified in the paragraph
immediately above.

(a)In addition, from and after the occurrence of an Event of Default, Lessor
may, but is not obligated to, exercise self-help to cure such Event of Default
(and enter upon the Premises in connection therewith if necessary) in Lessee’s
name and on Lessee’s behalf, without being liable for any claim for damages
therefor, and any and all costs that Lessor incurs in connection with such
self-help shall be additional rent hereunder and shall be payable by Lessee upon
demand by Lessor.  For example (and not by way of limitation), Lessee shall be
responsible for paying all Remediation costs that Lessor incurs in connection
with performing Remediation that Lessee was responsible for performing under
this Lease and for which Lessee failed to perform.  If Lessor performs such
Remediation, Lessor shall also have the right to obtain reimbursement for such
Remediation costs from any state UST funds.

(b)In the event this Lease is terminated pursuant to Section 24(a), Lessee shall
be responsible for the following:

(i)Rent up to the time as of which Lessor recovers possession of the Premises;
and

(ii)Default Rent (as such term is hereinafter defined), to accrue from and after
the time of such possession, which shall be accelerated and due and payable as
of the date of the Event of Default, but not including any of the Rent otherwise
described in Section 24(c)(i) above.

As used herein, the term “Default Rent” means the difference (but not below 0)
between

 

1.

[***]235; and

 

2.

[***]236.

 

235 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

236 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

Notwithstanding the sole and exclusive calculation of damages for lost Rent set
forth in this Section 24(c), the foregoing limitation of remedies is without
prejudice to Lessor’s right to enforce Lessee’s other obligations under this
Lease with respect to claims, damages and liabilities (other than Fixed Annual
Rent and additional rent) resulting to Lessor by or through Lessee’s use and
operation of the Premises, and is without prejudice to Lessor’s right to enforce
those provisions set forth in Section 24(a) and (b) herein. Lessor and Lessee
agree that such damages described in this Section 24(c) constitute a good faith
reasonable estimate of the damages for lost Rent that may be suffered by Lessor
upon the occurrence of an Event of Default, and that it is impossible to
estimate more precisely such damages. Lessor’s receipt of the damages calculated
as described in this Section 24(c) is intended not as a penalty but as full
liquidated damages for lost Rent. For avoidance of doubt, the pursuit by Lessor
of the remedies set forth in this Section 24 shall be exclusive with respect to
lost Rent, and Lessor shall not thereafter pursue any other remedies at law or
in equity against Lessee with respect to lost Rent. Except as provided in this
Section 24, (x) all remedies are cumulative and concurrent and no remedy is
exclusive of any other remedy; (y) each remedy may be exercised at any time an
event of Default has occurred and is continuing and may be exercised from time
to time; and (z) no remedy shall be exhausted by any exercise thereof.

(c)If Lessor terminates Lessee’s right to possession of the Premises without
terminating this Lease, [***]237.

(d)The obligations of Lessee under this Section shall survive the expiration or
termination of this Lease.

LATE CHARGES

.  Any money owed by Lessee to Lessor after the due date therefor shall bear
interest at the Default Rate, from the due date until the date paid.

SURRENDER; HOLDOVER

.   Lessee shall quit and surrender peaceably and quietly, to Lessor, its agent
or attorney, possession of the Premises at the expiration or other termination
of this Lease, vacant (free of all occupants, including, without limitation,
permitted sublessees, occupants and licensees), broom clean and in good
condition, except for ordinary wear and tear and free of violations, and shall
surrender all keys for the Premises to Lessor at the place then fixed for the
payment of Rent and shall provide Lessor all combinations for locks, safes and
vaults, passwords and codes for computers or computer-operated equipment if any,
in the Premises.  Lessee acknowledges and agrees that it is Lessor’s intent and
expectation that upon the expiration or earlier termination of this Lease, the
Premises are intended to be made available to Lessor in accordance with this
Section 26 so that the Premises may be relet by Lessor for use by a new tenant
or occupant without restriction or delay due to Lessee’s failure to comply with
Lessee’s surrender obligations hereunder.  Lessee’s failure to so vacate,
including, without limitation, its failure to cause permitted sublessees,
occupants or licensees to vacate, shall subject Lessee to liability and Lessee
agrees to pay all of Lessor’s actual out of pocket costs and

 

237 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

reasonable counsel fees and expenses resulting therefrom, including, without
limitation, those that arise in connection with eviction, ejection, or
dispossession remedies that Lessor pursues against Lessee, permitted sublessees,
occupants or licensees.

(a)If Lessee holds over or remains in possession of any of the Sites after the
expiration of the Term of this Lease, or after any prior termination thereof,
without any written agreement being made or entered into between Lessor and
Lessee, such holding over or continued possession shall be deemed to be a
tenancy from month to month of the entire Premises at a monthly rental equal to
[***]238 of the then last monthly installments of Fixed Annual Rent and
additional rent under this Lease which accrues, arises or otherwise becomes
payable during the Term for [***]239 of such holdover period and thereafter,
[***]240 of the then last monthly installments of Fixed Annual Rent and
additional rent under this Lease which accrues, arises or otherwise becomes
payable during the Term, and otherwise shall be upon the terms and conditions of
this Lease, and such tenancy shall be terminable at the end of any month by
either party upon written notice delivered to the other party at least thirty
(30) days prior to the end of such month.

(b)No act or thing done by Lessor or any agent or employee of Lessor during the
Term of this Lease shall be deemed to constitute an acceptance by Lessor or a
surrender of the Premises unless such acceptance of surrender is specifically
acknowledged by Lessor in a writing signed by Lessor.  The delivery of keys to
the Premises or any agent or employee of Lessor shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are retained by Lessor and, notwithstanding such delivery, Lessee shall be
entitled to the return of such keys at any reasonable time upon written request
until this Lease shall have been terminated properly.

(c)The terms and provisions of this Section 26 shall also be applicable to the
surrender of any of the Site(s) which are severed from this Lease pursuant to
[Sections 15, 16 or 43] herein.  For the purposes of this Section 26, any such
severance shall be deemed to be a termination of this Lease with respect to the
Site(s) so severed.

27.WAIVERS.

(a)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER.  IN THE EVENT LESSOR COMMENCES ANY
DISPOSSESSION PROCEEDING FOR POSSESSION OF THE PREMISES BASED UPON A DEFAULT BY
LESSEE IN THE PAYMENT OF FIXED ANNUAL RENT OR ADDITIONAL RENT,

 

238 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

239 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

240 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

LESSEE WILL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION IN SUCH
PROCEEDING.  IN CONNECTION WITH ANY SUCH PROCEEDING, OR IN ANY OTHER ACTION OR
PROCEEDING TO ENFORCE THIS LEASE OR OBTAIN POSSESSION OF THE PREMISES, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS, EXPENSES AND ATTORNEYS’
FEES FROM THE NON-PREVAILING PARTY.

(b)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITH RESPECT TO ANY REMEDY
OR PROCEEDING HEREUNDER, LESSEE HEREBY WAIVES THE SERVICE OF NOTICE WHICH MAY BE
REQUIRED BY ANY APPLICABLE LAW.

(c)Lessee hereby waives and surrenders, for itself and all those claiming under
it, including creditors of all kinds (i) any right and privilege which it or any
of them may have under any present or future law to redeem the Premises or to
have a continuance of this Lease after termination of  this Lease or of Lessee’s
right of occupancy or possession pursuant to any court order or any provision
hereof, and (ii) the benefits of any present or future law which exempts
property from liability for debt or for distress for rent.

INDEMNIFICATION

.    Lessee hereby waives and releases any and all right of recovery against
Lessor, including, without limitation, Lessor’s employees and agents, arising
during the Term of this Lease for any and all loss (including, without
limitation, loss of rental) or damage to property located within or constituting
a part of the Premises, except to the extent caused by Lessor’s gross negligence
or willful misconduct in the exercise of Lessor’s self-help remedies pursuant to
Section 24(b) or in the exercise of any other rights of Lessor under this Lease
to access the Premises.  This waiver is in addition to any other waiver or
release contained in this Lease.  Lessor shall not in any event whatsoever be
liable for any injury or damages to any person happening on or about the
Premises, or for any injury or damage to the Premises, or to any property of
Lessee or to any property of any other person, firm, association, corporation or
other entity on or about the Premises, unless the direct result of Lessor’s
gross negligence or willful misconduct in the exercise of Lessor’s self-help
remedies pursuant to Section 24(b) or in the exercise of any other rights of
Lessor under this Lease to access the Premises.  Lessee shall defend, indemnify
and hold Lessor, its corporate parent(s) and affiliates of every description,
officers, directors, members, partners, shareholders, employees and agents
(collectively, “Indemnitees”) harmless from and against any and all losses,
liabilities, claims, demands, suits, actions, judgments, fines or payments,
environmental or otherwise, for, arising out of, or in connection with, any
Event of Default by Lessee under the terms of this Lease (including, without
limitation, any breach by Lessee of any of its obligations under Section 12
hereunder), any accident, injury or damage whatsoever caused to any person or
property arising, directly or indirectly, out of any business conducted at or
with respect to the Premises or on any of the sidewalks adjoining the same, or
arising, directly or indirectly, from any violation of any law, agency ruling or
regulation, or from any act or omission of Lessee or any sublessee and their
respective licensees, servants, agents, customers, employees, invitees or
contractors, and from and against all costs, reasonable expenses and liabilities
incurred in connection with any such claim or proceeding brought thereon,
including, without limitation, (i) any claim against Lessor arising as a result
of a failure of Lessee to comply with its obligations under Lessee’s applicable
branding agreements, and (ii) any liability, claims, demands, or causes of
action whatsoever

Exhibit C

--------------------------------------------------------------------------------

 

asserted by any one or more of the dealers and other third parties who operate
the service station businesses at the Premises, whether based in contract, tort,
statutory right, or equitable principles.  Lessee shall be responsible to pay
all reasonable attorneys’ fees, costs and disbursements incurred by Lessor as a
result of an Event of Default hereunder and this shall include all costs,
including, without limitation, reasonable attorneys’ fees, costs and
disbursements incurred by Lessor in collecting such amounts from Lessee and in
enforcing the indemnification set forth herein.  Lessor shall have no
responsibility whatsoever for any damage, vandalism or theft of Lessee’s
property.  The obligations of Lessee under this Section shall survive the
expiration or termination of this Lease.

(a)In case any action or proceeding is threatened or brought against any
Indemnitee by reason of any such claim, (i) such Indemnitee may notify Lessee to
resist or defend such action or proceeding, and such Indemnitee will upon
receipt of such notice cooperate and assist in the defense of such action or
proceeding if reasonably requested to do so by Lessee and (ii) Lessee may,
except during the continuance of an Event of Default and provided it
acknowledges in writing that the claim is fully indemnified by it under this
Lease, retain counsel of its choice to defend such action; provided, however,
that Indemnitee may employ counsel of its own choice to monitor the defense of
any such action, the reasonable cost of which counsel shall be paid by
Lessee.  Notwithstanding the foregoing, Indemnitee shall have the right, but not
the obligation, to assume control of the defense and settlement of any claim for
which indemnity is required hereunder if (i) Indemnitee reasonably believes,
after consultation with counsel, that the use of counsel chosen by Lessee to
represent Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) Lessee shall not have engaged counsel to have charge
of the defense of such action within a reasonable period after the date of
notice of the claim for which indemnification is sought is given to Lessee, or
(iii) Indemnitee shall have reasonably concluded that there may be material
defenses available to it or them which are different from or additional to those
available to Lessee or otherwise being pursued on behalf of Indemnitee after
Lessor has exercised reasonable commercial efforts to cause Lessee’s counsel to
raise a reasonable defense and Lessee’s counsel has not done so.  If any event
described in clauses (i) through (iii) shall occur, then Lessee shall not have
the right to direct the defense of the indemnifiable action, and Indemnitee
shall be entitled to direct the defense of such action with counsel of its own
choice, and the reasonable fees and expenses of Indemnitee shall be borne by
Lessee, provided that such counsel shall be reasonably acceptable to Lessee.  In
addition to the foregoing, if there is an Event of Default that has occurred and
is continuing or if Lessee fails to acknowledge in writing that a claim for
indemnification asserted by an Indemnitee is fully indemnifiable by Lessee under
this Lease, then Indemnitee will have the right to select counsel, and the
reasonable fees and expenses of such counsel shall be paid by Lessee.

(b)The amount of any loss or liability for which any Indemnitee is entitled to
indemnification under this Lease or in connection with or with respect to the
transactions contemplated by this Lease shall be reduced by any corresponding
insurance proceeds, from insurance policies carried by such Indemnitee or its
affiliates, that are actually realized by such Indemnitee from third party
insurers with respect to such loss or liability.

29.

LIMITATION OF LIABILITY; LESSOR’S RIGHT OF ASSIGNMENT.

Exhibit C

--------------------------------------------------------------------------------

 

(a)Lessee agrees that the liability of Lessor under this Lease and all matters
pertaining to or arising out of the tenancy and the use and occupancy of the
Premises, shall be limited to Lessor’s interest in the Premises, and in no event
shall Lessee make any claim against or seek to impose any personal liability
upon any corporate parent or affiliate of any kind of Lessor, or
any  individual, corporate officer, general or limited partner of any
partnership, member or manager of any limited liability company, or principal of
any firm or corporation that may now or hereafter become
Lessor.  Notwithstanding anything contained in this Lease, Lessee and its
successors and assigns agree that Lessee shall look solely to the estate and
property of Lessor in the real property comprising the Premises for the
collection of any claims, judgments (or other judicial process) or liabilities
requiring the payment of money by Lessor or its successors or grantees in the
event of any claim against Lessor arising out of this Lease or any of the terms,
covenants and conditions of this Lease to be observed or performed by Lessor,
and no other assets of Lessor or Lessor’s successors or Lessor’s parent or
affiliates shall be subject to levy, execution or other procedures for the
satisfaction of Lessee’s claims.  Except in the case of fraud (as determined in
a non-appealable decision issued by a court of competent jurisdiction), Lessor
shall not make any claim against or seek to impose any personal liability upon
any corporate parent or affiliate of any kind of Lessee, or any individual,
corporate officer, general or limited partner of any partnership, member or
manager of any limited liability company, or principal of any firm or
corporation that may now or hereafter become Lessee.

(b)Notwithstanding anything contained in this agreement to the contrary, neither
Lessor nor Lessee shall be entitled to recover from the other party any
indirect, consequential, special, punitive, incidental, speculative or exemplary
damages of any kind arising under, related to or in connection with this Lease
or the transactions contemplated hereby.

(c)Subject to Section 49 hereof, Lessor shall be free at all times, without need
of consent or approval by Lessee, to assign its interest in this Lease and/or to
convey its fee or leasehold interest in the Premises and/or the Equipment,
including, without limitation, by means of mortgage and/or deed of
trust.  Lessor shall give notice to Lessee of any such conveyance.  Each
conveyance by Lessor of Lessor’s interest in this Lease or the Premises prior to
the expiration or termination of this Lease shall be subject to this Lease and
shall relieve the grantor of any further obligations or liability as Lessor, and
Lessee shall look solely to Lessor’s successor in interest for all obligations
of Lessor accruing from and after the date of the conveyance.

BROKER

.  Each of Lessor and Lessee warrants and represents to the other that it has
dealt with no broker, real estate salesman, or person acting as broker or
finder, in connection with this Lease, [***]241.  Lessor shall defend, indemnify
and hold Lessee harmless of and from any and all claims, liabilities and/or
damages which are based upon a claim by any broker, person, firm, or corporation
for brokerage commission and/or other compensation by reason of having dealt
with Lessor.  Lessee shall defend, indemnify and hold Lessor harmless of and
from any and all claims, liabilities and/or damages which are based upon a claim
by any broker, person, firm, or corporation for brokerage commission and/or
other compensation by reason of

 

241 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

having dealt with Lessee.  The provisions hereof shall survive the expiration or
termination of this Lease.

NOTICES; PAYMENTS

.   All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by Federal
Express or other reliable 24-hour delivery service, addressed to the other party
at the address set forth below or when delivery is refused, and such notices
shall be addressed as follows:

 

To Lessor:

[_______________]
Two Jericho Plaza, Suite 110, Wing C
Jericho, New York 11753
Attn: Mark Olear
Executive Vice President and Chief Operating Officer

Telephone: (516) 478-5400

 

 

 

With a copy to:

[____________________]
Two Jericho Plaza, Suite 110, Wing C
Jericho, New York 11753
Attn: Joshua Dicker, Esq.,
General Counsel

Telephone: (516) 478-5400

 

 

 

To Lessee:

Empire Petroleum Partners, LLC
8350 North Central Expressway
Suite M2185
Dallas, Texas 75206
Attn: Legal Department, c/o Travis E. Booth, General Counsel and Secretary
Telephone: (240)-672-0170

 

For the purposes of this subsection, any party may substitute another address
stated above (or substituted by a previous notice) for its address by giving
fifteen (15) days’ notice of the new address to the other party, in the manner
provided above.

(a)Rent and all other payments due to Lessor under this Lease shall be paid to
Lessor via electronic fund transfer as provided in Section 3, without offset or
deduction.

NO WAIVER

.   Lessor’s right to require strict performance shall not be affected by any
previous waiver or course of dealings.

(a)The receipt and acceptance of rent by Lessor with knowledge of an Event of
Default under this Lease shall not be deemed a waiver of such Event of Default
and Lessor retains all of its rights under this Lease resulting from such Event
of Default.

Exhibit C

--------------------------------------------------------------------------------

 

(b)No payment by Lessee or receipt by Lessor of a lesser amount than the Fixed
Monthly rent stipulated herein shall be deemed to be other than on account of
the earliest stipulated Fixed Monthly Rent or item of additional rent
outstanding, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent or additional rent be deemed an accord
and satisfaction and Lessor may accept any such check or payment without
prejudice to Lessor’s rights to recover the balance due or to pursue any other
remedy.

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS; REPORTS

.   At any time and from time to time, within ten (10) Business Days after the
giving of written request by a party, the other party will certify to such party
and any mortgagee, assignee of a mortgagee, any purchaser, or any other person
specified in such notice, to the effect (i) that Lessee is in possession of the
Premises; (ii) that this Lease is unmodified and in full force and effect (or if
there has been modification, that the same is in full force and effect as
modified and setting forth such modification); (iii) whether or not there are
then existing set-off or defenses against the enforcement of any duty or
obligation of Lessee (and if so, specifying the same); (iv) the dates, if any,
to which any Annual Fixed Rent or other charges have been paid in advance; and
(v) such other matters as such party may reasonably request.

(a)Reserved.

(b)Lessee shall deliver to Lessor [***]242, annual audited financial statements
of Lessee, or, if Lessee is a wholly-owned subsidiary of a parent company,
annual audited consolidated financial statements of such parent company,
prepared by independent certified public accountants of regional standing.
Lessee shall also furnish to Lessor within [***]243 after the end of each of the
three remaining quarters unaudited financial statements and all other unaudited
quarterly reports of Lessee or its parent company, as applicable as provided
above, certified by such reporting party’s chief financial officer, and all
filings, if any, of Form 10-K, Form 10-Q and other required filings with the
Securities and Exchange Commission pursuant to the provisions of the Securities
Exchange Act of 1934, as amended. If, as a result of the relationship between
Lessor and Lessee, Lessor is required by applicable law or securities exchange
rule to file any information concerning this Lease or the Lessee’s financial
information in greater detail than contemplated in this Lease, or sooner than
Lessee is required to deliver such financial information to Lessor under this
Lease, then following receipt of written request from the Lessor (identifying
the applicable law or stock exchange rule), Lessee shall use commercially
reasonable efforts to provide Lessor with such additional information or to
provide such information at such earlier time frame as Lessor shall reasonably
require in order to meet the requirements of such applicable law or securities
exchange rule.

(c)All financial statements delivered to Lessor pursuant to this Section 33
shall be prepared in accordance with GAAP, except the financial statement for
any quarterly period will be subject to normal year-end adjustments and will not
contain footnotes.  All annual financial

 

242 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

243 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

statements shall be accompanied (i) by an opinion of said accounting firm
stating that (A) there are no qualifications as to the scope of the audit and
(B) the audit was performed in accordance with GAAP and (ii) by the affidavit of
the president, chief accounting officer, chief financial officer or vice
president of finance or a duly appointed officer of Lessee with knowledge of
Lessee’s financial affairs, dated within five (5) days of the delivery of such
statement, stating that (A) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default, which has occurred and is continuing hereunder or, if any such event
has occurred and is continuing, specifying the nature and period of existence
thereof and what action Lessee has taken or proposes to take with respect
thereto and (B) except as otherwise specified in such affidavit, that Lessee has
fulfilled all of its obligations under this Lease which are required to be
fulfilled on or prior to the date of such affidavit.

(d)[***]244.

(e)Within thirty (30) days after the end of each calendar year, Lessee shall
deliver to Lessor a schedule showing current information about all UST Systems
at the Premises, including, without limitation, the quantity, size,
construction, and installation dates of all USTs and related piping installed
after the Commencement Date.

(f)Within thirty (30) days after the end of each calendar year, Lessee shall
deliver to Lessor a report listing any and all releases of Hazardous Substances
at the Premises from the Commencement Date to the date of such report, including
the spill numbers assigned to such releases.

BINDING EFFECT

.  This Lease shall be binding upon and inure to the benefit of the parties
hereto, their respective successors and permitted assigns.  This Lease may be
executed in any number of counterparts, each of which when executed and
delivered is an original, but all of which together shall constitute one and the
same instrument.  Delivery of an executed counterpart of this Lease by facsimile
or in electronic (i.e. “pdf” or “tif”) format shall be effective as delivery of
an original. Time is of the essence of this Lease.

NO MODIFICATION

.  No waiver, modification, change or alteration of the provisions of this
Lease, or any of the rights or remedies of either of the parties hereto shall be
valid, unless such waiver, modification, change or alteration is in writing, and
signed by the party against whom enforcement is sought.

GOVERNING LAW; JURISDICTION AND VENUE

.  Each of Lessor and Lessee hereby agrees that the State of Delaware has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the generality
of the foregoing, matters of construction, validity and performance) this Lease
and the obligations arising hereunder shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and performed therein and all applicable law of the United States of America;
except that, at all times, the provisions for the creation of the

 

244 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

leasehold estate, enforcement of Lessor’s rights and remedies with respect to
right of re-entry and repossession, surrender, delivery, ejectment,
dispossession, eviction or other in-rem proceeding or action regarding each of
the Sites shall be governed by and construed according to the laws of the state
in which such Site is located, it being understood that, to the fullest extent
permitted by law of such State, the law of the State of Delaware shall govern
the validity and the enforceability of this Lease, and the obligations arising
hereunder.  To the fullest extent permitted by law, each party hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Lease.  Any legal suit, action or proceeding
arising out of or relating to this Lease may be instituted in any federal or
state court sitting in New Castle County in the State of Delaware and the
parties hereto each waive any objection which it may have to the laying of venue
of any such suit, action or proceeding in such County and State.  Each party
hereby expressly and irrevocably submits to the jurisdiction of any such court
in any suit, action or proceeding. Notwithstanding the foregoing, nothing herein
shall prevent or prohibit Lessor from instituting any suit, action or proceeding
in any other proper venue or jurisdiction in which the applicable Site is
located or where service of process can be effectuated.

PARTIAL INVALIDITY

.  In the event any provision of this Lease is declared illegal, invalid, or
unenforceable or contrary to law, it shall not affect any other part.

ENTIRE AGREEMENT

.  This Lease constitutes the entire agreement between the parties with regards
to the subject matter hereof, and there is no other agreement or understanding
between the parties, except as expressly set forth herein.  There are no oral
agreements between the parties.

LESSOR/LESSEE

.  The parties agree that this Lease shall not be deemed a joint venture but
strictly a “landlord/tenant,” “Lessor/Lessee” relationship.

AUTHORITY

.  Each party has approved this Lease and party executing this Lease on behalf
of each party as the signatory has authority to execute and deliver this lease.
 Each party has had the opportunity to review this lease with their counsel, and
has participated in the negotiation of this Lease, and this Lease is not to be
construed against the drafter.

NO RECORDING

.  Lessee shall not record this Lease; provided however, Lessee may record a
notice or memorandum thereof for each Site, indicating the names and addresses
of Lessor and Lessee, a legal description of each Site, the Lease Term, Lessee’s
rights under Section 49 hereof, but omitting rent and such other terms of this
Lease as Lessor may not desire to disclose to the public. Lessee agrees to
execute and acknowledge terminations of lease for each Site in recordable form
to be held by Lessor and not recorded until the expiration or sooner termination
of the Term.

OFAC CERTIFICATION

.  Each of Lessor and Lessee hereby represent and warrant to the other party
that none of such party, any of its subsidiaries or any director, officer,
employee, agent, or affiliate of such party or any of its subsidiaries is an
individual or entity (“Person”) that is, or is owned or controlled by, Persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) or the
U.S. Department of State, (collectively, “Sanctions”), or (ii) located,
organized or resident

Exhibit C

--------------------------------------------------------------------------------

 

in a country or territory that is, or whose government is, the subject of
Sanctions, including, without limitation Cuba, Iran, North Korea, Sudan and
Syria.  Each of Lessor and Lessee hereby agrees to defend, indemnify, and hold
harmless the other party from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including attorneys’ fees and costs) arising
from or related to any breach of the foregoing certification.

CONTINUOUS OPERATION COVENANT

.   Lessee covenants that it will use, occupy and operate the entire Premises
continuously and without interruption during the entire Term for the Permitted
Use in accordance with Section 9.  Lessee shall be permitted to close any Site
for a period of not more than [***]245 for renovations, remodeling, alterations
or repairs due to fire or other casualty, in each case, so long as Lessee
expeditiously commences and thereafter diligently pursues re-opening such closed
Site(s); provided that any and all licenses, permits and rights are maintained
during said period. In addition to any Sites closed for renovations, remodeling,
alterations or repairs as provided above in this Section 43, [***]246.

(a)Without limitation to any rights or remedies otherwise available to Lessor
under this Lease, but subject to the last sentence of Section 43(c), [***]247.

(b)[***]248.

CONFIDENTIALITY

.  Each of Lessor and Lessee shall maintain as confidential (i) any and all
information, data and documents obtained about the other party (“Information”),
including, without limitation, any financial or operating information of, or
related to, Lessee, and (ii) the terms and conditions of this Lease and all
other documents related to this Lease.  Neither party shall disclose any such
Information to any third party; provided however, each party shall be permitted
to disclose: (1) any and all information required by applicable law, including,
without limitation, (A) publication of Lessee financial information and/or other
data, or (B) as part of an initial public offering, pursuant to the requirements
of the Securities Exchange Commission (to the extent applicable to any party)
and applicable stock exchange rules and regulations (to the extent applicable to
any party), and (2) information related to this Lease described in items (i) or
(ii) above to such party’s attorneys, accountants, advisors, consultants,
affiliates, lenders and investors in accordance with usual and customary
business practices, provided such individuals or entities agree at the time of
such disclosure by Lessor, to be bound by the terms and provisions of this
Section 44.  Neither Lessor nor Lessee shall make copies of any Information
except for use exclusively by such party, or such party’s attorneys,
accountants, advisors, consultants, affiliates, lenders and investors as needed
in accordance with usual and

 

245 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

246 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

247 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

248 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

customary business practices.  All copies of such Information will be returned
to the party that provided such Information or destroyed after the use of such
Information is no longer needed, except to the extent such destruction is
prohibited by law, rule or regulation, or is required to be retained pursuant to
such party’s document retention policies.  Lessee consents to the disclosure by
Lessor for general marketing purposes, and for a press release or other
announcement of this transaction, of the existence of this Lease, the nature and
location of the Premises, and Lessee’s name, trade name and logo.  Lessee also
consents to disclosure of Site level data by Lessor in connection with any
re-marketing of the Premises upon the expiration or earlier termination of this
Lease, and during the final year of the Term of the Lease.  This provision shall
survive beyond the termination of this Lease.  

TAX TREATMENT; REPORTING

.  Lessor and Lessee each acknowledges that each shall treat this transaction as
a true lease for state law purposes and shall report this transaction as a lease
for federal income tax purposes.  For federal income tax purposes each party
shall report this Lease as a true lease with Lessor as the owner of the Premises
and Lessee as the lessee of such Premises including:  (i) treating Lessor as the
owner of the improvements and equipment eligible to claim depreciation
deductions under Section 167 or 168 of the Internal Revenue Code of 1986, as
amended (the “Code”) with respect to the improvements and equipment (excluding
UST Systems and multi product dispensers, which belong to Lessee), (ii) Lessee
reporting its Rent payments as rent expense under Sections 162 and Section 467
of the Code, as applicable, and (iii) Lessor reporting the Rent payments as
rental income.  Notwithstanding the foregoing, nothing contained herein shall
(a) require Lessor or Lessee to take any action that would violate any state or
federal law, or (b) be deemed to constitute a guaranty, warranty or
representation by either Lessor or Lessee as to the actual treatment of this
transaction for state or federal tax purposes or for purposes of accounting or
financial reporting, including, but not limited to, the determination as to
whether this Lease shall qualify for any particular accounting treatment or
whether this Lease shall be properly classified as an operating lease or finance
lease in accordance with GAAP.

COOPERATION

.  Lessor and Lessee shall, in a timely manner, execute, deliver, record and
furnish such documents as may be necessary to correct any errors of a
typographical nature or inconsistencies which may be contained in this Lease.
Lessor will cooperate with Lessee with regards to applying for and obtaining any
permit or license that may be necessary or convenient for the Permitted Use of
any Site.

SURVIVAL

.  The provisions of this Lease which by their terms, nature and content, or by
any reasonable interpretation thereof, are intended to survive any termination,
cancellation or expiration of this Lease, including, but not limited to,
Lessee’s indemnity obligations, shall so survive and continue after such
termination, cancellation or expiration.

ADDITION OF SITES TO THE PREMISES

.  Lessor and Lessee acknowledge that the parties may agree to incorporate
additional building(s), improvements and real property located within the United
States (each a “New Site” and collectively, the “New Sites”) into the Premises
demised under this Lease upon the same terms and conditions set forth herein
except that the Commencement Date with respect to each such New Site shall be
the effective date of the certain amendment to this Lease entered into with
respect to such New Site(s) incorporating such New Site(s) into the
Premises.  Such amendment(s) incorporating such New Site(s) into the

Exhibit C

--------------------------------------------------------------------------------

 

Premises shall amend Schedules “A”, “B”, “D”, “E”, “F”, “G” and “H” accordingly
and such other provisions of this Lease as the parties so elect, including,
without limitation, Section 14.

49.[***]249.    

50.PROPERTY SUBSTITUTION.    In the event Lessee determines that one or more of
the Sites is no longer economically viable, Lessee shall be permitted to request
that such Site(s) be severed from the Premises demised pursuant to the terms of
this Lease (each a “Severed Site”) and another property or properties be
substituted in its or their place (“Substitution Site”).  Lessee hereby
acknowledges and agrees that [***]250.  In order to request any such sever and
substitution for a Severed Site, Lessee shall submit an irrevocable written
request to Lessor, which request shall be accompanied with [***]251 and such
other financial and business information as may reasonably be requested by
Lessor.  In addition, Lessee shall identify a proposed Substitution Site owned
by Lessee or an affiliate to be substituted for the Severed Site, which
Substitution Site, in Lessee’s reasonable judgment, is of reasonably equivalent
value to the Severed Site. Lessee shall provide Lessor with financial
information regarding the proposed Substitution Site, a current appraisal,
together with such additional information as Lessor may reasonably request in
order for it to be provided with a full and complete understanding of the
financial condition of the operations, physical condition and environmental
condition of such proposed Substitution Site.

(a)Process for Property Substitution. Upon receipt of Lessee’s request as set
forth in subsection 50(a) above, Lessor may elect one of the following options:
(i) to sever the Severed Site that is no longer economically viable from the
Premises demised pursuant to this Lease and accept the proposed Substitution
Site in its place (and subject to this Lease) without any adjustment in the
Fixed Annual Rent (in which event Lessor shall take fee title to the
Substitution Site and Lessee shall take fee title to the Severed Site, each for
no consideration other than typical prorations), (ii) to sever the Severed Site
that is no longer economically viable from the Premises demised pursuant to this
Lease and not accept the proposed Substitution Site in its place and to reduce
the Fixed Annual Rent by the Adjustment Amount as set forth on Schedule “A”
attached hereto (which Adjustment Amounts shall be increased by the cumulative
percentage increase in the Fixed Annual Rent pursuant to Section 3(b) since the
Commencement Date), or (iii) to sever the Severed Site that is no longer
economically viable from the Premises demised pursuant to this Lease and to
require that Lessee purchase such Severed Site from Lessor at a purchase price
equal to the FMV (defined in Section 50(c) below) of the Severed Site. If Lessor
elects to sever the Severed Site [***]252 as provided herein, then Lessor and
Lessee

 

249 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

250 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

251 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

252 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

shall promptly enter into an amendment of this Lease in order to document such
agreement and revise Schedule “A” accordingly, at the sole cost and expense
(including without limitation Lessor’s reasonable and actual attorneys’ fees and
expenses) of Lessee.  Lessor shall obtain the release of any Severed Site from
any mortgage, lien, charge, encumbrance or other financing device arising by,
through or under Lessor, and also obtain consent from Lessor’s lender (if
necessary) if such Severed Site is “swapped” with a Substitution Site as
provided in clause (i) above of this Section 50(b), or if the Severed Site is
purchased by Lessee as provided in clause (iii) above of this Section 50(b).
Likewise, Lessee shall obtain the release of any Substitution Site from any
mortgage, lien, charge, encumbrance or other financing device arising by,
through or under Lessee or its affiliates, and also obtain consent from Lessee’s
lender (if necessary) if such Substitution Site is “swapped” with a Severed Site
as provided in clause (i) above of this Section 50(b). If the Site being
purchased by Lessee is a Severed Site in accordance with Section 50(b)(iii)
herein, or if the Severed Site is “swapped” with a Substitution Site in
accordance with Section 50(b)(i) herein, then Lessee shall pay for the
reasonable and customary closing costs incurred by the parties in connection
with such closing, including, the actual legal fees of Lessor’s counsel, the
escrow closing agent’s actual fees, the recording fees, any transfer taxes, and
Lessee’s own title insurance premiums and commitments, together with Lessee’s
own legal fees and expenses.

(b)Fair Market Value Determination. [***]253. In order to determine the FMV of
each Site to be purchased by Lessee for purposes of Sections 50(b) above, the
following shall apply:

(i)Not later than thirty (30) days after Lessor notifies Lessee that Lessor has
elected to determine the FMV of the Site to be purchased by Lessee, Lessor and
Lessee shall each provide the other with the name of an independent real estate
appraiser (“Lessor’s Consultant” and “Lessee’s Consultant”, as the case may be),
to act as such party’s representative in order to determine the FMV of such
Site.  Each such consultant shall meet the qualifications set forth in
subsection (iii) below. Not later than thirty (30) days after the designation of
Lessor’s Consultant and Lessee’s Consultant (each such consultant shall comply
with the requirements of subsection (iii) below), each such consultant shall
determine the FMV of such Site and shall circulate such determinations to the
other party.  If the FMV determinations of the two consultants for such Site
differ by [***]254 or less, then the average of such determinations shall be the
FMV of such Site.  However, if the FMV determinations of the two consultants for
such Site differ by more than [***]255, then Lessee’s Consultant and Lessor’s
Consultant shall meet (in person or by telephone) to mutually agree upon the
determination of the FMV of such Site within ten (10) days after such
consultants circulate their determinations of the FMV.

 

253 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

254 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

255 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

(ii)If Lessor’s Consultant and Lessee’s Consultant shall be unable to reach such
determination for such Site within the time periods set forth in Section
50(c)(i) above, both of the Consultants shall each designate their final FMV
determinations for such Site, if they have changed from the initial
determination, and shall jointly select a third independent real estate
appraiser (“Third Consultant”).  In the event that Lessor’s Consultant and
Lessee’s Consultant shall be unable to jointly agree on the designation of Third
Consultant within five (5) days after they are requested to do so by either
party, then the parties agree to allow the American Arbitration Association or
any successor organization to designate Third Consultant in accordance with the
rules, regulations and/or procedures of the American Arbitration Association or
any successor organization then in effect.

(iii)Third Consultant shall conduct such hearings and investigations as Third
Consultant may deem appropriate and shall, within thirty (30) days after the
date of designation of Third Consultant, determine whether the FMV of the
Lessor’s Consultant or the FMV of the Lessee’s Consultant shall be the FMV for
purposes of this Lease.  Once determined, the FMV determination shall be
conclusive and binding upon Lessor and Lessee.  Lessee shall pay all fees and
expenses of Lessee’s Consultant in connection with any arbitration under this
subsection, and Lessor shall pay all fees and expenses of Lessor’s
Consultant.  The fees and expenses of the Third Consultant shall be shared
equally between the Lessee and the Lessor.  Lessee’s Consultant, Lessor’s
Consultant and the Third Consultant shall each be an independent real estate
appraiser with at least fifteen years’ of continuous experience in leasing and
valuation of properties which are similar in character to the Premises, and hold
an MAI membership designation from the Appraisal Institute, and shall not have
any personal or business relationship with either Lessor or Lessee which might
be, or have the appearance of, a conflict of interest.  Lessor’s Consultant,
Lessee’s Consultant, and Third Consultant shall not have the power to add to,
modify or change any of the provisions of this Lease.

[SIGNATURES PAGE FOLLOWS]




Exhibit C

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be duly executed
as of the date first written above.

 

 

ATTEST:

 

 

By:

Name:__________________________________

Title:

 

LESSOR:

 

[]

 

By:

Name:__________________________________

Title:

 

 

ATTEST:

 

 

By:

Name:__________________________________

Title:

 

LESSEE:

 

Empire Petroleum Partners, LLC

 

By:

Name:__________________________________

Title:

 

LESSEE’S FEDERAL TAX ID NUMBER: [________]

 

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Premises256

 

Store #

Address

Town/City

County

State

Property Type

Brand

Cstore

Adjustment Amount

1.

[***]257

Tucson

 

AZ

Fee

 

 

 

2.

[***]258

Glendale

 

AZ

Fee

 

 

 

3.

[***]259

Gilbert

 

AZ

Fee

 

 

 

4.

[***]260

Mesa

 

AZ

Fee

 

 

 

5.

[***]261

Gilbert

 

AZ

Fee

 

 

 

6.

[***]262

Glendale

 

AZ

Fee

 

 

 

7.

[***]263

Chandler

 

AZ

Fee

 

 

 

8.

[***]264

Tucson

 

AZ

Fee

 

 

 

9.

[***]265

Phoenix

 

AZ

Fee

 

 

 

10.

[***]266

Mesa

 

AZ

Fee

 

 

 

 

256256 

Subject to adjustment based on any “Empire Removed Sites” as set forth in that
certain Transaction Agreement between Getty Realty Corp. and Empire Petroleum
Partners, LLC dated as of June __, 2017 (the “TA”) and as set forth in the last
sentence of Section 5(c) of the TA.  This Footnote will be removed after said
adjustments, if any, and upon execution and delivery of this Lease.

257 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

258 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

259 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

260 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

261 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

262 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

263 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

264 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

265 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

266 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Store #

Address

Town/City

County

State

Property Type

Brand

Cstore

Adjustment Amount

11.

[***]267

Queen Creek

 

AZ

Fee

 

 

 

12.

[***]268

Gilbert

 

AZ

Fee

 

 

 

13.

[***]269

Mesa

 

AZ

Fee

 

 

 

14.

[***]270

Gilbert

 

AZ

Fee

 

 

 

15.

[***]271

Tucson

 

AZ

Fee

 

 

 

16.

[***]272

Buckeye

 

AZ

Fee

 

 

 

17.

[***]273

San Tan Valley

 

AZ

Fee

 

 

 

18.

[***]274

Sierra Vista

 

AZ

Fee

 

 

 

19.

[***]275

Colorado Sprgs

 

CO

Fee

 

 

 

20.

[***]276

Broomfield

 

CO

Fee

 

 

 

21.

[***]277

Denver

 

CO

Fee

 

 

 

 

268 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

269 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

270 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

271 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

272 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

273 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

274 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

275 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

276 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

277 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Store #

Address

Town/City

County

State

Property Type

Brand

Cstore

Adjustment Amount

22.

[***]278

Broomfield

 

CO

Fee

 

 

 

23.

[***]279

Englewood

 

CO

Fee

 

 

 

24.

[***]280

Aurora

 

CO

Fee

 

 

 

25.

[***]281

Colorado Sprgs

 

CO

Fee

 

 

 

26.

[***]282

Colorado Sprgs

 

CO

Fee

 

 

 

27.

[***]283

Yulee

 

FL

Fee

 

 

 

28.

[***]284

Fernandina Beach

 

FL

Fee

 

 

 

29.

[***]285

Callahan

 

FL

Fee

 

 

 

30.

[***]286

Perry

 

GA

Fee

 

 

 

31.

[***]287

Shreveport

 

LA

Fee

 

 

 

32.

[***]288

Bossier City

 

LA

Fee

 

 

 

 

279 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

280 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

281 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

282 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

283 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

284 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

285 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

286 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

287 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

288 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Store #

Address

Town/City

County

State

Property Type

Brand

Cstore

Adjustment Amount

33.

[***]289

Las Cruces

 

NM

Fee

 

 

 

34.

[***]290

Albuquerque

 

NM

Fee

 

 

 

35.

[***]291

Albuquerque

 

NM

Fee

 

 

 

36.

[***]292

Albuquerque

 

NM

Fee

 

 

 

37.

[***]293

Albuquerque

 

NM

Fee

 

 

 

38.

[***]294

El Paso

 

TX

Fee

 

 

 

39.

[***]295

El Paso

 

TX

Fee

 

 

 

40.

[***]296

Corpus Christi

 

TX

Fee

 

 

 

41.

[***]297

Del Valle

 

TX

Fee

 

 

 

42.

[***]298

El Paso

 

TX

Fee

 

 

 

43.

[***]299

Austin

 

TX

Fee

 

 

 

 

290 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

291 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

292 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

293 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

294 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

295 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

296 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

297 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

298 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

299 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Store #

Address

Town/City

County

State

Property Type

Brand

Cstore

Adjustment Amount

44.

[***]300

El Paso

 

TX

Fee

 

 

 

45.

[***]301

Corpus Christi

 

TX

Fee

 

 

 

46.

[***]302

El Paso

 

TX

Fee

 

 

 

47.

[***]303

Corpus Christi

 

TX

Fee

 

 

 

48.

[***]304

Mathis

 

TX

Fee

 

 

 

49.

[***]305

El Paso

 

TX

Fee

 

 

 




 

301 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

302 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

303 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

304 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

305 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULE “B”

 

Fixed Annual Rent

 

The term “Fixed Annual Rent” means [***]306, 307, as increased as provided in
Section 3 of the Lease.

 

Fixed Annual Rent is subject to adjustment in the event that a Site is severed
from the Premises as a Recaptured Site in accordance with Section 43 of the
Lease.

 

 

 

 

306 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

307 

Subject to adjustment based on any “Empire Removed Sites” as set forth in the TA
and as set forth in the last sentence of Section 5(c) of the TA.

Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULE “C”

 

(Equipment)

 

All Above Ground Fuel Equipment, whether or  not such equipment is listed on any
of the attached schedules, together with all of the equipment located at any of
the Sites and listed on the attached schedules, together with and including,
without limitation, all coolers, built in refrigerators and freezers located on
the Premises on the Commencement Date, to the extent same was not owned by any
service station operating dealers on the day immediately prior to the
Commencement Date, and even though the same may not be listed with specificity
on the attached schedules, and any replacements, modifications, and upgrades to
any of the foregoing.

 




Exhibit C

--------------------------------------------------------------------------------

 

Equipment Schedule

 

Property #

 

Getty Property #

 

Street Address

 

City

 

State

 

 

 

 

Stand-Up Coolers

 

 

Freezers

 

 

UST Monitoring Systems

 

 

Shelving

 

 

Refrigerators

 

 

Built in Deli Case

 

 

Built in Sandwich Merchandiser

 

 

Car Wash Equipment

 

 

Ice Machine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessee and Lessor shall jointly prepare an Equipment Schedule for each Site on
or about the Commencement Date.

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULE “D”

 

(The Underground Storage Tanks)

 

Store #

Address

City

State

Zip

Prop. Type

# of Active Tanks

Install Date

Tank Sizes

Tank Construction

Piping Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

Schedule “E”

 

Existing Tenancies

 

[***]308

 




 

308 

[***] Indicates material that has been omitted and for which confidential
treatment has been requested.  All such omitted material has been filed with the
U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.

Exhibit C

--------------------------------------------------------------------------------

 

Schedule “F”

 

Pre-Existing Contamination

 

 

Store #

Address

City

State

Zip

Known Environmental

Status

Spill #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

Exhibit “A”

 

Form of Letter of Credit

 

[Issuer Name and Information]

 

 

Irrevocable

Standby Letter of Credit

No._____________

 

 

Beneficiary:Applicant:

 

__________________________________________________

TWO JERICHO PLAZA, SUITE 110, WING C

JERICHO, NY 11753, United States

 

 

Date of Issue:Date and Place of Expiry:

 

AT ANY OF ISSUING    

BANK’S COUNTERS, including, without limitation, ____________

 

 

 

SLC Amount:

 

Not Exceeding USD ____________________ and 00/100 United States Dollars

 

 

ATTENTION:  CREDIT DEPARTMENT

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF
[LESSOR] (“BENEFICIARY”) FOR THE ACCOUNT OF [LESSEE] (“APPLICANT”) in the amount
of ______________________________ and 00/100 U.S. DOLLARS AVAILABLE AT [issuer]
BY PAYMENT AGAINST YOUR DRAFTS AT SIGHT TO BE ACCOMPANIED BY:

 

A SIGNED STATEMENT BY A REPRESENTATIVE OF BENEFICIARY THAT “THE AMOUNT DRAWN
UNDER THIS LETTER OF CREDIT REPRESENTS AN AMOUNT OWED TO BENEFICIARY AND UNPAID
BY [LESSEE]] and ITS successors and/or assigns.”

 

Exhibit C

--------------------------------------------------------------------------------

 

Documents may be presented at and will be honored at any of our branch
locations.

 

PARTIAL DRAWINGS PERMITTED.  Multiple drawing are permitted as long as the
drawings in the aggregate do not exceed the credit amount provided in this
Letter of Credit and such available credit amount is reduced by the amount of
such drawings.

 

THIS LETTER OF CREDIT SHALL EXPIRE ON ___________, 20_____ PROVIDED, HOWEVER,
THAT IT SHALL BE DEEMED AUTOMATICALLY RENEWED WITHOUT AMENDMENT FOR AN
ADDITIONAL 365 DAYS FROM THE PRESENT OR ANY FUTURE EXPIRATION DATE HEREOF,
UNLESS 30 DAYS PRIOR TO ANY SUCH DATE, BENEFICIARY AND APPLICANT SHALL HAVE
RECEIVED NOTICE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, THAT WE ELECT NOT
TO CONSIDER THIS LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD, SUCH
RENEWALS NOT TO EXTEND THE TERM OF THIS LETTER BEYOND 60 DAYS AFTER THE
EXPIRATION OF THE TERM OF THE LEASE BY AND BETWEEN BENEFICIARY AND APPLICANT.

 

IF OUR BUSINESS WOULD BE INTERRUPTED BY REASON OF ANY OCCURRENCE DESCRIBED IN
ARTICLE 36 OF UCP 600 OR FOR ANY OTHER REASON, AND THIS CREDIT BY ITS TERMS
WOULD EXPIRE DURING SUCH PERIOD OF INTERRUPTION, WE HAVE BEEN AUTHORIZED BY
APPLICANT, AND WE AGREE, TO EXTEND THE EXPIRATION DATE OF THIS CREDIT FOR A
PERIOD OF SEVEN BANKING DAYS FROM THE DATE OF RECEIPT BY BENEFICIARY OF WRITTEN
NOTIFICATION FROM US (SENT BY CERTIFIED MAIL, REGISTERED MAIL, OR COMMERCIAL
COURIER) THAT OUR NORMAL BUSINESS HAS BEEN RESUMED.

 

WE ENGAGE WITH YOU THAT DRAFTS DRAWN AND PRESENTED UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS CREDIT WILL BE DULY HONORED.

 

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
600.

 

VERY TRULY YOURS,

 

 

 

_____________________________

Name:______________________

Title: _______________________

         Hereunto Duly Authorized

 

 

Exhibit C

--------------------------------------------------------------------------------

 

Schedule G

State Specific Lease Terms and Notices

 

[To be Attached]

 




Exhibit C

--------------------------------------------------------------------------------

 

Schedule H

 

Legal Descriptions for each Site

 

[To be Attached]

 

Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Purchase Agreement

 

 

Exhibit D